Exhibit 10.27

 

Execution Version

 

 



[jpmorgan_logo.jpg]

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 2, 2018

 

among

 

PETROLEUM HEAT AND POWER CO., INC.,

 

as Borrower

 

The Other Loan Parties Party Hereto,

 

The Lenders from Time to Time Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an LC Issuer

 

BANK OF AMERICA, N.A.,

 

as Co-Syndication Agent and an LC Issuer

and

 

CITIZENS BANK, N.A.,

as Co-Syndication Agent
and


KEYBANK NATIONAL ASSOCIATION,

REGIONS BANK,

TD BANK, N.A.,

and

BMO HARRIS BANK, N.A.

 

as Co-Documentation Agents

 

and

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners

 

 

 



 
 

 

TABLE OF CONTENTS

  



        Page           ARTICLE I DEFINITIONS 2         1.1. Defined Terms 2  
1.2. Accounting Terms; GAAP 42         ARTICLE II THE FACILITY 42         2.1.
The Facility 42     2.1.1. Revolving Loans 43     2.1.2. Facility LCs 44    
2.1.3. Non-Ratable Loans 49     2.1.4. Protective Advances, Swingline Loans and
Overadvances. 49     2.1.5. Term Loans 51

  2.2. Ratable Loans; Risk Participation 52   2.3. Payment of the Obligations 52
  2.4. Minimum Amount of Each Advance 52   2.5. Funding Account 53   2.6.
Reliance Upon Authority; No Liability 53   2.7. Conversion and Continuation of
Outstanding Advances 53   2.8. Telephonic Notices 53   2.9. Notification of
Advances, Interest Rates and Repayments 54   2.10. Fees 54   2.11. Interest
Rates 54   2.12. Alternate Rate of Interest 55   2.13. Eurodollar Advances Post
Default; Default Rates 56   2.14. Interest Payment Dates; Interest and Fee Basis
56   2.15. Voluntary Prepayments 57   2.16. Mandatory Prepayments 57   2.17.
Termination of the Commitments; Increase in Aggregate Revolving Commitment 59  
2.18. Method of Payment 60   2.19. Apportionment, Application, and Reversal of
Payments 61   2.20. Settlement 61   2.21. Indemnity for Returned Payments 62  
2.22. Noteless Agreement; Evidence of Indebtedness 62   2.23. Lending
Installations 63   2.24. Non-Receipt of Funds by the Agent; Defaulting Lenders
63   2.25. Limitation of Interest 66   2.26. Applicable Mortgage Minimum Amount
67   2.27. Amortization of Term Loans 67   2.28. MIRE Event 67

 



 ii

 

 

ARTICLE III YIELD PROTECTION; TAXES 67       3.1. Yield Protection 68   3.2.
Changes in Capital Adequacy or Liquidity Regulations 69   3.3. Availability of
Types of Advances 70   3.4. Funding Indemnification 70   3.5. Taxes 70   3.6.
Lender Statements; Survival of Indemnity 73   3.7. Replacement of Lender 74    
    ARTICLE IV CONDITIONS PRECEDENT 74       4.1. Effectiveness 74   4.2. Each
Credit Extension 77         ARTICLE V REPRESENTATIONS AND WARRANTIES 78      
5.1. Existence and Standing 78   5.2. Authorization and Validity 78   5.3. No
Conflict; Government Consent 78   5.4. Security Interest in Collateral 79   5.5.
Financial Statements 79   5.6. Material Adverse Change 79   5.7. Taxes 79   5.8.
Litigation and Contingent Obligations 80   5.9. Capitalization and Subsidiaries
80   5.10. ERISA 80   5.11. Accuracy of Information 80   5.12. Names; Prior
Transactions 80   5.13. Regulation U 80   5.14. Material Agreements 81   5.15.
Compliance With Laws 81   5.16. Ownership of Properties 81   5.17. Plan Assets;
Prohibited Transactions 81   5.18. Environmental Matters 81   5.19. Investment
and Holding Company Status 83   5.20. Bank Accounts 83   5.21. Indebtedness 83  
5.22. Affiliate Transactions 83   5.23. Real Property; Leases 83   5.24.
Intellectual Property Rights 83   5.25. Insurance 84   5.26. Solvency 84   5.27.
Subordinated Indebtedness 84   5.28. Post-Retirement Benefits 85

 



 iii

 

 

  5.29. Common Enterprise 85   5.30. Reportable Transaction 85   5.31. Labor
Disputes 85   5.32. Fixed Price Supply Contracts 85   5.33. Trading and
Inventory Policies 85   5.34. Use of Proceeds 86   5.35. EEA Financial
Institutions 86   5.36. Anti-Corruption Laws and Sanctions 86         ARTICLE VI
COVENANTS 86       6.1. Financial and Collateral Reporting 86   6.2. Use of
Proceeds 90   6.3. Notices 91   6.4. Conduct of Business 92   6.5. Taxes 93  
6.6. Payment of Indebtedness and Other Liabilities 93   6.7. Insurance; Weather
Hedging 93   6.8. Compliance with Laws 95   6.9. Maintenance of Properties and
Intellectual Property Rights 95   6.10. Inspection 96   6.11. Appraisals 96  
6.12. Communications with Accountants 96   6.13. Post-Closing Obligations with
respect to Real Property; Mortgage Amendments, Collateral Access Agreements,
etc. 96   6.14. Deposit Account Control Agreements 98   6.15. Additional
Collateral; Further Assurances 98   6.16. Dividends 99   6.17. Indebtedness 100
  6.18. Merger 102   6.19. Sale of Assets 102   6.20. Investments and
Acquisitions 102   6.21. Liens 104   6.22. Change of Name or Location; Change of
Fiscal Year 106   6.23. Affiliate Transactions 106   6.24. Amendments to
Agreements 106   6.25. Prepayment of Indebtedness; Subordinated Indebtedness 106
  6.26. Financial Contracts 107   6.27. Capital Expenditures 107   6.28.
Financial Covenants 107   6.29. Depository Banks 107   6.30. Real Property
Purchases 108   6.31. Sale of Accounts 108   6.32. Parent 108

 



 iv

 

 

  6.33. Fixed Price Supply Contracts; Certain Policies 108   6.34. CaptiveCo
Loans and Claim Reimbursement. 108         ARTICLE VII DEFAULTS 109     ARTICLE
VIII REMEDIES; WAIVERS AND AMENDMENTS 111       8.1. Remedies 111   8.2. Waivers
by Loan Parties 113   8.3. Amendments 113   8.4. Preservation of Rights 115    
    ARTICLE IX GENERAL PROVISIONS 116       9.1. Survival of Representations 116
  9.2. Governmental Regulation 116   9.3. Headings 116   9.4. Entire Agreement
116   9.5. Several Obligations; Benefits of this Agreement 116   9.6. Expenses;
Indemnification 117   9.7. Numbers of Documents 118   9.8. Accounting 118   9.9.
Severability of Provisions 118   9.10. Nonliability of Lenders 119   9.11.
Confidentiality 119   9.12. Nonreliance 119   9.13. Disclosure 119   9.14. USA
PATRIOT ACT 120   9.15. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 120         ARTICLE X THE AGENT 120       10.1. Appointment; Nature
of Relationship 120   10.2. Powers 121   10.3. General Immunity 121   10.4. No
Responsibility for Credit Extensions, Recitals, etc. 121   10.5. Action on
Instructions of the Lenders 121   10.6. Employment of Agents and Counsel 122  
10.7. Reliance on Documents; Counsel 122   10.8. Agent’s Reimbursement and
Indemnification 122   10.9. Notice of Default 123   10.10. Rights as a Lender
123   10.11. Lender Credit Decision 123   10.12. Successor Agent 123

 



 v

 

 

  10.13. Delegation to Affiliates 124   10.14. Execution of Loan Documents 124  
10.15. Collateral Matters 124   10.16. Co-Agents, Co-Syndication Agents,
Co-Documentation Agents, etc 126   10.17. Certain ERISA Matters 127        
ARTICLE XI SETOFF; RATABLE PAYMENTS 129       11.1. Setoff 129   11.2. Ratable
Payments 129         ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS 129       12.1. Successors and Assigns 129   12.2. Participations
130   12.3. Assignments 131   12.4. Dissemination of Information 133   12.5. Tax
Treatment 133   12.6. Assignment by LC Issuer 133         ARTICLE XIII NOTICES
133       13.1. Notices; Effectiveness; Electronic Communications 133   13.2.
Change of Address, Etc. 135         ARTICLE XIV COUNTERPARTS 135     ARTICLE XV
GUARANTY 135       15.1. Guaranty 135   15.2. Guaranty of Payment 135   15.3. No
Discharge or Diminishment of Guaranty 135   15.4. Defenses Waived 137   15.5.
Rights of Subrogation 137   15.6. Reinstatement; Stay of Acceleration 137  
15.7. Information 138   15.8. Taxes 138   15.9. Severability 138   15.10.
Contribution 138   15.11. Lending Installations 139   15.12. Liability
Cumulative 139   15.13. Discharge of Guaranty Upon Certain Events 139   15.14.
Keepwell 139

 



 vi

 

 

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 140    
  16.1. CHOICE OF LAW 140   16.2. CONSENT TO JURISDICTION 140   16.3. WAIVER OF
JURY TRIAL 140         ARTICLE XVII THE BORROWER REPRESENTATIVE 141       17.1.
Appointment; Nature of Relationship 141   17.2. Powers 141   17.3. Employment of
Agents 141   17.4. Notices 141   17.5. Successor Borrower Representative 141  
17.6. Execution of Loan Documents; Borrowing Base Certificate 141   17.7.
Reporting 142         ARTICLE XVIII Effect of Amendment and Restatement of
Existing Credit AGREEMENT 142



 

 

 



EXHIBITS:           EXHIBIT A   FORM OF BORROWING NOTICE EXHIBIT B   FORM OF
CONVERSION/CONTINUATION NOTICE EXHIBIT C   NOTE EXHIBIT D   FORM OF OPINION
EXHIBIT E   COMPLIANCE CERTIFICATE EXHIBIT F   JOINDER AGREEMENT EXHIBIT G  
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT H   BORROWING BASE CERTIFICATE      
SCHEDULES:           SCHEDULE I   COMMITMENTS SCHEDULE 1.1   ELIGIBLE CARRIERS
SCHEDULE 5.8   LITIGATION AND CONTINGENT OBLIGATIONS SCHEDULE 5.9  
CAPITALIZATION AND SUBSIDIARIES SCHEDULE 5.12   NAMES; PRIOR TRANSACTIONS
SCHEDULE 5.14   MATERIAL AGREEMENTS SCHEDULE 5.16   OWNERSHIP OF PROPERTIES
SCHEDULE 5.18   ENVIRONMENTAL MATTERS SCHEDULE 5.21   INDEBTEDNESS SCHEDULE 5.22
  AFFILIATE TRANSACTIONS

 



 vii

 

 

SCHEDULE 5.23   REAL PROPERTY; LEASES SCHEDULE 5.24   INTELLECTUAL PROPERTY
RIGHTS SCHEDULE 5.25   INSURANCE SCHEDULE 5.31   LABOR MATTERS SCHEDULE 5.32  
FIXED PRICE SUPPLY CONTRACTS SCHEDULE 6.20   OTHER INVESTMENTS SCHEDULE 6.21  
LIENS



 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 viii

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fourth Amended and Restated Credit Agreement, dated as of July 2, 2018, is
among Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or
the “Borrower”), the other Loan Parties, the Lenders from time to time party
hereto, JPMorgan Chase Bank, N.A., a national banking association, as an LC
Issuer and as the Agent, Bank of America, N.A., as co-syndication agent and as
an LC Issuer (“Bank of America”), Citizens Bank, N.A., as co-syndication agent
(together with Bank of America, the “Co-Syndication Agents”) and KeyBank
National Association, Regions Bank, TD Bank, N.A. and BMO Harris Bank, N.A., as
co-documentation agents (each, a “Co-Documentation Agent” and collectively, the
“Co-Documentation Agents”).

 

RECITALS

 

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of July 30, 2015 (as amended prior to the date hereof, the “Existing
Credit Agreement”), among Petro, the lenders party thereto (the “Existing
Lenders”), the other Loan Parties, JPMorgan Chase Bank, N.A., a national banking
association, as an issuer of certain letters of credit and as the administrative
agent, Bank of America, N.A. as an issuer of certain letters of credit and
co-syndication agent, Citizens Bank, N.A., as co-syndication agent and KeyBank
National Association, Regions Bank and TD Bank, N.A. as co-documentation agents,
the Existing Lenders made available to the Borrower (i) revolving loans and
other extensions of credit in an aggregate principal amount not to exceed
$450,000,000 and (ii) a term loan in an aggregate principal amount of
$100,000,000;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to provide for, among other things, (i) a new
5-year term loan facility in an aggregate amount not to exceed $100,000,000 (a
portion of which, for the avoidance of doubt, will be deemed to have been
applied to a “cashless” prepayment of the aggregate principal amount of Existing
Term Loans outstanding on the Effective Date with the proceeds of a borrowing of
new Term Loans hereunder in an equal amount, in each case, deemed to occur as of
the Effective Date), which extensions of credit will be used by the Borrower for
the purposes set forth in Section 6.2 and (ii) extension of the Facility
Termination Date with respect to the Revolving Loans outstanding under the
Existing Credit Agreement;

 

WHEREAS, the Obligations of the Borrower under the Loan Documents to the Agent
and the Lenders will continue to be guaranteed by the Guarantors as set forth in
the Guaranty; and

 

WHEREAS, the Borrower and the other Loan Parties will continue to secure all of
their Obligations under the Loan Documents pursuant to the security interests in
and liens upon the Collateral as set forth in the Collateral Documents;

 



1



 

NOW THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree that
the Existing Credit Agreement is hereby amended and restated as of the Effective
Date to read in its entirety as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.            Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“Account” shall have the meaning given to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which any Loan Party (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person which has ordinary voting power for the election of directors or other
similar management personnel of a Person (other than Capital Stock having such
power only by reason of the happening of a contingency) or a majority of the
outstanding Capital Stock of a Person.

 

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, and consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term Advance shall include
Revolving Loans, Term Loans, Non-Ratable Loans, Swingline Loans, Overadvances
and Protective Advances unless otherwise expressly provided.

 

“Affected Lender” is defined in Section 3.7.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

 

“Agent” means Chase in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.

 



2



 

“Aggregate Commitment” means, at any time, the aggregate of the Revolving
Commitment and Term Commitment (or, if the Term Commitment has been terminated,
the Term Credit Exposure) of all the Lenders.

 

“Aggregate Credit Exposure” means, at any time, the aggregate of the Revolving
Credit Exposure and Term Credit Exposure of all the Lenders.

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced from time to time pursuant to the
terms hereof, which Aggregate Revolving Commitment shall be in the amount of
$450,000,000; provided that, for all purposes of this Agreement (other than the
definition of Available Revolving Commitment) (i) the Aggregate Revolving
Commitment shall be deemed to be the Non-Seasonal Availability Amount for each
day other than any day during a Seasonal Availability Period and (ii) during a
Seasonal Availability Period the Aggregate Revolving Commitment shall be equal
to $300,000,000 plus the aggregate amount of increases in the Aggregate
Revolving Commitment requested by the Borrower during such Seasonal Availability
Period subject to the limitations on such requests described in the proviso of
the definition of “Seasonal Availability Notice” (it being understood that the
Aggregate Revolving Commitment shall not exceed $450,000,000 (or if the
Aggregate Revolving Commitment is increased pursuant to Section 2.17 hereof,
$650,000,000) at any time).

 

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure.

 

“Aggregate Term Commitment” means the aggregate of the Term Commitments of all
of the Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Term Commitment shall be in the amount of $100,000,000.

 

“Aggregate Term Credit Exposure” means, at any time, the aggregate of the Term
Credit Exposure.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time.

 

“Alternate Base Rate” or “ABR” means, for any day, a rate of interest per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB
Rate in effect on such day plus 0.50% and (c) the Eurodollar Rate (excluding the
Applicable Margin) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%; provided
that for the purpose of this definition, the Eurodollar Rate for any day shall
be based on the Screen Rate (or if the Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.12 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 



3



 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

“Applicable Fee Rate” means 0.30% per annum; provided that the Applicable Fee
Rate on the amount by which the Aggregate Revolving Commitment exceeds the
Non-Seasonal Availability Amount shall be, solely with respect to each day other
than any day during a Seasonal Availability Period, 0.20% per annum.

 

“Applicable Laws” is defined in Section 5.15.

 

“Applicable Margin” means, (A) with respect to Revolving Loans, (i) with respect
to Floating Rate Advances, 0.50% per annum and (ii) with respect to Eurodollar
Advances, 1.50% per annum and (B) with respect to Term Loans, (i) with respect
to Floating Rate Advances, 2.00% per annum and (ii) with respect to Eurodollar
Advances, 3.00% per annum; provided that from and after the date of delivery by
the Borrower of the financial statements described in Section 6.1(b) for the
Fiscal Quarter ending as of December 31, 2018 and thereafter, the Applicable
Margin will be determined as of the end of each Fiscal Quarter of the Borrower
based upon the Applicable Margin Availability for such Fiscal Quarter as set
forth in the pricing grid below:

 

Applicable Margin Availability Revolving Loan Eurodollar Advances Revolving Loan
Floating Rate Advances Term Loan Eurodollar Advances Term Loan Floating Rate
Advances > $225,000,000 1.25% 0.25% 2.75% 1.75% > $150,000,000 but ≤
$225,000,000 1.50% 0.50% 3.00% 2.00% > $75,000,000 but ≤ $150,000,000 1.75%
0.75% 3.25% 2.25% < $75,000,000 2.00% 1.00% 3.50% 2.50%

 

 

Changes in the Applicable Margin resulting from changes in Applicable Margin
Availability shall become effective on the first day of the next succeeding
quarter and shall remain in effect until the next change to be effected pursuant
to this paragraph. In the event that the Borrower shall fail to deliver the
Borrowing Base Certificate with respect to any Fiscal Quarter, the Applicable
Margin shall, from the date such Borrowing Base Certificate was required to be
delivered until the date on which it is delivered, be determined by reference to
the lowest Applicable Margin Availability in the foregoing grid.

 



4



 

“Applicable Margin Availability” means, at any date, (a) the sum of the
Availability (which shall be deemed to include Suppressed Availability for the
purpose of calculating Availability pursuant to this definition) on the last day
of each of the twelve preceding Fiscal Months (or if fewer than twelve Fiscal
Months have elapsed since the Effective Date, the number of Fiscal Months that
have actually elapsed since the Effective Date) ending on such date divided by
(b) twelve (or such lesser number of Fiscal Months that have actually elapsed
since the Effective Date).

 

“Applicable Mortgages” means any Mortgage with respect to which mortgage
recording taxes, documentary stamp taxes, intangible taxes and other similar
taxes are payable in connection with each Credit Extension (assuming that no
Credit Extensions were then outstanding).

 

“Applicable Mortgage Minimum Amount” means, at any time, the sum of the limits
on the maximum amount of the Obligations secured under all Applicable Mortgages
at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (i) JPMorgan Chase Bank, N.A. and its successors; provided
that the Borrower agrees that JPMorgan Chase Bank, N.A. may perform its
responsibilities hereunder through its affiliate, J.P. Morgan Securities LLC,
(ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated and its successors and
(iii) Citizens Bank, N.A., each in their capacity as Joint Lead Arrangers and
Joint Book Runners.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” is defined in Section 12.3(a).

 

“Authorized Officer” means any of the chief executive officer, chief financial
officer, vice president, controller or treasurer of a Loan Party, acting singly.

 

“Availability” means, at any time, an amount equal to (x) the lesser of (a) the
Aggregate Revolving Commitment and (b) the Borrowing Base minus (y) the
Aggregate Revolving Credit Exposure.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Credit Exposure at such
time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



5



 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).  

 

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.) as
amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Representative” means PHI, in its capacity as contractual
representative of the Borrower pursuant to Article XVII.

 

“Borrowing Base” means, at any time, the sum, without duplication, of:

 

(a)                (i) for the months of May through November in each Fiscal
Year, 85% of Eligible Accounts Receivable or (ii) for the months of December
through April in each Fiscal Year subject to trailing dilution of not more than
3%, 90% of Eligible Accounts Receivable, plus

 

(b)               (i) for the months of May through November in each Fiscal
Year, 80% of Eligible Heating Oil and Other Fuel Inventory or (ii) for the
months of December through April in each Fiscal Year, 85% of Eligible Heating
Oil and Other Fuel Inventory, plus

 

(c)                the lesser of (i) $7,500,000 and (ii) 40% of Eligible Other
Inventory, plus

 

(d)               the lesser of

 

(i)       $100,000,000 and

 



6



 

(ii)       the sum of

 

(A)75% of the Net Orderly Liquidation Value of Eligible Vehicles,

 

(B)75% of the Net Orderly Liquidation Value of Eligible Machinery and Equipment,
and

 

(C)(i) 60% of the aggregate of the Customer Lists Value less (ii) the aggregate
principal amount of outstanding Term Loans; provided that this clause (D) shall
not be less than zero,

 

plus

 

(e)                100% of cash and Cash Equivalent Investments held in deposit
accounts located at, and subject to control agreements in favor of, the Agent,
minus

 

(f)                Reserves;

 

provided that (I) the amount described in clause (d)(i) above shall be
automatically reduced on a dollar-for-dollar basis by the Borrowing Base
Reduction Amount, (II) Customer Lists shall be reappraised on an annual basis in
accordance with Section 6.11 and (III) except for (x) Inventory and (y)
Accounts, any assets acquired in connection with any Permitted Acquisition shall
not be included in the determination of the Borrowing Base. The Borrowing Base
shall be determined based on the most recent Borrowing Base Certificate
delivered by the Borrower.

 

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Borrower Representative, in the form of Exhibit H or another form
which is acceptable to the Agent in its Permitted Discretion. Each Borrowing
Base Certificate shall set forth, among other things, a calculation of the
Borrowing Base.

 

“Borrowing Base Reduction Amount” means an amount equal to the sum of (a) all
Net Cash Proceeds of asset dispositions received by any Loan Party plus (b) all
insurance or condemnation proceeds received by any Loan Party; provided that (x)
such Net Cash Proceeds or insurance or condemnation proceeds shall be
disregarded in determining the Borrowing Base Reduction Amount to the extent
they are deposited in a deposit account located at, and subject to control
agreements in favor of, the Agent pursuant to Section 2.16(b) or (d), as
applicable, (y) such Net Cash Proceeds or insurance or condemnation proceeds
shall be disregarded in determining the Borrowing Base Reduction Amount to the
extent that within twelve months of the receipt thereof they are reinvested
pursuant to Section 2.16(b) or (d), as applicable, in replacement assets of like
value (as determined in a manner satisfactory to the Agent in its Permitted
Discretion), and (z) in determining the Borrowing Base Reduction Amount, the
amount allocated to any asset that is disposed of or that is the subject of any
insurance or condemnation proceeds so received shall be equal to the amount
originally allocated to such asset for purposes of determining the Borrowing
Base (as determined by the Agent in its Permitted Discretion).

 



7



 

“Borrowing Date” means a date on which an Advance or a Loan is made hereunder.

 

“Borrowing Notice” is defined in Section 2.1.1(b).

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

“Capital Expenditures” means, for any period, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset (other than pursuant to an Acquisition) which would be classified
as a fixed or capital asset on a consolidated balance sheet of the Parent and
its Subsidiaries prepared in accordance with GAAP.

 

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

 

“CaptiveCo” means the collective reference to (i) Woodbury Insurance Co., Inc.,
a Connecticut corporation, and (ii) each other Subsidiary of Parent or the
Borrower which is a captive insurance company.

 

“CaptiveCo Loans” has the meaning specified in Section 6.34.

 

“Carry Over Amount” is defined in Section 6.27.

 

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and (d)
certificates of deposit issued by and time deposits with any domestic office of
any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

 



8



 

“Change” is defined in Section 3.2.

 

“Change in Control” means the occurrence of any of the following events: (i) the
partners or shareholders, as the case may be, of the Borrower shall approve any
plan or proposal for the liquidation or dissolution of the Borrower; (ii) the
General Partner shall cease for any reason to be the sole general partner of the
Parent; (iii) the Parent ceases for any reason to beneficially own, directly or
indirectly, 100% of all classes of Capital Stock of the Borrower; or (iv) the
Kestrel Group collectively shall cease for any reason to beneficially own
Capital Stock having the voting power to elect all of the directors or other
governing board of the General Partner.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Co-Syndication Agents” has the meaning specified in the recitals hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral” means any and all Property covered by the Collateral Documents and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Agent, between the Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real Property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

 

“Collateral Shortfall Amount” is defined in Section 2.1.2(l).

 

“Commitment” means, for each Lender, its Revolving Commitment and its Term
Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedging Agreement” means any agreement or arrangement designed solely
to protect any Loan Party against fluctuations in the price of petroleum
derivative products with respect to quantities of such products that such Loan
Party reasonably expects to purchase from suppliers, sell to their customers or
need for their inventory during the period covered by such agreement or
arrangement.

 



9



 

“Commodities Inventory” means all inventory consisting of petroleum derivative
products of, and held for sale by, the Loan Parties.

 

“Compliance Certificate” is defined in Section 6.1(e).

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued, (c) depreciation, (d)
amortization and other non-cash charges (including any non-cash impact of
Financial Accounting Standards Board Accounting Standards Codifications 715 and
815), (e) cash contributions to any Plan and (f) extraordinary non-cash losses
(as determined in accordance with GAAP) incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains (as determined in accordance with GAAP) realized other than
in the ordinary course of business, all calculated for the Parent and its
Subsidiaries on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period (each, a “Reference Period”), (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period, the Parent or any Subsidiaries shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition:
“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Parent and its Subsidiaries in excess of $500,000;
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to the Parent and the Subsidiaries in excess of $500,000.

 

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness made during such period, plus dividends or
distributions paid or made during such Period by the Parent, plus Capitalized
Lease payments, plus cash contributions to any Plan, all calculated for the
Parent and its Subsidiaries on a consolidated basis. For the purposes of
calculating Consolidated Fixed Charges for any Reference Period, (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated Fixed Charges for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition occurred on the first day of such Reference Period and (ii)
if during such Reference Period, the Parent or any Subsidiaries shall have made
a Material Acquisition, Consolidated Fixed Charges for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition: “Material Acquisition” means any Permitted Acquisition that involves
the payment of consideration by the Parent and its Subsidiaries in excess of
$500,000; and “Material Disposition” means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that yields gross proceeds to the Parent and the
Subsidiaries in excess of $500,000.

 



10



 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Senior Secured Debt” means, at any date, the Funded Debt of the
Parent and its Subsidiaries that is then secured by a Lien on any asset of the
Parent or its Subsidiaries and that is not subordinated in right of payment to
the Obligations.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code or
Section 4001(14) of ERISA.

 

“Conversion/Continuation Notice” is defined in Section 2.7.

 

“Copyrights” shall have the meaning given to such term in the Security
Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) its
Revolving Credit Exposure, plus (b) its Term Credit Exposure.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 



11



 

“Customer Lists” means a list of the customers of the Borrower, PHI and their
respective Subsidiaries which are Loan Parties, specifying each customer’s name,
mailing address and phone number.

 

“Customer Lists Value” means, at the election of the Agent exercising its
Permitted Discretion, either (a) the value of the Customer Lists as determined
in a manner acceptable to the Agent (in its Permitted Discretion) by an
appraiser reasonably acceptable to the Agent or (b) the value of (i) the
distressed net orderly enterprise valuation (as determined by the Agent in its
Permitted Discretion) of the non-working capital assets of the Loan Parties less
(ii) the Orderly Liquidation Value of Eligible Vehicles less (iii) the Orderly
Liquidation Value of Eligible Machinery and Equipment.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (b)
notified the Borrower, the Agent, the LC Issuer or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (it being understood that a
Lender shall not be deemed a Defaulting Lender hereunder if its stated intention
not to fund is based upon another party’s failure to fulfill its obligations
under the applicable agreement), in each case unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (c)
failed, within three Business Days after request by the Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
unless such funding obligations are subject to a good faith dispute between the
Borrower and such Lender, (d) otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action.

 

“Demand Note” means each promissory note issued by Parent, the Borrower or any
of their respective Subsidiaries (other than CaptiveCo) in favor of CaptiveCo
evidencing the cumulative amount of all CaptiveCo Loans to be made from time to
time under Section 6.34, pursuant to which CaptiveCo may request, upon demand,
repayment of all amounts outstanding under such CaptiveCo Loans from time to
time.

 



12



 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Agent (in its Permitted Discretion), among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Document” shall have the meaning given to such term in the Security Agreement.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the U.S. or any state of the U.S.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.

 

“Eligibility Definition” means any of the following terms, as defined herein:
“Eligible Accounts Receivable”, “Eligible Heating Oil and Other Fuel Inventory”,
“Eligible Machinery and Equipment”, “Eligible Other Inventory” and “Eligible
Vehicles”.

 

“Eligible Accounts Receivable” means, at any time, the Accounts of a Loan Party
which the Agent determines in its Permitted Discretion are eligible as the basis
for Credit Extensions hereunder. Without limiting the Agent’s discretion
provided herein, Eligible Accounts Receivable shall not include any Account:

 

(a)                which is not subject to a first priority perfected security
interest in favor of the Agent;

 

(b)               which is subject to any Lien other than (i) a Lien in favor of
the Agent and (ii) a Permitted Lien which does not have priority over the Lien
in favor of the Agent;

 

(c)                with respect to which more than 90 days have elapsed since
the date of the original invoice therefor or which is more than 60 days past the
due date for payment; provided that (i) notwithstanding the foregoing, from May
1st through August 31st of each year, Accounts with respect to which more than
90 days but no more than 120 days have elapsed since the original invoice date
shall nevertheless constitute Eligible Account Receivables in an amount not to
exceed $25,000,000 (when taken together with all installment Accounts included
as Eligible Accounts Receivable pursuant to clause (ii) below) and (ii) an
installment Account that does not otherwise meet the terms of this clause (c)
shall nevertheless constitute an Eligible Account Receivable so long as (x) with
respect to any particular payment installment of such installment Account, not
more than 90 days have elapsed since the date on which the original bill for
such particular payment installment was mailed, (y) no particular payment
installment of such installment Account is more than 60 days past the due date
for payment and (z) the aggregate of all such installment Accounts does not
exceed $25,000,000 (when taken together with all Accounts included as Eligible
Accounts Receivable pursuant to clause (i) above);

 



13



 

(d)               which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)                which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to all Loan Parties exceeds 2% of the aggregate amount of Eligible Accounts
Receivable of all Loan Parties;

 

(f)                with respect to which any covenant, representation, or
warranty contained in this Agreement or in the Security Agreement has been
breached or is not true;

 

(g)               which (i) does not arise from the sale of goods or performance
of services in the ordinary course of business, (ii) is not evidenced by an
invoice or other documentation satisfactory to the Agent (in its Permitted
Discretion) which has been sent or otherwise delivered to the Account Debtor,
(iii) represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, or (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis;

 

(h)               for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party;

 

(i)                 with respect to which any check or other instrument of
payment has been returned uncollected for any reason;

 

(j)                 which is owed by an Account Debtor which has (i) applied
for, suffered, or consented to the appointment of any receiver, custodian,
trustee, or liquidator of its assets, (ii) has had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 



14



 

(k)               which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

(l)                 which is owed by an Account Debtor which (i) does not
maintain its chief executive office in the U.S. or Canada (other than the
Province of Newfoundland) or (ii) is not organized under applicable law of the
U.S., any state of the U.S., Canada, or any province of Canada (other than the
Province of Newfoundland) unless, in either case, such Account is backed by a
Letter of Credit acceptable to the Agent in its Permitted Discretion which is in
the possession of the Agent;

 

(m)             which is owed in any currency other than U.S. dollars;

 

(n)               which is owed by (i) the government (or any department,
agency, public corporation, or instrumentality thereof) of any country other
than the U.S. unless such Account is backed by a Letter of Credit acceptable to
the Agent (in its Permitted Discretion) which is in the possession of the Agent,
or (ii) the government of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Agent in such Account
have been complied with to the Agent’s satisfaction in its Permitted Discretion;

 

(o)               which is owed by any Affiliate, director or executive officer
of any Loan Party;

 

(p)               which, when added to all other Accounts owing to the Loan
Parties by the applicable Account Debtor or any of its Affiliates, does not
exceed in face amount (i) in the case of commercial Account Debtors, 2.0% of the
total Eligible Accounts Receivable and (ii) in the case of residential Account
Debtors, 1.0% of the total Eligible Accounts Receivable;

 

(q)               which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness;

 

(r)                 which is subject to any counterclaim, deduction, defense,
setoff or dispute but only to the extent of any such counterclaim, deduction,
defense, setoff or dispute;

 

(s)                which is evidenced by any promissory note, chattel paper, or
instrument;

 

(t)                 which is owed by an Account Debtor located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;

 

(u)               with respect to which such Loan Party has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business; or

 



15



 

(v)               which the Agent determines (in its Permitted Discretion) may
not be paid by reason of the Account Debtor’s inability to pay or which the
Agent otherwise determines (in its Permitted Discretion) is unacceptable for any
reason whatsoever.

 

“Eligible Carrier” means each of the carriers and pipeline companies listed on
Schedule 1.1 or otherwise approved from time to time by the Agent in its
Permitted Discretion.

 

“Eligible Heating Oil and Other Fuel Inventory” means, at any time, the
Inventory of a Loan Party consisting of propane, home heating oil, diesel fuel
and other petroleum derivative products, but excluding natural gas, which the
Agent determines in its Permitted Discretion is eligible as the basis for Credit
Extensions hereunder and as to which all of the following requirements have been
fulfilled to the reasonable satisfaction of the Agent:

 

(a)                such Inventory is owned by such Loan Party, is subject to a
first priority perfected Lien in favor of the Agent, and is subject to no other
Lien whatsoever other than a Permitted Lien which does not have priority over
the Lien in favor of the Agent;

 

(b)               such Inventory is not held on consignment;

 

(c)                such Inventory is of customary quality and meets all
standards applicable to such Inventory, its use or sale imposed by any
Governmental Authority having regulatory authority over such matters;

 

(d)               such Inventory is of a type sold in the ordinary course of the
business of such Loan Party;

 

(e)                such Inventory is located within the United States (i) in the
Buckeye or Colonial pipeline systems, (ii) in commercial storage facilities;
(iii) at one of the locations listed in Exhibit A to the Security Agreement; or
(iv) in transit to a location described in the foregoing clause (i), (ii) or
(iii) with an Eligible Carrier;

 

(f)                such Inventory does not constitute goods in transit unless it
is in transit with an Eligible Carrier;

 

(g)               such Inventory is stored in storage facilities of such Loan
Party or in commercial storage facilities and if located in a warehouse or other
facility leased by such Loan Party, the lessor has delivered to the Agent a
waiver, consent and agreement in form and substance satisfactory to the Agent
(in its Permitted Discretion) or a Reserve for rent, charges, and other amounts
due or to become due with respect to such warehouse or facility has been
established by the Agent in its Permitted Discretion; provided that any such
Inventory stored in any particular commercial storage facility or warehouse does
not in the aggregate exceed 15% of the total Eligible Heating Oil and Other Fuel
Inventory;

 

(h)               such Inventory has not been delivered to a customer of such
Loan Party (regardless of whether such delivery is on a consignment basis) and
has not been returned by any customer; and

 



16



 

(i)                 in the case of any Inventory consisting of any petroleum
derivative products other than home heating oil, such Inventory does not exceed
10% of the total Eligible Heating Oil and Other Fuel Inventory.

 

“Eligible Inventory” means all Eligible Heating Oil and Other Fuel Inventory and
all Eligible Other Inventory.

 

“Eligible Machinery and Equipment” means, at any time, the Machinery and
Equipment (other than Vehicles and items included in the definition of Eligible
Other Inventory) of a Loan Party then used or useful in such Loan Party’s
business, which the Agent determines in its Permitted Discretion is eligible as
the basis for Credit Extensions hereunder and as to which all of the following
requirements have been fulfilled to the reasonable satisfaction of the Agent:

 

(a)                such Machinery and Equipment (i) is owned by such Loan Party,
(ii) is subject to a first priority perfected Lien in favor of the Agent and
(iii) is subject to no other Lien whatsoever other than a Permitted Lien which
does not have priority over the Lien in favor of the Agent;

 

(b)               the full purchase price for such Machinery and Equipment has
been paid by such Loan Party;

 

(c)                such Machinery and Equipment is located on premises (i) owned
by such Loan Party, which premises are subject to a first priority perfected
Lien in favor of the Agent and to no other Lien whatsoever other than a
Permitted Lien which does not have priority over the Lien in favor of the Agent
or (ii) leased by such Loan Party with respect to which the Agent has received
waiver, consent and agreement in form and substance satisfactory to the Agent;

 

(d)               such Machinery and Equipment is in reasonable repair and
working order and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;

 

(e)                such Machinery and Equipment is not subject to any agreement
which materially restricts the ability of the Loan Parties to use, sell,
transport or dispose of such Machinery and Equipment or which materially
restricts the Agent’s ability to take possession of, sell or otherwise dispose
of such Machinery and Equipment; and

 

(f)                such Machinery and Equipment does not constitute “fixtures”
under the applicable laws of the jurisdiction in which such Machinery and
Equipment is located;

 

provided, however, that with respect to any item of Machinery or Equipment which
is subject to a Permitted Lien and which satisfies each of the eligibility
criteria set forth above, only that portion of such item which is in excess of
the amount secured by such Permitted Lien shall be deemed to constitute Eligible
Machinery and Equipment.

 

“Eligible Other Inventory” means, at any time, the Inventory of a Loan Party
consisting of furnaces, boilers and other heating components and replacement
parts, air conditioner and air conditioning components, water purifying
equipment and parts, and other related equipment and parts held for resale in
the ordinary course of business, but excluding Eligible Heating Oil and Other
Fuel Inventory, which the Agent determines in its Permitted Discretion is
eligible as the basis for Credit Extensions hereunder. Without limiting the
Agent’s discretion provided herein, Eligible Other Inventory shall not include
any Inventory:

 



17



 

(a)                which is not subject to a first priority perfected Lien in
favor of the Agent;

 

(b)               which is subject to any Lien other than (i) a Lien in favor of
the Agent and (ii) a Permitted Lien which does not have priority over the Lien
in favor of the Agent;

 

(c)                which is, in the Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

 

(d)               with respect to which any covenant, representation, or
warranty contained in this Agreement or the Security Agreement has been breached
or is not true;

 

(e)                which does not conform to all standards imposed by any
Governmental Authority;

 

(f)                which is not located in the U.S. or is in transit with a
common carrier from vendors and suppliers;

 

(g)               which is located in any location leased by such Loan Party
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Agent in its Permitted
Discretion;

 

(h)               which is located in any third party warehouse or is in the
possession of a bailee and is not evidenced by a Document, unless (i) such
warehouseman or bailee has delivered to the Agent a Collateral Access Agreement
and such other documentation as the Agent may require or (ii) an appropriate
Reserve has been established by the Agent in its Permitted Discretion;

 

(i)                 which is the subject of a consignment by such Loan Party as
consignor;

 

(j)                 which is perishable;

 

(k)               which contains or bears any Intellectual Property Rights
licensed to such Loan Party unless the Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;

 



18



 

(l)                 which is not reflected in a current inventory report of such
Loan Party; or

 

(m)             which the Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever.

 

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Other
Inventory.

 

“Eligible Vehicles” means, at any time, the Equipment of a Loan Party consisting
of trucks, vans and other vehicles used to transport home heating oil, diesel
fuel and other petroleum derivative products and other Inventory (other than
propane and natural gas), or are used primarily in connection with the
provisions of service to customers, which the Agent determines in its Permitted
Discretion is eligible as the basis for Credit Extensions hereunder and as to
which all of the following requirements have been fulfilled to the reasonable
satisfaction of the Agent:

 

(a)                such Equipment (i) is owned by such Loan Party, (ii) is
subject to a first priority perfected Lien in favor of the Agent and (iii) is
subject to no other Lien whatsoever other than a Permitted Lien which does not
have priority over the Lien in favor of the Agent;

 

(b)               the full purchase price for such Equipment has been paid by
such Loan Party;

 

(c)                such Equipment is located on premises (i) owned by such Loan
Party, which premises are subject to a first priority perfected Lien in favor of
the Agent and to no other Lien whatsoever other than a Permitted Lien which does
not have priority over the Lien in favor of the Agent, (ii) leased by such Loan
Party with respect to which the Agent has received waiver, consent and agreement
in form and substance satisfactory to the Agent, or (iii) is both (A) currently
being tracked by a Loan Party pursuant to a GPS or other similar system and (B)
“at or in transit to” a Loan Party location, the home of the driver of such
Equipment or other location pursuant to a legitimate business purpose;

 

(d)               such Equipment is in reasonable repair and working order and
is used or held for use by such Loan Party in the ordinary course of business of
such Loan Party;

 

(e)                such Equipment is not subject to any agreement which
materially restricts the ability of the Loan Parties to use, sell, transport or
dispose of such Equipment or which materially restricts the Agent’s ability to
take possession of, sell or otherwise dispose of such Equipment; and

 

(f)                such Equipment does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such Equipment is located;

 

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Vehicles.

 



19



 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, including without limitation common laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment, (b)
the effect of the environment on human health, (c) emissions, discharges or
releases of Materials of Environmental Concern into the environment, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean-up or
other remediation thereof.

 

“Equipment” has the meaning specified in the Security Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Title IV of ERISA), (c) the
taking of any steps to terminate any Plan, the incurrence by Loan Party or any
Controlled Group member of any liability under Title IV of ERISA with respect to
the termination of any Plan, or the receipt by any Loan Party or any Controlled
Group member from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (d) the withdrawal by any Loan Party or any Controlled Group member
from any Multiemployer Plan or the initiation of steps to do so, (e) receipt by
any Loan Party or any Controlled Group member of a notice that any Multiemployer
Plan is, or is expected to be, Insolvent or in “endangered” or “critical status”
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA), (f) any Loan Party or any Controlled Group member has incurred or is
reasonably expected to incur, any Withdrawal Liability to one or more
Multiemployer Plans, or (g) any failure by any Single Employer Plan to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Single Employer Plan, whether
or not waived, or the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Associated (or any successor Person), as in effect
from time to time.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period. If
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. “Interpolated Rate” means, at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
Screen Rate) determined by the Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if the Eurodollar
Base Rate or Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 



20



 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the sum of (a) the product of (i) the Eurodollar Base Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate plus (b)
the Applicable Margin.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any of (a) Consolidated EBITDA for such fiscal year (which for purposes of this
definition of “Excess Cash Flow”, notwithstanding anything in the definition of
“Consolidated EBITDA” to the contrary, shall not include the pro forma effect of
any Material Acquisition) over (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such fiscal year, (ii) expense for taxes
actually paid by the Parent and its Subsidiaries in cash during such fiscal
year, (iii) the aggregate amount actually paid by the Parent and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount actually paid by the
Parent and its Subsidiaries in cash during such fiscal year for Acquisitions,
(v) the aggregate amount of regular dividends or distributions paid in cash
during such fiscal year as permitted under Section 6.16, (vi) deferred charges
and expenses incurred in connection with financing transactions and (vii) the
aggregate amount actually paid by the Parent and its Subsidiaries in cash during
such fiscal year in respect of any Plan.

 

“Excess Cash Flow Application Date” is defined in Section 2.16(e).

 



21



 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the Agent.
If a Swap Obligation arises under a master agreement governing more than one
Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall revenue or net
income, branch profits Taxes, and franchise taxes (imposed in lieu of net income
taxes) imposed on it, by (a) the jurisdiction under the laws of which such
Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located, (ii) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.7) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office and (iii) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Lenders” has the meaning specified in the Recitals hereto.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1A that have been issued prior to the Effective Date by the LC Issuers
identified on Schedule 1.1A.

 

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements made pursuant to the Existing Credit Agreement by any Loan Party in
favor of the Agent for the benefit of the Agent and the Lenders.

 

“Existing Term Loans” has the meaning specified for the term “Term Loans” under
the Existing Credit Agreement.

 



22



 

“Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrower on the terms and conditions set forth in this
Agreement.

 

“Facility LC” is defined in Section 2.1.2(a).

 

“Facility LC Application” is defined in Section 2.1.2(c).

 

“Facility LC Collateral Account” is defined in Section 2.1.2(j).

 

“Facility Termination Date” means July 2, 2023 or any earlier date on which (a)
the Aggregate Revolving Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof and (b) the Term Loan is not outstanding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amendment or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance pursuant to, or in respect of, such
intergovernmental agreements).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Fee Letter” means, collectively, (i) that certain Fee Letter, dated as of June
14, 2018, between Chase and the Borrower, (ii) that certain Fee Letter, dated as
of June 14, 2018, between Merrill Lynch, Pierce, Fenner & Smith Incorporated and
the Borrower and (iii) that certain Fee Letter, dated as of June 14, 2018,
between Citizens Bank, N.A. and the Borrower.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Fiscal Month” means the calendar month.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Parent,
ending on December 31, March 31, June 30 and September 30 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Parent ending on
September 30 of each year.

 



23



 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Month of the Parent for the then most-recently ended 12 Fiscal Months, of
(a) Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures (excluding, for each such period, actual Capital Expenditures in
respect of propane tanks in an amount not to exceed $6,500,000) minus taxes paid
in cash to (b) Consolidated Fixed Charges, all calculated for the Parent and its
Subsidiaries on a consolidated basis.

 

“Fixtures” has the meaning specified in the Security Agreement.

 

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means as to any Person, all Indebtedness (other than Indebtedness
described in clause (h) of the definition thereof with respect to letters of
credit to the extent not drawn) of such Person that matures more than one year
from the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

 

“Funding Account” is defined in Section 2.5.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

 



24



 

“General Partner” means Kestrel Heat LLC, a Delaware limited liability company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.

 

“Guaranteed Obligations” is defined in Section 15.1.

 

“Guarantor” means the Parent, the Borrower, PHI and each of the Parent’s other
direct or indirect Domestic Subsidiaries (excluding CaptiveCo), including any
Person who becomes a Loan Party pursuant to a Joinder Agreement and their
successors and assigns.

 

“Guaranty” means Article XV of this Agreement.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Liabilities, (f)
Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Net
Mark-to-Market Exposure under all Rate Management Transactions, (j) obligations
of such Person under any Sale and Leaseback Transaction, (k) obligations under
any liquidated earn-out and (l) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.

 

“Indemnified Taxes” means any and all Taxes, but excluding Excluded Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, and, to the extent not
otherwise described, Other Taxes.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property Rights” means, with respect to any Person, all of such
Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

 



25



 

“Intercompany Notes” is defined in Section 6.17(e).

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
Representative pursuant to this Agreement. Such Interest Period shall end on the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.

 

“Interpolated Rate” is defined in the definition of “Eurodollar Base Rate”.

 

“Inventory” has the meaning specified in the Security Agreement.

 

“Investment” of a Person means any (a) loan, advance, extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person, (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures, securities or
other Capital Stock owned by such Person, (c) any deposit accounts and
certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person; provided that any Rate Management Transaction entered into
in compliance with Section 6.17(i) shall not constitute an “Investment.”

 

“Joinder Agreement” is defined in Section 6.15(a).

 

“Kestrel Group” means Kestrel Energy Partners, LLC and any officers, directors
or employees of the General Partner owning equity interests in the General
Partner.

 

“LC Exposure” is defined in Section 2.24(c).

 

“LC Fee” is defined in Section 2.10(b).

 

“LC Issuer” means each of (a) Chase (or any subsidiary or Affiliate of Chase
designated by Chase) and (b) Bank of America, N.A.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.1.2(d).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 



26



 

“Lending Installation” means, with respect to a Lender, the LC Issuer or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer or
the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.23.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Licenses” shall have the meaning given to such term in the Security Agreement.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, the Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.1 executed and delivered to,
or in favor of, the Agent or any Lenders and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby, but shall not include agreements in
connection with Rate Management Transactions. Any reference in the Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Parties” means the Parent, the Borrower, PHI and each other Guarantor.

 

“Loans” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Swingline Loans, Overadvances and Protective Advances.

 

“Machinery” has the meaning specified in the Security Agreement.

 

“Margin Stock” is defined in Section 5.13.

 

“Management Fees and Expenses” means any amounts paid by a Loan Party in respect
of any management, consulting or other similar arrangement with an equity holder
or Affiliate of a Loan Party (other than another Loan Party).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Agent, the LC Issuer and the Lenders thereunder.

 



27



 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Material Real Property” means real property not subject to a mortgage, deed of
trust or other similar instrument (other than pursuant hereto) that (i) is owned
in fee by any Loan Party and is not subject to a ground lease in favor of any
other Person as lessee, (ii) is located in the United States and (iii) (A) has
been developed with a facility used of useful in the business of the Loan
Parties with respect to which a certificate of occupancy or temporary
certificate of occupancy or the local equivalent thereof (or any other similar
proof of completion) shall have been issued by the relevant Governmental
Authority or (B) is undeveloped and has a book value (excluding soft costs) of
at least $100,000.

 

“Materials of Environmental Concern” means (a) any and all hazardous air
pollutants, criteria air pollutants, pollutants, contaminants, hazardous
substances, hazardous materials, hazardous wastes, solid wastes or toxic
substances, or any other term of similar regulatory import, as defined in the
Clean Air Act of 1970, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, the Hazardous Materials Transportation Act
of 1975, as amended, or any other applicable Environmental Law, each as amended,
and the regulations promulgated thereunder, (b) any substance or materials
listed as hazardous or toxic, or any other term of similar regulatory import, in
the United States Department of Transportation Table, or by the Environmental
Protection Agency or any successor agency or under any applicable federal,
state, local or foreign laws or regulations, (c) any asbestos, poly-chlorinated
biphenyls, urea formaldehyde foam, explosives or radioactive waste, (d) any
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, or (e) any other chemical, material or substance which is not
classified as hazardous or toxic, or any other term of similar regulatory
import, but exposure to which is prohibited, limited or regulated by any
applicable federal, state, local or foreign authority or other Governmental
Authority having jurisdiction over the Material Real Property, including,
without limitation, propane and any related petroleum products or by-products.

 

“Maximum Liability” is defined in Section 15.9.

 

“MIRE Event” shall mean if there are any property subject to a Mortgage at such
time, any increase, extension or renewal of any of the Commitments of Loans
(including any other incremental credit facilities hereunder, but excluding (i)
any continuation or conversion of borrowings, (ii) the making of any Loan or
(iii) the issuance, renewal or extension of Letters of Credit).

 



28



 

“Modify” and “Modification” are defined in Section 2.1.2(a).

 

“Monthly Reports” is defined in Section 4.1(m).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real Property of a Loan Party, including the Existing Mortgages and
any amendments, modifications or supplements thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any member of the Controlled Group is obligated
to make contributions.

 

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (iv) an appropriate reserve for income taxes in
accordance with GAAP established in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith or,
(c) an equity issuance, cash proceeds net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).For the avoidance of doubt, “Net Mark-to-Market Exposure” shall
not include the upfront cost of purchasing call or put options.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
Machinery of any Person, the net orderly liquidation value thereof as determined
after the Effective Date in a manner acceptable to the Agent (in its Permitted
Discretion) by an appraiser reasonably acceptable to the Agent.

 

“Non-Consenting Lender” is defined in Section 8.3(d).

 

“Non-Paying Guarantor” is defined in Section 15.10.

 



29



 

“Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section -2.1.3.

 

“Non-Seasonal Availability Amount” means $300,000,000; provided that, if the
Aggregate Revolving Commitment is increased pursuant to Section 2.17 hereof, the
Non-Seasonal Availability Amount shall (if the Borrower so elects on the
effective date of any such increase) be deemed to be an amount equal to the
Non-Seasonal Availability Amount in effect immediately prior to such increase
plus an amount equal to up to the aggregate amount of such increase and all
prior increases in Aggregate Revolving Commitments (to the extent such increased
Aggregate Revolving Commitments have not since been terminated or reduced in
accordance with this Agreement) made pursuant to Section 2.17.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.22(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents; provided, that for purposes of determining any
Guarantor Obligations of any Guarantor under this Agreement, the definition of
“Obligations” shall not create any guarantee of (or grant of security interest
by any Guarantor to support, if applicable) any Excluded Swap Obligations of
such Guarantor.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) Operating
Leases.

 



30



 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Parent and its
Subsidiaries.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Overadvances” has the meaning specified in Section 2.1.4(c).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means Star Group, L.P., a Delaware limited partnership.

 

“Parent Subordinated Debt” is defined in Section 6.31.

 

“Participants” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“Patents” shall have the meaning given to such term in the Security Agreement.

 

“Paying Guarantor” is defined in Section 15.10.

 

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan, the first day of each calendar month and the Facility Termination
Date, (b) with respect to interest payments due on any Eurodollar Loan, (i) the
last day of the applicable Interest Period, (ii) in the case of any Interest
Period in excess of three months, the day which is three months after the first
day of such Interest Period and (iii) the date on which such Eurodollar Loan is
prepaid, whether by acceleration or otherwise, and the Facility Termination
Date, and (c) with respect to any payment of LC Fees, Unused Commitment Fees or
fronting fees in respect of Letters of Credit, the first day of each calendar
month and the Facility Termination Date.

 

“Payoff Amount” is defined in the definition of “Facility Termination Date”.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 



31



 

(a)                such Acquisition is not a hostile or contested acquisition;

 

(b)               the business acquired in connection with such Acquisition is
(i) located in the U.S., (ii) organized under U.S. and applicable state laws,
and (iii) except for assets not constituting more than 5% of the assets acquired
in such Acquisition, not engaged, directly or indirectly, in any line of
business other than the businesses in which the Loan Parties are engaged on the
Effective Date and any business activities that are substantially similar,
related, or incidental thereto;

 

(c)                both before and after giving effect to such Acquisition and
the Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
and (ii) to the extent the Agent and the Lenders have been notified in writing
by the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default or Unmatured Default exists, will
exist, or would result therefrom;

 

(d)               if the consideration for such Acquisition is greater than
$5,000,000, as soon as available, but not less than ten days prior to such
Acquisition, the Borrower Representative has provided the Lenders (i) notice of
such Acquisition and (ii) a copy of all business and financial information
reasonably requested by the Agent, including pro forma historical and projected
financial information and cash flow and Availability calculations provided in a
manner reasonably acceptable to the Agent;

 

(e)                if the Accounts and Inventory acquired in connection with
such Acquisition are proposed to be included in the determination of the
Borrowing Base, the Agent shall have conducted an audit and field examination of
such Accounts and Inventory to its reasonable satisfaction;

 

(f)                the purchase price of such Acquisition does not exceed
$25,000,000;

 

(g)               if such Acquisition is an acquisition of the Capital Stock of
a Person, the Acquisition is structured so that the acquired Person shall become
a Wholly-Owned Subsidiary of the Borrower or PHI and, to the extent required by
Section 6.15(a), a Loan Party pursuant to the terms of this Agreement;

 

(h)               if such Acquisition is an acquisition of assets, the
Acquisition is structured so that the Borrower or a Guarantor shall acquire such
assets;

 

(i)                 if such Acquisition is an acquisition of Capital Stock, such
Acquisition will not result in any violation of Regulation U;

 

(j)                 no Loan Party shall, as a result of or in connection with
any such Acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation, or other matters) that
could have a Material Adverse Effect;

 



32



 

(k)               in connection with an Acquisition of the Capital Stock of any
Person, all Liens on property of such Person shall be terminated unless the
Agent in its Permitted Discretion consents otherwise, and in connection with an
Acquisition of the assets of any Person, all Liens on such assets shall be
terminated;

 

(l)                 the Borrower Representative shall certify (and provide the
Agent with a pro forma calculation in form and substance reasonably satisfactory
to the Agent), on its behalf and on behalf of the Borrower, to the Agent and the
Lenders that, after giving effect to the completion of such Acquisition,
Availability (with any Suppressed Availability being included in each
calculation of Availability pursuant to this clause (l)) was not less than
$40,000,000 for any period of three consecutive days during the six-month period
ending on the date on which such Acquisition was consummated and is not
projected to be less than $40,000,000 during the six-month period immediately
after consummation of such Acquisition (with such projected Availability to be
determined by reference to the average projected Availability on the last day of
each of the relevant six months), in each case on a pro forma basis which
includes all consideration given in connection with such Acquisition, other than
Capital Stock of the Borrower delivered to the seller(s) in such Acquisition, as
having been paid in cash at the time of making such Acquisition; and

 

(m)             no Default exists or would result therefrom.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Liens” is defined in Section 6.21.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Petro” has the meaning specified in the preamble hereto.

 

“PHI” means Petro Holdings, Inc., a Minnesota corporation.

 

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA and in respect of
which any Loan Party or any member of the Controlled Group is (or, if such Plan
were terminated, would under Section 4062 or Section 4069 of ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 



33



 

“Privacy Policies” is defined in Section 5.15.

 

“Projections” is defined in Section 6.1(d).

 

“Proposed Change” is defined in Section 8.3(d).

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Non-Ratable Loans, Swingline loans or
Overadvances, a portion equal to a fraction the numerator of which is such
Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitment, (b) with respect to Protective Advances or with respect to
all Credit Extensions in the aggregate prior to the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the Aggregate Commitment, (c) with respect to
Protective Advances or with respect to all Credit Extensions in the aggregate
after the Facility Termination Date, a portion equal to a fraction the numerator
of which is such Lender’s Credit Exposure and the denominator of which is the
Aggregate Credit Exposure and (d) with respect to Term Loans, a portion equal to
a fraction, the numerator of which is such Lender’s Term Commitment and the
denominator of which is the Aggregate Term Commitment or, if the Aggregate Term
Commitment has been terminated, a portion equal to a fraction, the numerator of
which is such Lender’s Term Credit Exposure and the denominator of which is the
Aggregate Term Credit Exposure; provided that, in the case of Section 2.24 when
a Defaulting Lender shall exist, any Defaulting Lender’s Commitment hereunder
shall be disregarded for purposes of calculating a Lender’s Pro Rata Share.

 

“Protective Advances” is defined in Section 2.1.4(a).

 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 



34



 

“Rate Management Transaction” means any transaction (including any Commodity
Hedging Agreement and any other agreement with respect thereto) now existing or
hereafter entered by any Loan Party which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“RCRA” is defined in Section 5.18(b).

 

“Reference Period” is defined in the definition of “Consolidated EBITDA”.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.1.2 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reinvestment Deferred Amount” means with respect to any asset disposition, the
aggregate Net Cash Proceeds received in connection therewith that are not
applied to prepay the Obligations pursuant to Section 2.16(b)(i) as a result of
the delivery of a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by the Borrower
Representative stating that no Default or Unmatured Default has occurred and is
continuing and that a Loan Party intends and expects to use all or a specified
portion of the Net Cash Proceeds of an asset disposition to consummate a
Permitted Acquisition and/or acquire assets useful in its business (other than
current assets).

 

“Reinvestment Prepayment Amount” means with respect to any asset disposition,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to consummate Permitted
Acquisitions and/or acquire assets useful in the Borrower’s business (other than
current assets).

 



35



 

“Reinvestment Prepayment Date” means with respect to any asset disposition, the
earlier of (a) the date occurring twelve months after such asset disposition and
(b) the date on which a Loan Party shall have determined not to, or shall have
otherwise ceased to, consummate Permitted Acquisitions and/or acquire assets
useful in its business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standards of Sections 412 and 430 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

 

“Reports” means reports prepared by Chase or another Person showing the results
of appraisals, field examinations or audits pertaining to the Borrower’s and
PHI’s and their respective Subsidiaries’ assets from information furnished by or
on behalf of the Borrower, after Chase has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
Chase.

 

“Required Lenders” means Lenders in the aggregate having at least a majority of
the sum of (i) the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure and (ii) the Aggregate Term
Commitment or, if the Aggregate Term Commitment has been terminated, Lenders in
the aggregate holding at least a majority of the Aggregate Term Credit Exposure.

 

“Required Revolving Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure.

 

“Required Term Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Term Commitment or, if the Aggregate Term Commitment
has been terminated, Lenders in the aggregate holding at least a majority of the
Aggregate Term Credit Exposure.

 

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, reserves for Banking
Services then provided or outstanding, volatility reserves (including reserves
for amounts owing with respect to obligations of the Loan Parties in respect of
any Commodity Hedging Agreements that are secured by the Collateral), reserves
for rent and usage fees at storage depots and other locations leased by any Loan
Party and for consignee’s, warehousemen’s and bailee’s charges, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for through-put fees and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

 



36



 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Loans (other than Term Loans) to the Borrower, and participate in Facility
LCs issued upon the application of the Borrower, in an aggregate amount not
exceeding the amount set forth in Schedule I or as set forth in any Assignment
Agreement that has become effective pursuant to Section 12.3(c), as such amount
may be modified from time to time pursuant to the terms hereof.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the sum of (a)
the aggregate principal amount of its Revolving Loans outstanding at such time,
plus (b) an amount equal to all accrued interest, fees and other charges under
this Agreement then owing to it, plus (c) an amount equal to its Pro Rata Share
of the LC Obligations at such time, plus (d) an amount equal to its Pro Rata
Share of the aggregate principal amount of Non-Ratable Loans, Swingline Loans,
Overadvances and Protective Advances outstanding at such time.

 

“Revolving Lender” means each Lender holding a portion of the Aggregate
Revolving Commitments or, if the Aggregate Revolving Commitments have been
terminated, each Lender holding Aggregate Revolving Credit Exposure

 

“Revolving Loans” means the revolving loans extended by the Lenders to the
Borrower pursuant to Section 2.1.1 hereof.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government
(including those maintained by the Office of Foreign Assets Control of the U.S.
Department of Treasury and the U.S. Department of State), the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident of any Sanctioned Country, (c)
any Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of
Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 



37



 

“S&P” means Standard and Poor’s Financial Services LLC, a division of The McGraw
Hill Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Screen Rate” is defined in the definition of “Eurodollar Base Rate”.

 

“Seasonal Availability Notice” means a written notice requesting an increase in
the Aggregate Revolving Commitments during a Seasonal Availability Period given
by the Borrower at least three Business Days prior to the proposed effective
date of such increase specifying (i) the first day and length of such period and
(ii) the amount of the requested increase in the Aggregate Revolving Commitments
during such period, provided that (i) the Borrower may not deliver any Seasonal
Availability Notice if a Default or Event of Default shall have then occurred
and be continuing, (ii) the Borrower may not make more than three (3) such
increase requests during each Seasonal Availability Period, (iii) each such
increase shall be in increments of no less than $25,000,000 and (iv) in the
event that the Aggregate Revolving Commitments are reduced during a Seasonal
Availability Period pursuant to the terms hereof, the Aggregate Revolving
Commitments may not be increased further pursuant to a Seasonal Availability
Notice during such Seasonal Availability Period.

 

“Seasonal Availability Period” means, until the Facility Termination Date, any
period of up to five consecutive months during the period from December 1 of
each year through April 30 of the following year, which period may be initiated
by a Seasonal Availability Notice. The Seasonal Availability Period may be
terminated early by written notice to such effect by the Borrower to the Agent
at least three Business Days prior to the effective date of such termination.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations of the Loan Parties in respect of any Commodity Hedging Agreements
owing to any Person that is a Lender or an Affiliate of a Lender at the time
such agreement is entered into (or, if such Commodity Hedging Agreement is in
place on or prior to the date of this Agreement, on the date of this Agreement)
and (c)Banking Services and Rate Management Transactions (other than Commodity
Hedging Agreements) owing to any Person that is a Lender or an Affiliate of a
Lender at the time such agreement is entered into.

 

“Security Agreement” means that certain Fourth Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, between the Loan Parties and
the Agent, for the benefit of the Agent and the Lenders, and any other pledge or
security agreement entered into after the Effective Date by any other Loan Party
(as required by this Agreement or any other Loan Document), or any other Person,
as the same may be amended, restated or otherwise modified from time to time.

 



38



 

“Security Business Disposition” means the disposition of any Loan Party’s
business of installing, monitoring and servicing alarm and related systems (such
as remote camera systems or home automation services) to customers.

 

“Senior Secured Leverage Ratio” means as at any date, the ratio of
(a) Consolidated Senior Secured Debt on such date to (b) Consolidated EBITDA for
the four Fiscal Quarters of the Parent and its Subsidiaries ending on such date
(or, if such date is not the last day of a fiscal quarter, the four Fiscal
Quarters of the Parent and its Subsidiaries most recently ended prior to such
date).

 

“Settlement” is defined in Section 2.20.

 

“Settlement Date” is defined in Section 2.20.

 

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Agent in its Permitted Discretion.

 

“Subsidiary” of a Person means, subject to the following sentence, any
corporation, partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the outstanding Capital Stock
having ordinary voting power of which shall at the time be owned or controlled
by such Person. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a subsidiary of the Borrower or PHI other than an
Unrestricted Subsidiary (provided that all references to a “Subsidiary” in
Sections 6.1(a), (b) and (c) shall mean each subsidiary of the Borrower or PHI).

 



39



 

“Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Parent and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
Consolidated EBITDA of the Parent and its Subsidiaries, in each case, as would
be shown in the consolidated financial statements of the Parent and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

 

“Supporting Letter of Credit” is defined in Section 2.1.2(l).

 

“Suppressed Availability” means the amount of excess, if any, of the amount of
the Borrowing Base over the Aggregate Revolving Commitment.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swingline Exposure” is defined in Section 2.24(c).

 

“Swingline Loan” means a Loan made pursuant to Section 2.1.4(b).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges, assessments, fees or withholdings (including backup
withholding), now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, and any and all liabilities with respect to the
foregoing (including any interest, additions to tax or penalties applicable
thereto).

 

“Term Commitment” means, for each Lender, the obligation of such Lender to make
Term Loans to the Borrower in an aggregate amount not exceeding the amount set
forth in Schedule I (a portion of which, for the avoidance of doubt, will be
deemed to have been applied to a “cashless” prepayment of the aggregate
principal amount of Existing Term Loans outstanding on the Effective Date with
the proceeds of a borrowing of new Term Loans hereunder in an equal amount, in
each case, deemed to occur as of the Effective Date) or as set forth in any
Assignment Agreement that has become effective pursuant to Section 12.3(c), as
such amount may be modified from time to time pursuant to the terms hereof.

 

“Term Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Term Loans outstanding at such time.

 

“Term Lender” means each Lender holding a portion of the Aggregate Term
Commitments or, if the Aggregate Term Commitments have been terminated, each
Lender holding Term Loans.

 

“Term Loan” means a term loan extended by the Lenders to the Borrower pursuant
to Section 2.1.4 hereof.

 



40



 

“Trademarks” shall have the meaning given to such term in the Security
Agreement.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Secured Obligations” means, at any time, any Secured Obligations
(or portion thereof) that is contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Subsidiary” means any subsidiary of the Borrower or PHI that is
designated as such by the respective boards of directors of the Borrower or PHI;
provided that (i) the board of directors of the Borrower shall only be permitted
to so designate a subsidiary acquired or organized after April 6, 2012 as an
Unrestricted Subsidiary, (ii) any such designation shall be made substantially
concurrently with the acquisition or organization of such subsidiary and any
Investments made in such subsidiary by the Borrower and PHI and their respective
Subsidiaries shall be treated as Investments in an Unrestricted Subsidiary and
(iii) immediately after giving effect to any such designation there exists no
Default or Event of Default. Subject to the foregoing, the board of directors of
the Borrower or PHI, as applicable, may designate an Unrestricted Subsidiary to
be a Subsidiary; provided that no Unrestricted Subsidiary that has been
designated as a Subsidiary may again be designated as an Unrestricted
Subsidiary.

 

“Unused Commitment Fee” is defined in Section 2.10(a).

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

 



41



 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

1.2.            Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, (i)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein and (ii) in
the event of an accounting change that is effective for any Loan Party for
periods ending after the Effective Date requiring that any leases that under
GAAP as of the Effective Date are not required to be capitalized must be
capitalized going forward, only those leases (assuming for purposes hereof that
such leases were in existence on the Effective Date) that would constitute
Capitalized Leases in conformity with GAAP on the Effective Date shall be
considered Capitalized Leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

ARTICLE II

THE FACILITY

 

2.1.            The Facility. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (a) make Loans to the Borrower as set
forth below and (b) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Revolving Credit Exposure
shall not exceed its Revolving Commitment; provided further, that (i) the
Aggregate Revolving Credit Exposure shall not exceed the Aggregate Revolving
Commitment and (ii) the Aggregate Term Credit Exposure shall not exceed the
Aggregate Term Commitment. The LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.1.2. The Facility shall be
composed of Revolving Loans, Non-Ratable Loans, Protective Advances, Swingline
Loans, Overadvances and Facility LCs as set forth below.

 



42



 

2.1.1.      Revolving Loans.

 

(a)                Amount. From and including the Effective Date and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make revolving loans (the
“Revolving Loans”) to the Borrower Representative on behalf of the applicable
Borrower and participate in Facility LCs issued for the account of the Borrower
as set forth in Section 2.1.2 below, in aggregate amounts that will not result
in (i) such Lender’s Revolving Credit Exposure exceeding its Revolving
Commitment or (ii) the Aggregate Revolving Credit Exposure exceeding the lesser
of (x) the Aggregate Revolving Commitment or (y) the Borrowing Base, subject to
the Agent’s authority, in its sole discretion, to make Protective Advances and
Overadvances pursuant to the terms of Section 2.1.4. The Revolving Loans may
consist of Floating Rate Advances or Eurodollar Advances, or a combination
thereof, selected by the Borrower Representative in accordance with Sections
2.1.1(b) and 2.7. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans at any time prior to the Facility
Termination Date. The Commitments to extend credit under this Section 2.1.1(a)
shall expire on the Facility Termination Date.

 

(b)               Borrowing Procedures. The Borrower Representative shall select
the Type of Advance and, in the case of each Eurodollar Advance, the Interest
Period applicable thereto, from time to time. The Borrower Representative shall
give the Agent irrevocable notice in the form of Exhibit A (a “Borrowing
Notice”) not later than 10:00 a.m. (Chicago time) on the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying: (1) the name of the applicable Borrower, (2) the
Borrowing Date, which shall be a Business Day, of such Advance, (3) the
aggregate amount of such Advance, (4) the Type of Advance selected; provided
that, if the Borrower Representative fails to specify the Type of Advance
requested, such request shall be deemed a request for a Floating Rate Advance;
and (5) the duration of the Interest Period if the Type of Advance requested is
a Eurodollar Advance; provided that, if the Borrower Representative fails to
select the duration of the Interest Period for the requested Eurodollar Advance,
the Borrower Representative shall be deemed to have requested on behalf of the
applicable Borrower that such Eurodollar Advance be made with an Interest Period
of one month.

 

(c)                The Agent’s Election. Promptly after receipt of a Borrowing
Notice (or telephonic notice in lieu thereof) of a requested Floating Rate
Advance, the Agent shall elect in its discretion to have the terms of Section
2.1.1(d) (pro rata advance by all Lenders), Section 2.1.3 (advance by the Agent,
in the form of a Non-Ratable Loan, on behalf of the Lenders) or Section 2.1.4(b)
(Swingline Loans) apply to such requested Advance.

 



43



 

(d)               Pro Rata Advance. Unless the Agent elects to have the terms of
Section 2.1.3 or Section 2.1.4(b) apply to a requested Floating Rate Advance or
if a requested Advance is for a Eurodollar Advance, then promptly after receipt
of a Borrowing Notice or telephonic notice in lieu thereof as permitted by
Section 2.8, the Agent shall notify the Lenders by telecopy, telephone, or
e-mail of the requested Advance. Not later than noon (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in funds
immediately available in Chicago to the Agent and the Agent will make the funds
so received from the Lenders available to the Borrower Representative at the
Funding Account as set forth in Section 2.5.

 

2.1.2.      Facility LCs.

 

(a)                Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue to the Borrower standby and
commercial Letters of Credit (each, and each Existing Letter of Credit, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Effective Date and prior to the Facility Termination Date
upon the request of the Borrower Representative for the account of the
applicable Borrower; provided that, the maximum face amount of the Facility LC
to be issued or Modified does not exceed the lesser of (i) an amount equal to
$25,000,000 minus the sum of (1) the aggregate undrawn amount of all outstanding
Facility LCs at such time plus, without duplication, (2) the aggregate unpaid
Reimbursement Obligations with respect to all Facility LCs outstanding at such
time and (ii) Availability. On the Effective Date, each Existing Letter of
Credit shall be deemed to be a Facility LC issued hereunder for the account of
the applicable Borrower. No Facility LC (or any renewal thereof) shall have an
expiry date later than the earlier of (x) the fifth (5th) Business Day prior to
the Facility Termination Date and (y) one year after its issuance; provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above).

 

(b)               Participations. Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.1.2, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

 

(c)                Notice. Subject to Section 2.1.2(a), the Borrower
Representative, on behalf of the applicable Borrower, shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least three Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be reasonably satisfactory to the LC Issuer and that
the applicable Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

 

44



 



(d)               Administration; Reimbursement by Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Borrower Representative and each other Lender as to the amount to be paid by the
LC Issuer as a result of such demand and the proposed payment date (the “LC
Payment Date”). The responsibility of the LC Issuer to the Borrower
Representative, the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Borrower pursuant to Section
2.1.2(e) below, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the NYFRB Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.

 

(e)                Reimbursement by Borrower. The Borrower shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by the LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided that, neither the Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower or such Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC issued by it complied with the terms of such Facility LC or (ii) the LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Floating Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Floating Rate Advances for such
day if such day falls after such LC Payment Date. The LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.1.2(d). Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.1.1(b) and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower
Representative may request an Advance hereunder on behalf of the applicable
Borrower for the purpose of satisfying any Reimbursement Obligation.

 



45



 

(f)                Obligations Absolute. The Borrower’s obligations under this
Section 2.1.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.1.2(f) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.1.2(e).

 

(g)               Actions of LC Issuer. The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it (in its Permitted Discretion) to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the LC Issuer. The LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.1.2, the LC Issuer shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.

 



46



 

(h)               Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer (in its Permitted Discretion), evidencing the
appointment of such successor Beneficiary; provided that, the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.1.2(h) is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

 

(i)                 Lenders’ Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.1.2 or any action taken or omitted by such indemnitees hereunder.

 



47



 

(j)                 Facility LC Collateral Account. The Borrower agrees that it
will, upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
in its Permitted Discretion (the “Facility LC Collateral Account”) at the
Agent’s office at the address specified pursuant to Article XIII, in the name of
the Borrower but under the sole dominion and control of the Agent, for the
benefit of the Lenders and in which the Borrower shall have no interest other
than as set forth in Section 8.1. Nothing in this Section 2.1.2(j) shall either
obligate the Agent to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations. The Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit of Chase
having a maturity not exceeding thirty days.

 

(k)               Rights as a Lender. In its capacity as a Lender, the LC Issuer
shall have the same rights and obligations as any other Lender.

 

(l)                 Termination of the Facility. If, notwithstanding the
provisions of this Section 2.1.2, any Facility LC is outstanding upon the
earlier of (x) the termination of this Agreement and (y) the Facility
Termination Date, then upon such termination the Borrower shall deposit with the
Agent, for the benefit of the Agent and the Lenders, with respect to all LC
Obligations, as the Agent in its discretion shall specify, either (i) a standby
letter of credit (a “Supporting Letter of Credit”), in form and substance
satisfactory to the Agent (in its Permitted Discretion), issued by an issuer
satisfactory to the Agent (in its Permitted Discretion), in a stated amount
equal to 105% of the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”), under which Supporting Letter of Credit the Agent is
entitled to draw amounts necessary to reimburse the Agent, the LC Issuer and the
Lenders for payments to be made by the Agent, the LC Issuer and the Lenders
under any such Facility LC and any fees and expenses associated with such
Facility LC, or (ii) cash, in immediately available funds, in an amount equal to
105% of the Collateral Shortfall Amount to be held in the Facility LC Collateral
Account. Such Supporting Letter of Credit or deposit of cash shall be held by
the Agent, for the benefit of the Agent and the Lenders, as security for, and to
provide for the payment of, the aggregate undrawn amount of such Facility LC
remaining outstanding.

 



48



 

2.1.3.      Non-Ratable Loans. Subject to the restrictions set forth in Section
2.1.1(a), the Agent may elect to have the terms of this Section 2.1.3 apply to
any requested Floating Rate Advance and Chase shall thereafter make an Advance,
on behalf of the Lenders and in the amount requested, available to the Borrower
on the applicable Borrowing Date by transferring same day funds to the Funding
Account. Each Advance made solely by the Agent pursuant to this Section 2.1.3 is
referred to in this Agreement as a “Non-Ratable Loan,” and such Advances are
referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan shall be subject
to all the terms and conditions applicable to other Advances funded by the
Lenders, except that all payments thereon shall be payable to Chase solely for
its own account. The aggregate amount of Non-Ratable Loans outstanding at any
time shall not exceed $20,000,000. The Agent shall not make any Non-Ratable Loan
if the requested Non-Ratable Loan exceeds Availability (before giving effect to
such Non-Ratable Loan). Non-Ratable Loans may be made even if a Default or
Unmatured Default exists, but may not be made if the conditions precedent set
forth in Section 4.2 (other than Section 4.2(a)) have not been satisfied. The
Non-Ratable Loans shall be secured by the Liens granted to the Agent in and to
the Collateral and shall constitute Obligations hereunder. All Non-Ratable Loans
shall be Floating Rate Advances and are subject to the settlement provisions set
forth in Section 2.20.

 

2.1.4.      Protective Advances, Swingline Loans and Overadvances. 

 

(a)                Protective Advances. Subject to the limitations set forth
below, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion (but shall have absolutely no obligation
to), to make Advances, on behalf of all Lenders, in an aggregate amount
outstanding at any time that, when added to the aggregate amount of Overadvances
outstanding at such time, does not exceed 5% of the Aggregate Revolving
Commitment at such time, which the Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including costs, fees, and expenses as described in Section 9.6 (any
of such Advances are herein referred to as “Protective Advances”); provided
that, no Protective Advance shall cause the Aggregate Revolving Credit Exposure
to exceed the Aggregate Revolving Commitment. Protective Advances may be made
even if the conditions precedent set forth in Section 4.2 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be Floating Rate Advances, shall bear interest at the
default rate set forth in Section 2.13 and shall be payable on the earlier of
demand or the Facility Termination Date. The Required Lenders may at any time
revoke the Agent’s authorization to make Protective Advances. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.2 have been satisfied, the Agent
may request the Lenders to make a Revolving Loan to repay a Protective Advance.
At any other time the Agent may require the Lenders to fund their risk
participations described in Section 2.2.

 



49



 

(b)               Swingline Loans. Subject to the terms and conditions set forth
herein, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion (but shall have absolutely no obligation
to), to make Swingline Loans, on behalf of all Lenders, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000
or (ii) the Aggregate Revolving Credit Exposure exceeding the lesser of the (x)
Aggregate Revolving Commitment and (y) the Borrowing Base; provided that the
Agent shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower shall notify the
Agent of such request by telephone (confirmed by facsimile), not later than
11:00 a.m., Chicago time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Agent shall make
each Swingline Loan available to the Borrower by means of a credit to the
Funding Account (or, in the case of a Swingline Loan made to finance the
reimbursement of a Facility LC as provided in Section 2.1.2(e), by remittance to
the LC Issuer, and in the case of repayment of another Loan or fees or expenses
as provided herein, by remittance to the Agent to be distributed to the Lenders)
by 2:00 p.m., Chicago time, on the requested date of such Swingline Loan. All
Swingline loans shall be Floating Rate Advances, shall bear interest at the
default rate set forth in Section 2.13 and shall be payable on the earlier of
demand or the Facility Termination Date.

 

The Agent may require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. In such event, the Agent
shall give the Lenders notice, specifying the aggregate amount of Swingline
Loans in which Lenders will participate, as well as each Lender's Pro Rata Share
of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Agent such Lender's Pro Rata Share of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by transfer of immediately available funds, in the same manner as
provided in Section 2.1.1(d) (and Section 2.1.1(d) shall apply, mutatis
mutandis, to the payment obligations of the Lenders). Any amounts received by
the Agent from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Agent of the proceeds of a sale
of participations therein shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph or retained by
the Agent, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Agent if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 



50



 

(c)                Overadvances. Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of the
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
the Borrower), on behalf of the Lenders, in amounts that exceed Availability
(any such excess Advances are herein referred to collectively as
“Overadvances”); provided that, (i) no such event or occurrence shall cause or
constitute a waiver of the Agent’s or Lenders’ right to refuse to make any
further Swingline Loans, Overadvances, Revolving Loans or Non-Ratable Loans, or
issue Facility LCs, as the case may be, at any time that an Overadvance exists,
(ii) no Overadvance shall result in a Default or Unmatured Default due to the
Borrower’s failure to comply with Section 2.1.1(a) for so long as the Agent
permits such Overadvance to remain outstanding, but solely with respect to the
amount of such Overadvance and (iii) the aggregate amount of Overadvances
outstanding at any time, when added to the aggregate amount of Protective
Advances outstanding at such time, shall not exceed 5% of the Aggregate
Revolving Commitment at such time. In addition, Overadvances may be made even if
a Default or Unmatured Default exists, but may not be made if the conditions
precedent set forth in Section 4.2 have not been satisfied (other than the
condition regarding Availability and other than Section 4.2(a)). All
Overadvances shall constitute Floating Rate Advances, shall bear interest at the
default rate set forth in Section 2.13, shall be payable on the earlier of
demand or the Facility Termination Date and are subject to the settlement
provisions set forth in Section 2.20. The authority of the Agent to make
Overadvances is limited to an aggregate amount not to exceed 5% of the Borrowing
Base at any time, no Overadvance may remain outstanding for more than thirty
days and no Overadvance shall cause any Lender’s Revolving Credit Exposure to
exceed its Revolving Commitment or the Aggregate Revolving Credit Exposure to
exceed the Aggregate Revolving Commitment; provided that, the Required Lenders
may at any time revoke the Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof.

 

2.1.5.      Term Loans.

 

(a)                On the Effective Date each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make term loans (the
“Term Loans”) (or be deemed to have made Term Loans which, for the avoidance of
doubt, will be deemed to have been applied to a “cashless” prepayment of the
aggregate principal amount of Existing Term Loans outstanding on the Effective
Date deemed to occur as of the Effective Date) to the Borrower Representative on
behalf of the applicable Borrower in aggregate amounts that will not result in
(i) such Lender’s Term Credit Exposure exceeding its Term Commitment or (ii) the
Aggregate Term Credit Exposure exceeding the Aggregate Term Commitment. The Term
Loans may consist of Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower Representative in accordance with
Section 2.7. Once repaid Term Loans may not be reborrowed.

 



51



 

(b)               Borrowing Procedures. The Borrower Representative shall select
the Type of Advance and, in the case of each Eurodollar Advance, the Interest
Period applicable thereto, from time to time. The Borrower Representative shall
give the Agent irrevocable notice in the form of a Borrowing Notice not later
than 10:00 a.m. (Chicago time) on the Borrowing Date of a Floating Rate Advance
and three Business Days before the Borrowing Date for a Eurodollar Advance,
specifying: (1) the name of the applicable Borrower, (2) the Borrowing Date,
which shall be a Business Day, of such Advance, (3) the aggregate amount of such
Advance, (4) the Type of Advance selected; provided that, if the Borrower
Representative fails to specify the Type of Advance requested, such request
shall be deemed a request for a Floating Rate Advance; and (5) the duration of
the Interest Period if the Type of Advance requested is a Eurodollar Advance;
provided that, if the Borrower Representative fails to select the duration of
the Interest Period for the requested Eurodollar Advance, the Borrower
Representative shall be deemed to have requested on behalf of the applicable
Borrower that such Eurodollar Advance be made with an Interest Period of one
month.

 

2.2.            Ratable Loans; Risk Participation. Except as otherwise provided
below, each Advance made in connection with a Revolving Loan shall consist of
Loans made by each Lender in an amount equal to such Lender’s Pro Rata Share.
Upon the making of an Advance by the Agent in connection with a Non-Ratable
Loan, a Swingline Loan, an Overadvance or a Protective Advance (whether before
or after the occurrence of a Default or an Unmatured Default and regardless of
whether the Agent has requested a Settlement with respect to such Non-Ratable
Loan, Swingline Loan, Overadvance or Protective Advance), the Agent shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Agent, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan, Swingline Loan, Overadvance or
Protective Advance in proportion to its Pro Rata Share of the Aggregate
Revolving Commitment. From and after the date, if any, on which any Lender is
required to fund its participation in any Non-Ratable Loan, Swingline Loan,
Overadvance or Protective Advance purchased hereunder, the Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Loan.

 

2.3.            Payment of the Obligations. The Borrower shall repay the
outstanding principal balance of the Loans, together with all other Obligations,
including all accrued and unpaid interest thereon, on the Facility Termination
Date.

 

2.4.            Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof. Floating Rate Advances may be in any amount.

 



52



 

2.5.            Funding Account. The Borrower Representative shall deliver to
the Agent, on the Effective Date, a notice setting forth the deposit account of
the Borrower Representative (the “Funding Account”) to which the Agent is
authorized by the Borrower to transfer the proceeds of any Advances requested
pursuant to this Agreement. The Borrower Representative may designate a
replacement Funding Account from time to time by written notice to the Agent.
Any designation by the Borrower Representative of the Funding Account must be
reasonably acceptable to the Agent.

 

2.6.            Reliance Upon Authority; No Liability. The Agent is entitled to
rely conclusively on any individual’s request for Advances hereunder, so long as
the proceeds thereof are to be transferred to the Funding Account. The Agent
shall have no duty to verify the identity of any individual representing himself
or herself as a person authorized by the Borrower to make such requests on their
behalf. The Agent shall not incur any liability to the Borrower as a result of
acting upon any notice referred to in Section 2.1 which the Agent reasonably
believes to have been given by an officer or other person duly authorized by the
Borrower to request Advances on their behalf or for otherwise acting under this
Agreement. The crediting of Advances to the Funding Account shall conclusively
establish the obligation of the Borrower to repay such Advances as provided
herein.

 

2.7.            Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.7 or are repaid in accordance with this Agreement. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with this Agreement or (y) the
Borrower Representative shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower
Representative may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance on behalf of the applicable
Borrower. The Borrower Representative shall give the Agent irrevocable notice in
the form of Exhibit B (a “Conversion/Continuation Notice”) of each conversion of
a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 10:00 a.m. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, (ii) the aggregate amount and Type of the Advance
which is to be converted or continued, and (iii) the amount of such Advance
which is to be converted into or continued as a Eurodollar Advance and the
duration of the Interest Period applicable thereto.

 

2.8.            Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices made by any
person or persons the Agent or any Lender in good faith believes to be acting on
behalf of the Borrower Representative, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower
Representative agrees to deliver promptly to the Agent a written confirmation,
if such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by an Authorized Officer of the Borrower Representative. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

 



53



 

2.9.            Notification of Advances, Interest Rates and Repayments.
Promptly after receipt thereof, the Agent will notify each Lender of the
contents of each Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder or any Modification. The Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.10.        Fees.

 

(a)                Unused Commitment Fee. The Borrower agrees to pay to the
Agent, for the account of each Lender in accordance with such Lender’s Pro Rata
Share, an unused commitment fee at a per annum rate equal to the Applicable Fee
Rate on the average daily Available Revolving Commitment, such fee to be payable
in arrears on each Payment Date hereafter and on the Facility Termination Date
(the “Unused Commitment Fee”).

 

(b)               LC Fees. The Borrower shall pay to the Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, a
letter of credit fee at a per annum rate equal to the Applicable Margin for
Eurodollar Loans in effect from time to time on the average daily undrawn stated
amount under each Facility LC, such fee to be payable in arrears on each Payment
Date (the “LC Fee”). The Borrower shall also pay to the LC Issuer for its own
account (x) a fronting fee of 0.125% per annum of the face amount of the
Facility LC, based on average daily undrawn amounts under each Facility LC and
payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

 

(c)                Agent and Arranger Fees. The Borrower agrees to pay all fees
and expenses payable to the Agent, Arrangers and Lenders.

 

2.11.        Interest Rates. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.7, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.7 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower Representative’s selections
under Sections 2.1.1 and 2.7 and otherwise in accordance with the terms hereof.
No Interest Period may end after the Facility Termination Date. If at any time
Loans are outstanding with respect to which the Borrower Representative has not
delivered a notice to the Agent specifying the basis for determining the
interest rate applicable thereto, those Loans shall bear interest at the
Floating Rate.

 



54



 

2.12.        Alternate Rate of Interest.

 

(a)                If prior to the commencement of any Interest Period for a
borrowing of a Eurodollar Loan:

 

(i)                 The Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate or the Eurodollar Base Rate, as
applicable (including because the Screen Rate is not available or published on a
current basis) for such Interest Period; or

 

(ii)               The Agent is advised by the Required Lenders that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or Loan) included in such Credit
Extension for such Interest Period;

 

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (B) if
any Borrowing Notice requests a Revolving Loan that is a Eurodollar Loan, such
Borrowing shall be made as a Floating Rate Loan.

 

(b)               If at any time the Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the Screen Rate has made a public
statement that the administrator of the Screen Rate is insolvent (and there is
no successor administrator that will continue publication of the Screen Rate),
(x) the administrator of the Screen Rate has made a public statement identifying
a specific date after which the Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the Screen Rate may no longer
be used for determining interest rates for loans, then the Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Base Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 8.3, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.12(b), only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (y) if
any Borrowing Notice requests a Revolving Loan that is a Eurodollar Loan, such
Loan shall be made as a Floating Rate Loan.

 



55



 

2.13.        Eurodollar Advances Post Default; Default Rates. Notwithstanding
anything to the contrary contained hereunder, during the continuance of a
Default or Unmatured Default the Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a default in the payment of the
principal, interest or any other amount due hereunder or under another Loan
Document, the Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to reductions in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the LC Fee shall be increased by 2% per annum, provided
that, during the continuance of a Default under subsection (f) or (g) of Article
VII, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender.

 

2.14.        Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on each Payment
Date. Interest on all Advances, Unused Commitment Fees and LC Fees shall be
calculated for actual days elapsed on the basis of a 360-day year (or 365/366
days, in the case of Loans the interest rate payable on which is based on the
Prime Rate). Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment. After giving effect to any Loan,
Advance, continuation, or conversion of any Eurodollar Rate Loan, there may not
be more than six different Interest Periods in effect hereunder.

 



56



 

2.15.        Voluntary Prepayments. Subject to Section 2.26, the Borrower may
from time to time prepay, but without penalty or premium, all or any portion of
the outstanding Floating Rate Advances. The Borrower may also from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Agent. Any
prepayments made in respect of the Term Loans pursuant to this Section 2.15
shall be applied against the scheduled payments to be made by the Borrower
pursuant to Section 2.27 at the direction of the Borrower; provided that in the
absence of such direction, such payments shall be applied against the scheduled
payments to be made by the Borrower pursuant to Section 2.27 in reverse order of
the dates when scheduled payments are due.

 

2.16.        Mandatory Prepayments

 

(a)                Borrowing Base Compliance. Except for Overadvances permitted
pursuant to Section 2.1.4(c), the applicable Borrower shall immediately repay
the Revolving Loans, Swingline Loans, Reimbursement Obligations and/or
Non-Ratable Loans (and, if required, cash collateralize any undrawn Facility LC
in the manner contemplated in Section 2.1.2(j)) if at any time the Aggregate
Revolving Credit Exposure exceeds the lesser of (i) the Aggregate Revolving
Commitment and (ii) the Borrowing Base to the extent required to eliminate such
excess.

 

(b)               Sale of Assets. Immediately upon receipt by the General
Partner, the Borrower or PHI or any of their respective Subsidiaries of the Net
Cash Proceeds of any asset disposition (other than (A) sales of inventory in the
ordinary course of business, (B) until the first anniversary of the Effective
Date, Security Business Dispositions with aggregate Net Cash Proceeds not
exceeding $8,000,000 and (C) up to $10,000,000 per Fiscal Year of Net Cash
Proceeds from sales of obsolete or worn-out property in the ordinary course of
business), the General Partner or applicable Borrower shall prepay the
Obligations, or shall cause the applicable Subsidiary to deliver funds to the
Agent for application to the Obligations, in an amount equal to all such Net
Cash Proceeds. Any such prepayment shall be applied first, to pay the principal
of the Overadvances and Protective Advances, second, to pay the principal of the
Non-Ratable Loans, third, to pay the principal of the Term Loans and fourth, to
pay the principal of the Revolving Loans (including the Swingline Loans) without
a concomitant reduction in the Aggregate Revolving Commitment.

 



57



 

(c)                Issuance of Debt or Equity. If any Loan Party or any of its
respective Subsidiaries issues Capital Stock or Indebtedness (other than
Indebtedness permitted by Sections 6.17(a),(c), (d), (e), (f), (g), (h), (j) and
(k)), no later than the Business Day following the date of receipt of any Net
Cash Proceeds of such issuance or receipt of such dividend, distribution, loan
or advance, the Borrower, or applicable Loan Party, shall prepay the Obligations
in an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied first, to pay the principal of the Overadvances and Protective Advances,
second, to pay the principal of the Non-Ratable Loans, third, to pay the
principal of the Term Loans and fourth, to pay the principal of the Revolving
Loans (including the Swingline Loans) without a concomitant reduction in the
Aggregate Revolving Commitment.

 

(d)               Insurance/Condemnation Proceeds. Any insurance or condemnation
proceeds to be applied to the Obligations in accordance with Section 6.7(d)
shall be applied as follows: (i) insurance proceeds from casualties or losses to
cash or Inventory shall be applied, first, to the Overadvances and Protective
Advances, pro rata, second, to the Non-Ratable Loans, third, to the Revolving
Loans (including the Swingline Loans), and fourth, to cash collateralize
outstanding Facility LCs; and (ii) insurance or condemnation proceeds from
casualties or losses to Equipment, Fixtures and real Property shall be applied
first, to pay the principal of the Overadvances and Protective Advances, second,
to pay the principal of the Non-Ratable Loans, third, to pay the principal of
the Term Loans and fourth, to pay the principal of the Revolving Loans
(including Swingline Loans). The Aggregate Revolving Commitment shall not be
permanently reduced by the amount of any such prepayments. If the precise amount
of insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real Property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Agent,
in its Permitted Discretion.

 

(e)                Excess Cash Flow. If, for any fiscal year of the Borrower
commencing with the fiscal year ending September 30, 2019, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply 25% of such Excess Cash Flow toward the prepayment of the Term
Loans; provided that notwithstanding the foregoing, the Borrower shall not be
required to prepay Term Loans pursuant to this Section 2.16(e) for any fiscal
year in an aggregate amount in excess of (i) $25,000,000, less (ii) the
scheduled payments made with respect to the Term Loans during such fiscal year
pursuant to Section 2.27 less (iii) the amount of voluntary prepayments made
with respect to the Term Loans pursuant to Section 2.15 (except to the extent
such prepayments were made with the proceeds of Indebtedness). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date on which
such financial statements are actually delivered.

 



58



 

(f)                General. Without in any way limiting the foregoing,
immediately upon receipt by any Loan Party of proceeds of any sale of any
Collateral, the Borrower shall cause such Loan Party to deliver such proceeds to
the Agent, or deposit such proceeds in a deposit account subject to a Deposit
Account Control Agreement. All of such proceeds shall be applied as set forth
above or otherwise as provided in Section 2.19. Nothing in this Section 2.16
shall be construed to constitute Agent’s or any Lender’s consent to any
transaction that is not permitted by other provisions of this Agreement or the
other Loan Documents.

 

(g)               Term Loans; Application Thereto. Any mandatory prepayments
made in respect of the Term Loans pursuant to this Section 2.16 shall be applied
against the scheduled payments to be made by the Borrower pursuant to Section
2.27 in reverse order of the dates on which such scheduled payments are due.

 

2.17.        Termination of the Commitments; Increase in Aggregate Revolving
Commitment.

 

(a)                Without limiting Section 2.3 or Section 8.1, (i) the
Aggregate Revolving Commitment shall expire on the Facility Termination Date,
(ii) the Aggregate Term Commitment shall expire upon the occurrence of the
Advance of the Term Loans on the Effective Date and (iii) the Aggregate Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date.

 

(b)               The Borrower may terminate this Agreement with at least five
Business Days’ prior written notice thereof to the Agent and the Lenders, upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Facility LCs (or alternatively, with respect to each such Facility LC, the
furnishing to the Agent of a cash deposit or Supporting Letter of Credit as
required by Section 2.1.2(l)), (iii) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon, and (iv) the payment in full of any amount due under Section 3.4.

 

(c)                The Borrower shall have the right to increase the Aggregate
Revolving Commitment by obtaining additional Revolving Commitments, either from
one or more of the Lenders or another lending institution provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, (ii)
the Aggregate Revolving Commitment does not exceed $650,000,000, (iii) the
Borrower may make a maximum of two such requests, (iv) the Agent has approved
the identity of any such new Lender, such approval not to be unreasonably
withheld, (v) any such new Lender assumes all of the rights and obligations of a
“Lender” hereunder, and (vi) the procedures described in Section 2.17(d) have
been satisfied.

 

(d)               Any amendment hereto to effect such an increase or addition
shall be in form and substance satisfactory to the Agent and shall only require
the written signatures of the Agent, the Borrower and the Lender(s) being added
or increasing their Commitment. As a condition precedent to such an increase,
Borrower shall deliver to the Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default or Unmatured
Default exists. Promptly following the effectiveness of any such amendment, the
Agent will provide a copy thereof to the Lenders.

 



59



 

(e)                Within a reasonable time after the effective date of any
increase, the Agent shall, and is hereby authorized and directed to, revise the
Commitments set forth on Schedule I hereto to reflect such increase and shall
distribute such revised schedule to each of the Lenders and the Borrower,
whereupon such revised schedule shall replace the old schedule and become part
of this Agreement. On the Business Day on which any such increase becomes
effective, all outstanding Floating Rate Advances and Eurodollar Advances shall
be reallocated among the Lenders (including any newly added Lenders) in
accordance with the Lenders’ respective revised Pro Rata Shares (and shall be
deemed repaid in connection with any such reallocation).

 

2.18.        Method of Payment

 

(a)                All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower Representative, by noon (local time) on the date when due and shall be
applied ratably by the Agent among the Lenders. Any payment received by the
Agent after such time shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue. Solely
for purposes of determining the amount of Loans available for borrowing
purposes, checks and cash or other immediately available funds from collections
of items of payment and proceeds of any Collateral shall be applied in whole or
in part against the Obligations, on the day of receipt, subject to actual
collection. Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the Agent from
such Lender.

 

(b)               At the election of the Agent, all payments of principal,
interest, reimbursement obligations in connection with Facility LCs, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.6), and other sums
payable under the Loan Documents, may be paid from the proceeds of Advances made
hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.1 or a deemed request as provided in this Section 2.18 or
may be deducted from the Funding Account or any other deposit account of the
Borrower maintained with the Agent. The Borrower hereby irrevocably authorizes
(i) the Agent to make an Advance for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Non-Ratable Loans, Swingline Loans, Overadvances and
Protective Advances) and that all such Advances shall be deemed to have been
requested pursuant to Section 2.1 and (ii) the Agent to charge the Funding
Account or any other deposit account of the Borrower maintained with Chase for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 



60



 

2.19.        Apportionment, Application, and Reversal of Payments. Except as
otherwise required pursuant to Section 2.20, principal and interest payments
shall be apportioned ratably among the Lenders as set forth in this Article II
and payments of the fees shall, as applicable, be apportioned ratably among the
Lenders, except for fees payable solely to the Agent or the LC Issuer and except
as provided in Section 2.10(c). All payments shall be remitted to the Agent and
all such payments not relating to principal or interest of specific Loans or not
constituting payment of specific fees as specified by the Borrower
Representative, and all proceeds of any Collateral received by the Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agent from the Borrower (other than in connection with Rate Management
Transactions and Banking Services), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Rate Management Transactions and Bank Services), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest due in respect of the Non-Ratable Loans, sixth, to pay interest due in
respect of the Revolving Loans and Swingline Loans (other than Non-Ratable
Loans, Overadvances and Protective Advances), seventh, to pay or prepay
principal of the Non-Ratable Loans, eighth, to pay or prepay principal of the
Revolving Loans and Swingline Loans (other than Non-Ratable Loans, Overadvances
and Protective Advances) and unpaid reimbursement obligations in respect of
Facility LCs, ninth, to pay an amount to the Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Facility
LCs and the aggregate amount of any unpaid reimbursement obligations in respect
of Facility LCs, to be held as cash collateral for such Obligations, tenth, to
pay interest due in respect of the Term Loans, eleventh, to pay principal due in
respect of the Term Loans, twelfth, to payment of any amounts owing with respect
to obligations of the Loan Parties in respect of any Rate Management
Transactions (including Commodity Hedging Agreements) and Banking Services that
are secured by the Collateral, and thirteenth, to the payment of any other
Secured Obligation due to the Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding Floating Rate Loans and, in any event, the
Borrower shall pay the Eurodollar breakage losses in accordance with Section
3.4. The Agent and the Lenders shall have the continuing and exclusive right to
apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured Obligations.

 

2.20.        Settlement. Each Lender’s funded portion of the Loans is intended
by the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Loans. Notwithstanding such agreement, the Agent, Chase, and the
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the Loan Parties) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Loans,
including the Non-Ratable Loans, Swingline Loans and Overadvances shall take
place on a periodic basis as follows. The Agent shall request settlement (a
“Settlement”) with the Lenders on at least a weekly basis, or on a more frequent
basis at the Agent’s election, by notifying the Lenders of such requested
Settlement by telecopy, telephone, or e-mail no later than 12:00 noon (Chicago
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than the Agent, in the case of the Non-Ratable Loans, Swingline
Loans and Overadvances) shall transfer the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the applicable Loan with respect to
which Settlement is requested to the Agent, to such account of the Agent as the
Agent may designate, not later than 2:00 p.m. (Chicago time), on the Settlement
Date applicable thereto. Settlements may occur during the existence of a Default
or an Unmatured Default and whether or not the applicable conditions precedent
set forth in Section 4.2 have then been satisfied. Such amounts transferred to
the Agent shall be applied against the amounts of the applicable Loan and,
together with Chase’s Pro Rata Share of such Non-Ratable Loan, Swingline Loan or
Overadvance, shall constitute Revolving Loans of such Lenders, respectively. If
any such amount is not transferred to the Agent by any Lender on the Settlement
Date applicable thereto, the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in Section
2.24.

 



61



 

2.21.        Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrower shall be liable to pay to the Agent and the Lenders, and the
Borrower hereby indemnifies the Agent and the Lenders and holds the Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 2.21 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Agent or any Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 2.21 shall survive the termination of this Agreement.

 

2.22.        Noteless Agreement; Evidence of Indebtedness.

 

(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 



62



 

(b)               The Agent shall also maintain accounts in which it will record
(i) the amount of each Loan extended hereunder, the Type thereof, the name of
the Borrower who requested such Loan and the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (iii) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, and (iv) the amount of any sum received by the Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(c)                The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall, absent manifest error, be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided however, that the failure of the Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms. The Agent
shall, in accordance with its regular practice, deliver to the Borrower periodic
statements with respect to the accounts maintained pursuant to paragraphs (a)
and (b) above.

 

(d)               Any Lender may request that its Loans be evidenced by a
promissory note in substantially the form of Exhibit C (a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender such Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (a) and (b) above.

 

2.23.        Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time;
provided, however, such selection shall not increase, if otherwise reasonably
avoidable, the Borrower’s costs under Article III. All terms of this Agreement
shall apply to any such Lending Installation and the Loans, Facility LCs,
Reimbursement Obligations and any Notes issued hereunder shall be deemed held by
each Lender or the LC Issuer, as the case may be, for the benefit of any such
Lending Installation. Each Lender and the LC Issuer may, by written notice to
the Agent and the Borrower Representative in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

 

2.24.        Non-Receipt of Funds by the Agent; Defaulting Lenders.

 

(a)                Unless the Borrower Representative or a Lender, as the case
may be, notifies the Agent prior to the date on which it is scheduled to make
payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the NYFRB Rate for such day for
the first three days and, thereafter, the interest rate applicable to the
relevant Loan or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

 



63



 

(b)               Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)                 fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

 

(ii)               the Commitment and Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.3), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)                If any exposure in respect of Swingline Loans or Letters of
Credit (“Swingline Exposure” and “LC Exposure”, respectively) exists at the time
a Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of such exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Share
but only to the extent (x) the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.2 are satisfied at such time;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.1.2(j) for so long as such LC
Exposure is outstanding;

 

(iii)             if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.24(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 



64



 

(iv)             if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.24(c)(i), then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and

 

(v)               if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.24(c)(i), then, without
prejudice to any rights or remedies of the LC Issuer or any Lender hereunder,
all Unused Commitment Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and Letter of Credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the LC Issuer until such LC Exposure is cash
collateralized and/or reallocated.

 

(d)               So long as any Lender is a Defaulting Lender, the Agent shall
not be required to fund any Swingline Loan and the LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.24(c)(ii), and participating interests in
any such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and Defaulting Lenders shall not participate therein).

 

(e)                Any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.19) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Agent (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the LC Issuer hereunder, (iii) third,
if so determined by the Agent or requested by an LC Issuer, held in such account
as cash collateral for future funding obligations of the Defaulting Lender in
respect of any existing or future participating interest in any Swingline Loan
or Letter of Credit, (iv) fourth, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent, (v) fifth, if so determined by the
Agent and the Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Agent, the
Lenders or an LC Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Agent, any Lender or such LC Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, with respect to this clause (viii), that
if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Letters of Credit which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.2 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Lender.

 



65



 

If (i) any Lender shall file a petition for bankruptcy or a Bail-In Action with
respect to a Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no LC Issuer shall be required
to issue, amend or increase any Letter of Credit, unless the LC Issuer may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such LC Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Agent, the Borrower and the LC Issuer each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder.

 

2.25.        Limitation of Interest. The Borrower, the Agent and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.25 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.25, even if such provision
declares that it controls. As used in this Section 2.25, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(a) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the State of New York or the applicable laws (if
any) of the U.S. or of any other applicable state, or (b) total interest in
excess of the amount which such Lender could lawfully have contracted for,
reserved, received, retained or charged.

 



66



 

2.26.        Applicable Mortgage Minimum Amount. Notwithstanding anything to the
contrary in this Agreement, (a) the Borrower shall not optionally prepay or
reduce the Aggregate Credit Exposure pursuant to Section 2.15 to the extent
that, after giving effect thereto, the Aggregate Credit Exposure would be less
than the Applicable Mortgage Minimum Amount and (b) to the extent that the
Aggregate Credit Exposure exceeds the Applicable Mortgage Minimum Amount at the
time of any Credit Extension under this Agreement as a result of the
requirements of Section 2.16, the Borrower shall, as a condition to each such
Credit Extension, pay all mortgages recording taxes, documentary stamp taxes,
intangible taxes and other similar taxes payable under the Applicable Mortgages
in connection such Credit Extension.

 

2.27.        Amortization of Term Loans.

 

(a)                Subject to adjustment pursuant to Section 2.16 and Section
2.17, the Borrower shall repay Term Loans on September 30th, December 31st,
March 31st and June 30th of each fiscal year (commencing with December 31, 2018)
in an amount of $2,500,000, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment; provided that if any such date is not a Business Day, such payment
shall be due on the next-following Business Day.

 

(b)               To the extent not previously paid, all Term Loans shall be due
and payable on the Facility Termination Date.

 

2.28.        MIRE Event. Notwithstanding the foregoing, no MIRE Event may be
closed until the date that is (a) if there are no real property subject to a
Mortgage in a “special flood hazard area”, ten (10) Business Days or (b) if
there are any real property subject to a Mortgage in a “special flood hazard
area”, thirty (30) days (in each case, the “Notice Period”), after the Agent has
delivered to the Lenders the following documents in respect of such real
property: (i) a “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each real property subject to a
Mortgage (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower or the applicable Loan
Party in the event any such real property subject to a Mortgage is located in a
special flood hazard area) and (B) evidence of flood insurance as required by
Section 6.7(a); provided that any such MIRE Event may be closed prior to the
Notice Period if the Agent shall have received confirmation from each applicable
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.

 

ARTICLE III

YIELD PROTECTION; TAXES

 



67



 

3.1.            Yield Protection. If, on or after the Effective Date, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) or compliance by
any Lender or applicable Lending Installation or the LC Issuer with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing) made after the Effective
Date:

 

(a)                subjects any Lender or any applicable Lending Installation or
the LC Issuer or the Agent to any Taxes or changes the basis of taxation of
payments (other than with respect to Excluded Taxes and Indemnified Taxes) to
any Lender or the LC Issuer or the Agent in respect of its Eurodollar Loans,
Facility LCs or participations therein, or

 

(b)               imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or

 

(c)                imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding, converting to, continuing or maintaining its
Eurodollar Loans, or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or the LC
Issuer in connection with its Eurodollar Loans, Facility LCs or participations
therein, or requires any Lender or any applicable Lending Installation or the LC
Issuer to make any payment calculated by reference to the amount of Eurodollar
Loans, Facility LCs or participations therein held or interest or LC Fees
received by it, by an amount deemed material by such Lender or the LC Issuer as
the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer or the Agent, as the case may
be, of making, converting to, continuing or maintaining its Eurodollar Loans or
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or the LC
Issuer, as the case may be, in connection with such Eurodollar Loans,
Commitment, Facility LCs or participations therein, then, within fifteen days of
demand by such Lender or the LC Issuer or the Agent, as the case may be, the
Borrower shall pay such Lender or the LC Issuer or the Agent, as the case may
be, such additional amount or amounts as will compensate such Lender or the LC
Issuer or the Agent, as the case may be, for such increased cost or reduction in
amount received. Notwithstanding anything to the contrary in this Section 3.1,
the Borrower shall not be required to compensate a Lender pursuant to this
Section 3.1 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefore; and provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 3.1, it shall
promptly notify the Borrower (with a copy to the Agent) of the event by reason
of which it has become so entitled and shall include in such notice a
calculation of such additional amounts in reasonable detail. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof, and (ii) all requests, rules,
regulations, guidelines, interpretations, requirements, interpretations and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall, in each case, be deemed to
be Change, regardless of the date enacted, adopted, issued or implemented.

 



68



 

3.2.            Changes in Capital Adequacy or Liquidity Regulations. If a
Lender or the LC Issuer determines the amount of capital or liquidity required
or expected to be maintained by such Lender or the LC Issuer, any Lending
Installation of such Lender or the LC Issuer, or any corporation controlling
such Lender or the LC Issuer is increased as a result of a Change, then, within
fifteen days of demand by such Lender or the LC Issuer, the Borrower shall pay
such Lender or the LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or the LC Issuer determines is attributable to this Agreement, its
Credit Exposure or its Commitment to make Loans and issue or participate in
Facility LCs or Swingline loans, as the case may be, hereunder (after taking
into account such Lender’s or the LC Issuer’s policies as to capital adequacy or
liquidity); provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change
regardless of the date enacted, adopted, issued, promulgated or implemented.
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines (as defined below) or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital or
liquidity required or expected to be maintained by any Lender or the LC Issuer
or any Lending Installation or any corporation controlling any Lender or the LC
Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the U.S. on the date of this Agreement, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the U.S. implementing the June 2006 document of
the Basel Committee on Banking Regulation and Supervisory Practices entitled
“Basel II: International Convergence of Capital Measurements and Capital
Standards: A Revised Framework – Comprehensive Version,” including transition
rules, and any amendments to such regulations adopted prior to the date of this
Agreement. Notwithstanding anything herein or otherwise to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Change”, regardless of the date enacted, adopted, issued or
implemented.

 



69



 

3.3.            Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

 

3.4.            Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower Representative for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

 

3.5.            Taxes.

 

(a)                All payments by any Loan Party by or on account of any
obligation hereunder or under any Note or Facility LC Application shall be made
free and clear of and without deduction or withholding for or on account of any
and all Taxes, except as required by applicable law. If any Loan Party or the
Agent shall be required by law to deduct or withhold any Taxes from or in
respect of any such payment, (a) if such Tax is an Indemnified Tax or Other Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (b) the applicable withholding agent shall make such
deductions, (c) the applicable withholding agent shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d) the
Borrower shall furnish to the Agent a certified copy of all official receipts
evidencing payment thereof as promptly as possible but in any case within thirty
days after such payment is made.

 



70



 

(b)               In addition, the Loan Parties hereby agree to timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for, any present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes and any other excise
or property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or Facility LC Application or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any Note or Facility LC Application (“Other Taxes”). The Borrower
shall furnish to the Agent a certified copy of all official receipts evidencing
payment thereof as promptly as possible but in any case within thirty days after
such payment is made.

 

(c)                The Loan Parties hereby agree to jointly and severally
indemnify the Agent, the LC Issuer and each Lender for the full amount of
Indemnified Taxes (including, without limitation, any Indemnified Taxes imposed
on amounts payable under this Section 3.5) paid or payable by the Agent, the LC
Issuer or such Lender as a result of its Commitment, any Loans made by it
hereunder, any Facility LC issued hereunder or otherwise in connection with its
participation in this Agreement or required to be withheld or deducted from a
payment to the Agent, the LC Issuer or such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payments due under this indemnification shall be made within 10 days
of the date the Agent, the LC Issuer or such Lender makes demand therefor
pursuant to Section 3.6. A certificate as to the amount of such payment or
liability delivered to the Borrower by the party seeking indemnification shall
be conclusive absent manifest error.

 

(d)               Each Lender and LC Issuer shall indemnify the Agent within 10
days after demand therefor, for (i) the full amount of any Indemnified Taxes
attributable to such Lender that are payable or paid by the Agent, (but only to
the extent that any Loan Party has not already indemnified that Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph (d).

 

(e)                Status of Lenders.

 

(i)                 Each Lender that is a U.S. Person agrees that it will
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 



71



 

(ii)               (1) Each Lender that is not a U.S. Person (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, to the extent legally entitled to do so, deliver to the Borrower
Representative and the Agent whichever of the following is applicable: (x) two
duly completed copies of IRS Form W-8BEN, W-8BEN-E, or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any, or is subject to a reduced
rate of withholding of, U.S. federal income taxes, (y) if claiming an exemption
from U.S. withholding tax under Section 871(h) or 881(c) of the Code, a duly
completed copy of the IRS Form W-8BEN or W-8BEN-E and a properly executed
certificate representing that such Non-U.S. Lender is not a “bank” for purposes
of Section 881(c)(3)(A) of the Code, is not a “ten percent (10%) shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, is not a
“controlled foreign corporation” related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code, or (z) if not the beneficial owner, a duly
completed copy of the IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN,
W-8BEN-E, W-9 and/or other certification documents from each beneficial owner,
as applicable. (2) Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower Representative and the Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower Representative
or the Agent. All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any, or is subject to a reduced rate of
withholding of, U.S. federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower Representative and the Agent that it is not capable of
receiving payments without any deduction or withholding, or at the reduced rate
of withholding, of U.S. federal income tax. (3) Notwithstanding any other
provision of this paragraph (ii), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

(f)                For any period during which a Non-U.S. Lender has failed to
provide the Borrower Representative with an appropriate form pursuant to clause
(e), above, such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the U.S. because of its
failure to deliver the appropriate form; provided that, should a Non-U.S. Lender
which is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form required under
clause (e), above, the Borrower shall, at the expense of such Non-U.S. Lender,
take such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

 



72



 

(g)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower Representative (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion and execution of such documentation (other than documentation set
forth in Section 3.5(e)(i), (ii)(1) and (h)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(h)               If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrower and Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower or Agent as may be necessary for the
Borrower or Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

3.6.            Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, (subject to overall
policy considerations of such Lender); provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.1, 3.2, 3.4 or 3.5. Each Lender shall deliver a written statement of such
Lender to the Borrower Representative (with a copy to the Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower Representative of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

 



73



 

3.7.            Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 or if any
Lender is a Defaulting Lender (any such Lender, an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that, no Default or Unmatured Default shall have occurred
and be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment Agreement (and a Defaulting Lender
shall be deemed to have executed and delivered such Assignment Agreement if it
fails to do so) and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Affected Lender to be terminated as of such
date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrower shall pay to such Affected Lender in same day
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.            Effectiveness. This Agreement will not become effective unless
the Loan Parties have satisfied each of the following conditions in a manner
satisfactory to the Agent and the Lenders, and with respect to any condition
requiring delivery of any agreement, certificate, document, or instrument, the
Loan Parties shall have furnished to the Agent sufficient copies of any such
agreement, certificate, document, or instrument for distribution to the Lenders.

 

(a)                This Agreement or counterparts hereof shall have been duly
executed by each Loan Party and the Agent, and the Agent shall have received
duly executed copies of the Loan Documents and such other documents,
instruments, agreements and legal opinions as the Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, each in form and substance reasonably satisfactory to the Agent.

 



74



 

(b)               Each Loan Party shall have delivered copies of its articles or
certificate of incorporation or organization, together with all amendments, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization.

 

(c)                Each Loan Party shall have delivered copies, certified by its
Secretary or Assistant Secretary, of its by-laws or operating, management or
partnership agreement and of its Board of Directors’ resolutions or the
resolutions of its members and of resolutions or actions of any other body
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party.

 

(d)               Each Loan Party shall have delivered an incumbency
certificate, executed by its Secretary or Assistant Secretary, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers such Loan Party authorized to sign the Loan Documents to
which such Loan Party is a party, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Loan Party.

 

(e)                The Borrower shall have delivered a certificate, signed by
the chief financial officer of the Borrower, on the initial Credit Extension
Date (i) stating that no Default or Unmatured Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article V are true and correct as of such Credit Extension Date, (iii)
specifying the deposit account at Chase which shall be used as the Funding
Account, (iv) certifying that the condition set forth in clause (t) below has
been met, and (v) certifying any other factual matters as may be reasonably
requested by the Agent or any Lender.

 

(f)                The Loan Parties shall have delivered a written legal opinion
of the Loan Parties’ counsel, addressed to the Agent, the LC Issuer and the
Lenders in substantially the form of Exhibit D and the legal opinion of such
other special and local counsel as may be required by the Agent.

 

(g)               The Borrower shall have delivered any Notes requested by a
Lender pursuant to Section 2.22 payable to the order of each such requesting
Lender.

 

(h)               The Borrower shall have delivered money transfer
authorizations as the Agent may have reasonably requested.

 

(i)                 The Agent shall have received the results of a recent Lien
and other searches that the Agent deems necessary and such searches shall reveal
no Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Agent, the Loan Parties shall have delivered UCC termination
statements or amendments to existing UCC financing statements with respect to
any filings against the Collateral as may be requested by the Agent and shall
have authorized the filing of such termination statements or amendments, the
Agent shall have been authorized to file any UCC financing statements that the
Agent deems necessary to perfect its Liens in the Collateral and Liens creating
a first priority security interest in the Collateral in favor of the Agent shall
be in proper form for filing, registration or recordation.

 



75



 

(j)                 The Borrower Representative shall have delivered a Borrowing
Base Certificate which calculates the Borrowing Base as of May 31, 2018.

 

(k)               The Borrower shall have delivered to the Agent Parent’s most
recent projected income statement, balance sheet and cash flows for the period
through the end of the 2023 Fiscal Year (which shall have been prepared on a
monthly basis through the first year after the Effective Date and yearly
thereafter).

 

(l)                 All legal (including tax implications) and regulatory
matters, including, but not limited to compliance with applicable requirements
of Regulations U, T and X of the Board, shall be satisfactory to the Agent and
the Lenders.

 

(m)             The Agent or its designee shall have conducted a satisfactory
field examination of the accounts receivable, Inventory and related working
capital matters and financial information of the Loan Parties and of the related
data processing and other systems, the results of which shall be satisfactory to
the Arrangers and the Agent (it being acknowledged by the Arrangers and the
Agent that the field examination dated as of April 30, 2018 shall satisfy the
requirement described in this Section 4.1(m)).

 

(n)               The Borrower shall have delivered evidence of insurance
coverage in form, scope, and substance reasonably satisfactory to the Agent and
otherwise in compliance with the terms of Section 6.7.

 

(o)               The Borrower shall have paid all of the fees and expenses
owing to the Agent, the Arrangers, the LC Issuer and the Lenders pursuant to
Section 2.10, and Section 9.6(a).

 

(p)               The Borrower shall have delivered to the Agent true and
complete Customer Lists for the Borrower, PHI and their respective Subsidiaries,
together with a recent satisfactory appraisal with respect thereto (it being
understood that the Agent and the Lenders shall treat such Customer Lists as
confidential information subject to Section 9.11), it being acknowledged by the
Agent that the appraisal dated as of March 31, 2018 shall satisfy the
requirement described in this Section 4.1(p).

 

(q)               The Loan Parties shall have delivered to the Agent a certified
actuarial valuation report for each Single Employer Plan for the Plan year
beginning January 1, 2017.

 

(r)                 The Loan Parties shall have delivered to the Agent a
statement by an actuary enrolled under ERISA certifying that each Single
Employer Plan is not, and is not expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Title IV of ERISA).

 



76



 

(s)                The Agent shall have received a satisfactory solvency
certificate from the chief financial officer of the Parent that shall document
the solvency of the Parent and its Subsidiaries as of the Effective Date.

 

(t)                 The Agent shall have received a copy of each hedging and
inventory policy contemplated by Section 5.33, and the Agent shall be satisfied
with each such policy.

 

(u)               The Agent shall have received written consents from the
“Required Lenders” under and as defined in the Existing Credit Agreement to the
execution and delivery of this Agreement (it being agreed that the entering into
of this Agreement by any such Existing Lender shall constitute such written
consent).

 

(v)               The Agent shall have received (A) a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each real property subject to a Mortgage (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower or the applicable Loan Party in the event any such real property is
located in a special flood hazard area) and (B) a copy of, or a certificate as
to coverage under, the flood insurance policies required by Section 6.7(a);

 

(w)             The Agent shall have received, (i) at least five days prior to
the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification; provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the conditions set forth in this
clause (x) shall be deemed to be satisfied.

 

(x)               The Effective Date shall occur on or before July 31, 2018.

 

4.2.            Each Credit Extension. Except as otherwise expressly provided
herein, the Lenders shall not be required to make any Credit Extension if on the
applicable Credit Extension Date:

 

(a)                There exists any Default or Unmatured Default or any Default
or Unmatured Default shall result from any such Credit Extension.

 



77



 

(b)               Any representation or warranty contained in Article V is
untrue or incorrect in any material respect as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date.

 

(c)                After giving effect to any Credit Extension, Availability
would be less than zero.

 

(d)               Any legal matter incident to the making of such Credit
Extension shall not be satisfactory to the Agent and its counsel.

 

(e)                The Borrower is not in compliance with Section 2.26.

 

Each Borrowing Notice or request for issuance of Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.1 have been satisfied and
that none of the conditions set forth in Section 4.2 exist as of the applicable
Credit Extension Date. Any Lender may require a duly completed Compliance
Certificate as a condition to making a Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders as follows:

 

5.1.            Existence and Standing. Each Loan Party is a corporation,
partnership or limited liability company duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

5.2.            Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3.            No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party or (ii) any
Loan Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which any Loan Party is
a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in, or require, the creation
or imposition of any Lien in, of or on the Property of such Loan Party pursuant
to the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any Governmental Authority which has not been obtained by a Loan Party, is
required to be obtained by any Loan Party in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Loan Parties of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents, except
for (i) filing of amendments to Mortgages and UCC financing statements to be
filed on or immediately after the Effective Date and (ii) routine approvals
required in connection with the performance by the Loan Parties of their
businesses.

 



78



 

5.4.            Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the benefit of the Agent and the Lenders,
and such Liens (upon any required filing and recordation) constitute perfected
and continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral.

 

5.5.            Financial Statements.

 

(a)                The audited consolidated financial statements of the Parent
and its Subsidiaries for the period ended September 30, 2017 heretofore
delivered to the Lenders (A) were prepared in accordance with GAAP (as in effect
on the date such statements were prepared) and fairly present the consolidated
financial condition and operations of the Parent and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended
and (B) with respect to the financial statements referred to in clause (i)
hereof, are accompanied by an unqualified audit report certified by independent
certified public accountants.

 

(b)               The most recent Projections delivered to the Agent and the
Lenders pursuant to Section 6.1(d) represent the Borrower’s good faith estimate
of the future financial performance of the Parent and its Subsidiaries for the
period set forth therein.

 

5.6.            Material Adverse Change. Since September 30, 2017, after giving
effect to the consummation of the transactions contemplated hereby on the
Effective Date, there has been no change in the business, operations, Property,
condition (financial or otherwise) or prospects of the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.

 

5.7.            Taxes. The Loan Parties have filed all U.S. federal tax returns
and all other Tax returns which are required to be filed, all such returns are
complete and correct and the Loan Parties have paid all Taxes due pursuant to
said returns or pursuant to any assessment received by any Loan Party, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such Taxes. The charges, accruals and reserves on the books of
the Loan Parties in respect of any taxes or other governmental charges are
adequate. If any Loan Party is a limited liability company, each such limited
liability company qualifies for partnership tax treatment under U.S. federal tax
law.

 



79



 

5.8.            Litigation and Contingent Obligations. Except as set forth on
Schedule 5.8, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting any Loan Party which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5.8,
no Loan Party has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.5.

 

5.9.            Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a
correct and complete list of the name of each and all of the Parent’s
Subsidiaries (excluding CaptiveCo), (b) the location of the chief executive
office of each Loan Party and each of its Subsidiaries (excluding CaptiveCo) and
each other location where any of them have maintained their chief executive
office in the past five years, (c) a true and complete listing of each class of
each Loan Party’s authorized Capital Stock, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 5.9, and (d)
the type of entity of each Loan Party. With respect to each Loan Party, Schedule
5.9 also sets forth the employer or taxpayer identification number of each Loan
Party and the organizational identification number issued by each Loan Party’s
jurisdiction of organization or a statement that no such number has been issued.
All of the issued and outstanding Capital Stock owned by any Loan Party has been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.

 

5.10.        ERISA. Except as would not, individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect, (i) each Plan
complies with all applicable requirements of law and regulations and (ii) no
ERISA Event has occurred.

 

5.11.        Accuracy of Information. No information, exhibit or report
furnished by any Loan Party to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading. As of the Effective
Date, to the best knowledge of the Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement is true and correct in all
respects.

 

5.12.        Names; Prior Transactions. Except as set forth on Schedule 5.12,
the Loan Parties have not, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any Acquisition.

 

5.13.        Regulation U. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Board as now and from time to time
hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Loan Party owns any Margin Stock, and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulations T, U or X
of the Board. No Loan Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Board.

 



80



 

5.14.        Material Agreements. Schedule 5.14 hereto sets forth as of the
Effective Date all material agreements and contracts to which any Loan Party is
a party or is bound as of the date hereof. No Loan Party is subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

 

5.15.        Compliance With Laws. The Loan Parties have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property (“Applicable Laws”) and their own agreements, policies
and procedures with respect to personal information, privacy and data and system
security (“Privacy Policies”), except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

 

5.16.        Ownership of Properties. Except as set forth on Schedule 5.16, on
the date of this Agreement, the Loan Parties will have good title, free of all
Liens other than those permitted by Section 6.21, to all of the Property and
assets reflected in the Loan Parties’ most recent consolidated financial
statements provided to the Agent as owned by the Loan Parties.

 

5.17.        Plan Assets; Prohibited Transactions. No Loan Party is an entity
deemed to hold “plan assets” (within the meaning of the Plan Asset Regulations),
and neither the execution, delivery or performance of the transactions
contemplated under this Agreement, including the making of Credit Extensions
hereunder, will give rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

 

5.18.        Environmental Matters.

 

(a)                Each of the Loan Parties is, and has been, in compliance with
all Environmental Laws applicable to it or to the Collateral except where such
noncompliance would not have a Material Adverse Effect. Each Loan Party holds
all environmental permits and licenses that are necessary for the conduct of the
business and operations of such Loan Party as now conducted and as proposed to
be conducted, and has timely and properly applied for renewal of all
environmental permits or licenses that have expired or are about to expire,
except where the failure to hold, or to timely and properly reapply for, such
environmental permits or licenses would not have a Material Adverse Effect.
Schedule 5.18 lists (i) all notices from federal, state or local environmental
agencies to any Loan Party citing environmental violations or other conditions
that could be the subject of investigation, remediation or other action under
Environmental Law affecting the business and operations of any Loan Party or the
Collateral that have not been finally resolved and disposed of, and no such
violation or condition, whether or not notice regarding such violation or
condition is listed on Schedule 5.18, if ultimately resolved against such party,
would have a Material Adverse Effect and (ii) all material reports filed by each
of the Loan Parties during the past twelve months with respect to its business
and operations or the Collateral with any federal, state or local environmental
agency having jurisdiction over any of the Loan Parties or the Collateral, true
and complete copies of which reports have been made available to the Lenders.
Notwithstanding any such notice, except for matters the consequences of which
will not have a Material Adverse Effect, the business and operations of each
Loan Party and the Collateral are currently being operated in all respects
within the limits set forth in such environmental permits or licenses and any
current noncompliance with such permits or licenses will not result in any
liability or penalty to any of the Loan Parties or in the revocation, loss or
termination of any such environmental permits or licenses.

 



81



 

(b)               All facilities located on the real property owned or leased by
the Loan Parties, including without limitation the Collateral, which are subject
to regulation by the Resource Conservation and Recovery Act of 1976, as amended,
and regulations promulgated thereunder, (“RCRA”) are and have been operated in
compliance with RCRA, except where such noncompliance would not have a Material
Adverse Effect and none of the Loan Parties has received, or, to the knowledge
of any Loan Party, been threatened with, a notice of violation of RCRA regarding
such facilities.

 

(c)                No Materials of Environmental Concern are or, to the
knowledge of any Loan Party, have been located or present at any of the real
property owned or leased by the Loan Parties, including without limitation the
Collateral, or any previously owned properties, in violation of any
Environmental Law, which violation will have a Material Adverse Effect, or in
such circumstances as to give rise to liability, which liability will have a
Material Adverse Effect, and with respect to such real property there has not
occurred, to the knowledge of any Loan Party (i) any release or threatened
release of any Materials of Environmental Concern, (ii) any discharge or
threatened discharge of any Materials of Environmental Concern into the
environment which violates any Environmental Law or (iii) any assertion of any
lien pursuant to Environmental Laws resulting from any use, spill, discharge or
clean-up of any Materials of Environmental Concern, which occurrence referred to
in clause (i), (ii) or (iii) above will have a Material Adverse Effect.

 

(d)               Except as set forth on Schedule 5.18(d), none of the Loan
Parties has received notice that it has been identified as a potentially
responsible party under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, and regulations promulgated thereunder,
or any comparable state, local or foreign law nor has any Loan Party received
any notification that any Materials of Environmental Concern that it has used,
generated, stored, treated, handled, transported or disposed of or arranged for
transport for disposal or treatment of, or arranged for disposal or treatment
of, has been found at any site at which any Governmental Authority or private
party is conducting or plans to conduct a remedial investigation or other action
pursuant to any Environmental Law.

 



82



 

(e)                None of the matters disclosed in Schedule 5.18 or Schedule
5.18(d), either individually or in the aggregate, involves a violation of or a
liability under any Environmental Law, the consequences of which will have a
Material Adverse Effect.

 

5.19.        Investment and Holding Company Status. No Loan Party is (a) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

5.20.        Bank Accounts. As of the Effective Date, Exhibit B to the Security
Agreement contains a complete and accurate list of all bank accounts maintained
by each Loan Party with any bank or other financial institution.

 

5.21.        Indebtedness. As of the Effective Date and after giving effect to
the Credit Extensions to be made on the Effective Date (if any), the Loan
Parties have no Indebtedness, except for (a) the Obligations, and (b) any
Indebtedness described on Schedule 5.21.

 

5.22.        Affiliate Transactions. Except as set forth on Schedule 5.22, as of
the Effective Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families (other than employment agreements
and arrangements and transactions entered into in the ordinary course of
business on terms that are arms-length), and none of the foregoing Persons are
directly or indirectly indebted to or have any direct or indirect ownership,
partnership, or voting interest in any Affiliate of any Loan Party or any Person
with which any Loan Party has a business relationship or which competes with any
Loan Party.

 

5.23.        Real Property; Leases. As of the Effective Date, Schedule 5.23 sets
forth a correct and complete list of all real Property owned by each Loan Party
(indicating, in each case, whether such owned real Property is subject to an
Existing Mortgage as of the Effective Date), all leases and subleases of real
Property by each Loan Party as lessee or sublessee, and all leases and subleases
of real Property by each Loan Party as lessor or sublessor. Each of such leases
and subleases is valid and enforceable in accordance with its terms and is in
full force and effect, and no default by any party to any such lease or sublease
exists. Each Loan Party has good and indefeasible title in fee simple to the
real Property identified on Schedule 5.23 as owned by such Loan Party, or valid
leasehold interests in all real Property designated therein as “leased” by such
Loan Party.

 

5.24.        Intellectual Property Rights. As of the Effective Date: (a)
Schedule 5.24 sets forth a correct and complete list of all registrations and
applications for Intellectual Property Rights of each Loan Party; (b) no
Intellectual Property Rights owned by the Loan Parties are subject to any
licensing agreement or similar arrangement except as set forth in Schedule 5.24;
(c) the material proprietary Intellectual Property Rights of the Loan Parties
are owned exclusively by the Loan Parties and constitute all of the property of
such type necessary to the current and anticipated future conduct of the Loan
Parties’ business; (d) no Intellectual Property Rights now used or now
contemplated to be used by any Loan Party infringes in any material respect upon
any rights held by any other Person; (e) no claim or litigation regarding
Intellectual Property Rights is pending or threatened which could reasonably be
expected to have a Material Adverse Effect; (f) the Loan Parties take all
reasonable actions to protect and maintain the integrity, continuous operation
and security of the systems, networks, software and information technology
assets used in their business (and all data, including personal data, stored
thereon or processed thereby), and there have been no material breaches,
outages, violations or unauthorized use of or access to any of the foregoing;
and (g) the Loan Parties have created, executed and/or posted all Privacy
Policies that are required by Applicable Laws.

 



83



 

5.25.        Insurance. Schedule 5.25 lists all insurance policies of any nature
maintained, as of the Effective Date, by each Loan Party, as well as a summary
of the terms of each such policy.

 

5.26.        Solvency.

 

(a)                Immediately after the consummation of the transactions to
occur on the date hereof and immediately following the making of each Credit
Extension, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Credit Extensions, (a) the fair value of the
assets of each Loan Party, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of each Loan Party; (b) the
present fair saleable value of the Property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of each Loan
Party on its debts and other liabilities, subordinated, contingent or otherwise,
as such debts and other liabilities become absolute and matured; (c) each Loan
Party will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
each Loan Party will not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted after the date hereof.

 

(b)               The Borrower does not intend to, nor will the Borrower permit
any of its Subsidiaries to, and the Borrower does not believe that it or any of
its Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.27.        Subordinated Indebtedness. The Secured Obligations constitute
senior indebtedness which is entitled to the benefits of the subordination
provisions of all outstanding Subordinated Indebtedness.

 



84



 

5.28.        Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Loan Parties to
their employees and former employees, as estimated by such Loan Parties in
accordance with procedures and assumptions deemed reasonable by the Required
Lenders, does not exceed $10,000,000 in the aggregate.

 

5.29.        Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

5.30.        Reportable Transaction. The Borrower does not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.

 

5.31.        Labor Disputes. Except as set forth on Schedule 5.31, as of the
Effective Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or PHI or any of their respective
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) no union
or other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of the Borrower or PHI or any of their
respective Subsidiaries or for any similar purpose, and (d) there is no pending
or (to the best of the Borrower’s knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting the Borrower or PHI or any of their respective Subsidiaries or their
employees.

 

5.32.        Fixed Price Supply Contracts. None of the Loan Parties is a party
to any contract for the purchase or supply by such parties of any product except
where (a) the purchase price is set with reference to a spot index or indices
substantially contemporaneously with the delivery of such product or (b)
delivery of such product is to be made no more than 18 months after the purchase
price is agreed to. All such contracts for the delivery of product to any Loan
Party referred to in the foregoing clause (b) which are in effect on the
Effective Date are set forth in Schedule 5.32.

 

5.33.        Trading and Inventory Policies. Each Loan Party maintains a hedging
policy to the effect that it will not trade any commodities. Each Loan Party
maintains a supply inventory position policy to the effect that it will not hold
on hand, as of any date, more Commodities Inventory than will be sold in the
normal course of business during the following 90 days. Each Loan Party is in
compliance with such policies.

 



85



 

5.34.        Use of Proceeds. The Borrower will use the proceeds of the Loans
solely as set forth in Section 6.2.

 

5.35.        EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

5.36.        Anti-Corruption Laws and Sanctions. The Loan Parties have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Loan Parties, their respective Subsidiaries and their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions, and the Loan Parties, their respective Subsidiaries
and their respective officers and directors and to the knowledge of any Loan
Party its employees and agents, are in compliance with Anti-Corruption Laws in
all materials respects and applicable Sanctions. None of (a) any Loan Party, any
Subsidiary any of their respective directors or officers or, to the knowledge of
such Loan Party or such Subsidiary, employees, or (b) to the knowledge of such
Loan Party, any agent of a Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Advance or Letter of Credit, use of proceeds
or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

ARTICLE VI

COVENANTS

 

Each Loan Party executing this Agreement jointly and severally agrees as to all
Loan Parties that from and after the date hereof and until the Facility
Termination Date:

 

6.1.            Financial and Collateral Reporting. Each Loan Party will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and will furnish to the Lenders:

 

(a)                within ninety days after the close of each Fiscal Year of the
Parent and its Subsidiaries, an unqualified audit report certified by
independent certified public accountants reasonably acceptable to the Required
Lenders, prepared in accordance with GAAP on a consolidated and consolidating
basis (consolidating statements need not be certified by such accountants),
including balance sheets as of the end of such Fiscal Year, related profit and
loss and reconciliations of statements of retained earnings, and a statement of
cash flows, accompanied by (i) any management letter prepared by said
accountants and (ii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof;

 

(b)               within forty-five days after the close of the first three
quarterly periods of each Fiscal Year of the Parent and its Subsidiaries,
consolidated and consolidating unaudited balance sheets as at the close of each
such Fiscal Quarter and consolidated and consolidating profit and loss and
reconciliations of statements of retained earnings and a statement of cash flows
for the period from the beginning of the applicable Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the figures
for the applicable period, all certified by its chief financial officer and
prepared in accordance with GAAP (except for exclusion of footnotes and subject
to normal year-end audit adjustments);

 



86



 

(c)                within thirty days after the close of each Fiscal Month,
consolidated and consolidating unaudited balance sheets of the Parent and its
Subsidiaries at the close of each such Fiscal Month and consolidated and
consolidating profit and loss and reconciliations of statements of retained
earnings and a statement of cash flows for the period from the beginning of the
applicable Fiscal Year to the end of such Fiscal Month, setting forth in each
case in comparative form the figures for the prior 12-month period, all prepared
in accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments) and certified by its chief financial officer or vice
president - controller;

 

(d)               as soon as available, but not less than 10 days prior to the
end of such Fiscal Year, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of the Parent for each month of such Fiscal Year (the “Projections”)
in form reasonably satisfactory to the Agent;

 

(e)                together with each of the financial statements required under
Sections 6.1(a), (b) and (c), a compliance certificate in substantially the form
of Exhibit E (a “Compliance Certificate”) signed by the chief financial officer,
vice president - controller or treasurer of the Borrower Representative showing
the calculations necessary to determine compliance with this Agreement
(including calculation of (i) Availability for purposes of Sections 6.16 and
6.25 and (ii) the Fixed Charge Coverage Ratio and Senior Secured Leverage Ratio
for purposes of Section 6.28 to the extent then applicable) and the Applicable
Margin and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof;

 

(f)                as soon as available but in any event within 20 days of the
end of each Fiscal Month (or, during the Seasonal Availability Period or to the
extent Availability is less than 15.0% of the Aggregate Revolving Commitment,
within 3 days of the end of each week), and at such other times as may be
requested by the Agent (in its Permitted Discretion), as of the period then
ended, a Borrowing Base Certificate;

 

(g)               as soon as available but in any event within 20 days of the
end of each Fiscal Month (or, during the Seasonal Availability Period or to the
extent Availability is less than 15.0% of the Aggregate Revolving Commitment,
within 3 days of the end of each week) and at such other times as may be
requested by the Agent (in its Permitted Discretion), as of the period then
ended:

 



87



 

(i)                 (1) a summary aging of the Accounts of the Borrower and PHI
and each of their respective Subsidiaries, including an aged accounts receivable
total for each Account Debtor, supported by a total page from the system summary
aging for each branch, and (2) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Agent, together with such transaction analysis or roll-forward information as
the Agent requests, in its Permitted Discretion;

 

(ii)               a schedule detailing the Inventory of the Borrower and PHI
and their respective Subsidiaries, in form reasonably satisfactory to the Agent,
(1) by location (showing Inventory in transit, any Inventory located with a
third party under any consignment, bailee arrangement, or warehouse agreement),
by product type, and by volume on hand, which Inventory shall be valued at the
lower of cost (determined on a weighted average basis) or market and adjusted
for Reserves as the Agent has previously indicated to the Borrower are deemed by
the Agent to be appropriate, (2) including a report of any variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Borrower or PHI or any of their respective
Subsidiaries and complaints and claims made against them), and (3) reconciled to
the Borrowing Base Certificate delivered as of such date;

 

(iii)             a worksheet of calculations prepared by the Borrower to
determine Eligible Accounts Receivable, Eligible Heating Oil and Other Fuel
Inventory and Eligible Other Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts Receivable, Eligible Heating Oil
and Other Fuel Inventory and Eligible Other Inventory and the reason for such
exclusion;

 

(iv)             a reconciliation of the Accounts and Inventory of the Borrower,
PHI and their respective Subsidiaries between the amounts shown in their general
ledgers and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above; and

 

(v)               a reconciliation of the loan balance per the Borrower’s
general ledger to the loan balance set forth in statements given to the Borrower
under this Agreement;

 

(h)               as soon as available but in any event within 20 days of the
end of each Fiscal Month (or, during the Seasonal Availability Period or to the
extent Availability is less than 15.0% of the Aggregate Revolving Commitment,
within 3 days of the end of each week) and at such other times as may be
requested by the Agent (in its Permitted Discretion), as of the month then
ended, a schedule and aging of the Borrower’s and PHI’s accounts payable;

 

(i)                 promptly upon the Agent’s request (in its Permitted
Discretion):

 



88



 

(i)                 copies of invoices in connection with the invoices issued by
the Borrower or PHI or any of their respective Subsidiaries in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;

 

(ii)               copies of purchase orders, invoices, and shipping and
delivery documents in connection with any Inventory, Machinery or Equipment
purchased by any Loan Party; and

 

(iii)             a schedule detailing the balance of all intercompany accounts
of the Loan Parties;

 

(j)                 as soon as possible and in any event within 20 days of
filing thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;

 

(k)               as soon as possible and in any event within 300 days after the
close of the Fiscal Year of each Single Employer Plan, a certified financial
statement of such Single Employer Plan;

 

(l)                 as soon as possible and in any event within 10 days after
the Borrower (i) knows that any Reportable Event has occurred with respect to
any Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto; (ii) receives a determination that any Plan is, or is
expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA), a statement describing such status determination and
the action which the Borrower proposes to take with respect thereto; or (iii)
receives any determination that a Multiemployer Plan is expected in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
or Title IV of ERISA), a copy of such determination;

 

(m)             as soon as possible and in any event within 10 days (i) of
filing therewith with the PBGC, the U.S. Internal Revenue Service or any other
governmental entity, a copy of each annual report or other filing with respect
to any Single Employer Plan;

 

(n)               as soon as possible and in any event with 10 days following
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that the Borrower or any member of its Controlled Group may request
with respect to any Multiemployer Plan to which it is a party; provided, that if
the Borrower or any member of its Controlled Group has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Agent, the Borrower
and/or the Controlled Group members shall promptly make a request for such
documents and notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Agent (on behalf of each
requesting Lender) promptly after receipt thereof, and further provided, that
the rights granted to the Agent in this section shall not be exercised more than
once during a 12-month period;

 



89



 

(o)               as soon as possible and in any event within 10 days after
receipt by any Loan Party and to the extent pertaining to a matter that could
have a material impact on any Loan Party, a copy of (i) any notice or claim to
the effect that any Loan Party is or may be liable to any Person as a result of
the release by any Loan Party, or any other Person of any Materials of
Environmental Concern into the environment, and (ii) any notice alleging any
violation of any Environmental Laws by any Loan Party;

 

(p)               concurrently with the delivery of annual audited financial
statements pursuant to Section 6.1(a), an updated Customer List for the Borrower
and PHI and their respective Subsidiaries, certified as true and correct by an
Authorized Officer of the Borrower (it being understood that the Agent and the
Lenders shall treat such Customer Lists as confidential information subject to
Section 9.11);

 

(q)               concurrently with the furnishing thereof to the unitholders of
the Parent, copies of all financial statements, reports and proxy statements so
furnished;

 

(r)                 promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Loan Party files with the Securities and Exchange Commission; and

 

(s)                such other information (including, without limitation,
non-financial information as more fully described on Schedule 6.1(s)) as the
Agent or any Lender may from time to time reasonably request.

 

6.2.            Use of Proceeds.

 

(a)                The Borrower will use the proceeds of the Credit Extensions
(other than the Term Loans) solely to finance the working capital needs of the
Borrower and its Subsidiaries in the ordinary course of business; provided that
Facility LCs may also be used to support (i) obligations under workers’
compensation laws, (ii) obligations to suppliers of petroleum derivative
products or energy commodity derivative providers in the ordinary course of
business consistent with past practices and (iii) other ordinary course
obligations of the Loan Parties. The Borrower will use the proceeds of the Term
Loans, together with cash on hand and drawings of Revolving Loans on the
Effective Date to repay the aggregate principal amount of all Loans (as defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Effective Date (it being understood that a portion of the Term
Loans will be deemed to have been applied to a “cashless” prepayment of the
aggregate principal amount of Existing Term Loans outstanding on the Effective
Date with the proceeds of a borrowing of new Term Loans hereunder in an equal
amount, in each case, deemed to occur as of the Effective Date).

 

(b)               No Loan Party will use any of the proceeds of the Credit
Extensions to (i) purchase or carry any Margin Stock in violation of Regulation
U, (ii) repay or refinance any Indebtedness of any Person incurred to buy or
carry any Margin Stock, or (iii) acquire any security in any transaction that is
subject to Section 13 or Section 14 of the Securities Exchange Act of 1934 (and
the regulations promulgated thereunder).

 



90



 

(c)                No Loan Party shall Request any Credit Extension, and no Loan
Party shall use, or shall ensure that their respective Subsidiaries and its or
their respective directors, officers, employees and agents shall use, the
proceeds of any Credit Extension (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) to
fund, finance or facilitate any activities, business or transaction of or with
any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

6.3.            Notices. Each Loan Party will give prompt notice in writing to
the Agent and the Lenders of:

 

(a)                the occurrence of any Default or Unmatured Default;

 

(b)               any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect;

 

(c)                the assertion by the holder of any Capital Stock of any Loan
Party or the holder of any Indebtedness of any Loan Party in excess of
$1,000,000 that any default exists with respect thereto or that any Loan Party
is not in compliance therewith;

 

(d)               receipt of any written notice that any Loan Party is subject
to any investigation by any Governmental Authority with respect to any potential
or alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws, in each case, that could reasonably be expected to result in
a material impact on any Loan Party;

 

(e)                receipt of any notice of litigation commenced or threatened
against any Loan Party that (i) seeks damages in excess of (A) $500,000 above
insurance coverage limits or (B) $5,000,000 regardless of insurance coverage
limits, (ii) seeks injunctive relief, (iii) is asserted or instituted against
any Plan, its fiduciaries or its assets, (iv) alleges criminal misconduct by any
Loan Party, (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws; or (vi) involves any product recall;

 

(f)                any Lien (other than Permitted Liens) or claim made or
asserted against any of the Collateral;

 

(g)               its decision to change, (i) such Loan Party’s name or type of
entity, (ii) such Loan Party’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, and (iii) the
location where any Collateral is held or maintained; provided that, in no event
shall the Agent receive notice of such change less than thirty days prior
thereto;

 



91



 

(h)               commencement of any proceedings contesting any tax, fee,
assessment, or other governmental charge in excess of $250,000;

 

(i)                 the opening of any new deposit account by any Loan Party
with any bank or other financial institution;

 

(j)                 any loss, damage, or destruction to the Collateral in the
amount of $500,000 or more, whether or not covered by insurance;

 

(k)               any and all default notices received under or with respect to
any leased location or public warehouse where Collateral is located (which shall
be delivered within two Business Days after receipt thereof);

 

(l)                 all material amendments to real estate leases, together with
a copy of each such amendment;

 

(m)             immediately after becoming aware of any pending or threatened
strike, work stoppage, unfair labor practice claim, or other labor dispute
affecting the Borrower, PHI or any of their respective Subsidiaries in a manner
which could reasonably be expected to have a Material Adverse Effect;

 

(n)               concurrently with the delivery of each Borrowing Base
Certificate, a listing of each Rate Management Transaction or amendment to a
Rate Management Transaction that such Loan Party has entered into since the date
on which a Borrowing Base Certificate was last delivered pursuant to Section
6.1(f), together with copies of all agreements evidencing such Rate Management
Transactions or amendments thereto;

 

(o)               [Intentionally omitted];

 

(p)               any circumstances that it reasonably believes may result in an
assertion that a withdrawal under Title IV of ERISA has occurred by any Loan
Party or any member of its Controlled Group with respect to any Multiemployer
Plan; and

 

(q)               any other matter as the Agent may reasonably request.

 

6.4.            Conduct of Business. Each Loan Party will:

 

(a)                carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted;

 

(b)               do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted; provided that nothing in
this Section 6.4 shall prohibit any transaction permitted by Section 6.18.

 



92



 

(c)                keep adequate books and records with respect to its business
activities in which proper entries, reflecting all financial transactions, are
made in accordance with GAAP and on a basis consistent with the financial
statements delivered to the Agent pursuant to Section 4.1(m);

 

(d)               at all times maintain, preserve and protect all of its assets
and properties used or useful in the conduct of its business, and keep the same
in good repair, working order and condition in all material respects (taking
into consideration ordinary wear and tear) and from time to time make, or cause
to be made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and

 

(e)                transact business only in such corporate and trade names as
are set forth in Schedule 5.12 (as such schedule may be amended or supplemented
from time to time with prompt notification to the Agent of such amendment or
supplement).

 

6.5.            Taxes. Each Loan Party will timely file complete and correct
U.S. federal and applicable foreign, state and local Tax returns required by law
and pay when due all Taxes upon it or its income, profits, Property or
Collateral, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP. At any time that any Loan Party is organized as a limited
liability company, each such limited liability company will qualify for
partnership tax treatment under U.S. federal tax law.

 

6.6.            Payment of Indebtedness and Other Liabilities. Each Loan Party
will pay or discharge when due all Material Indebtedness permitted by Section
6.17 owed by such Loan Party and all other liabilities and obligations due to
materialmen, mechanics, carriers, warehousemen, and landlords, except that the
Loan Parties may in good faith contest, by appropriate proceedings diligently
pursued, any such obligations; provided that, (a) adequate reserves have been
set aside for such liabilities in accordance with GAAP, (b) no Lien shall be
imposed to secure payment of such liabilities that is superior to the Agent’s
Liens securing the Secured Obligations, (c) none of the Collateral becomes
subject to forfeiture or loss as a result of the contest and (d) such Loan Party
shall promptly pay or discharge such contested liabilities, if any, and shall
deliver to the Agent evidence reasonably acceptable to the Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Loan Party or the conditions set forth in this proviso are no
longer met.

 

6.7.            Insurance; Weather Hedging.

 

(a)                Each Loan Party shall at all times maintain, with CaptiveCo
or financially sound and reputable carriers having a Financial Strength rating
of at least A- by A.M. Best Company, insurance against: (i) loss or damage by
fire and loss in transit; (ii) theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; (iii) general liability and (iv)
and such other hazards, as is customary in the business of such Loan Party. All
such insurance shall be in amounts, cover such assets and be under policies
acceptable to the Agent in its Permitted Discretion. If any portion of any
Material Real Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a “Special
Flood Hazard Area” with respect to which flood insurance has been made available
under the Flood Insurance Laws, then the Borrower shall, or shall cause the
applicable Loan Party to (A) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (B) deliver to the Agent
evidence of such compliance in form and substance reasonably acceptable to the
Agent. All premiums on such insurance shall be paid when due by the applicable
Loan Party, and copies of the policies delivered to the Agent. If any Loan Party
fails to obtain any insurance as required by this Section, the Agent at the
direction of the Required Lenders may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Agent shall not be deemed to have
waived any Default or Unmatured Default arising from any Loan Party’s failure to
maintain such insurance or pay any premiums therefor. No Loan Party will use or
permit any Property to be used in violation of applicable law or in any manner
which might render inapplicable any insurance coverage.

 



93



 

(b)               All insurance policies required under Section 6.7(a) shall
name the Agent (for the benefit of the Agent and the Lenders) as an additional
insured or as loss payee, as applicable, and shall provide that, or contain loss
payable clauses or mortgagee clauses, in form and substance reasonably
satisfactory to the Agent, which provide that:

 

(i)                 all proceeds thereunder with respect to any Collateral shall
be payable to the Agent;

 

(ii)               no such insurance shall be affected by any act or neglect of
the insured or owner of the Property described in such policy; and

 

(iii)             such policy and loss payable clauses may be canceled, amended,
or terminated only upon at least thirty days prior written notice given to the
Agent.

 

(c)                The Borrower must give the Agent prior written notice of any
change in insurance carriers and any new insurance policy shall comply with the
provisions of this Section 6.7 and otherwise be reasonably acceptable to the
Agent. Without in any way limiting the foregoing, in no event shall the Borrower
change their insurance carrier without first obtaining a loss payable
endorsement in form and substance reasonably satisfactory to the Agent.

 

(d)               Notwithstanding the foregoing, any insurance or condemnation
proceeds received by the Loan Parties shall be immediately forwarded to the
Agent and the Agent may, at its option, apply any such proceeds to the reduction
of the Obligations in accordance with Section 2.16(d), provided that in the case
of insurance proceeds pertaining to any Loan Party other than the Borrower, such
insurance proceeds shall be applied to the Loans owing by the Borrower. The
Agent may permit or require any Loan Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $500,000 in the aggregate, upon the applicable Loan
Party’s request, the Agent shall permit such Loan Party to replace, restore,
repair or rebuild the property; provided that, if such Loan Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within ninety days of such casualty, the Agent
may apply such insurance proceeds to the Obligations in accordance with Section
2.16. All insurance proceeds that are to be made available to the Borrower to
replace, repair, restore or rebuild the Collateral shall be applied by the Agent
to reduce the outstanding principal balance of the Revolving Loans (which
application shall not result in a permanent reduction of the Aggregate Revolving
Commitment) and upon such application, the Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied. All insurance proceeds made available to any Loan Party that is not the
Borrower to replace, repair, restore or rebuild Collateral shall be deposited in
a cash collateral account. In either case, thereafter, such funds shall be made
available to the applicable Loan Party to provide funds to replace, repair,
restore or rebuild the Collateral as follows:

 



94



 

(i)                 the Borrower Representative, on behalf of the applicable
Borrower, shall request a Revolving Loan or the Borrower Representative, on
behalf of the applicable Loan Party, shall request a release from the cash
collateral account be made in the amount needed;

 

(ii)               so long as the conditions set forth in Section 4.2 have been
met, the Lenders shall make such Revolving Loan or the Agent shall release funds
from the cash collateral account; and

 

(iii)             in the case of insurance proceeds applied against the
Revolving Loan, the Reserve established with respect to such insurance proceeds
shall be reduced by the amount of such Revolving Loan.

 

(e)                Each Loan Party shall maintain a program to hedge against
business risks associated with weather as deemed appropriate by its board of
directors.

 

6.8.            Compliance with Laws. Each Loan Party will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws.
Except with regard to compliance with applicable Sanctions and Anti-Corruption
Laws, this covenant shall be deemed not breached by a noncompliance with the
foregoing if, upon learning of such noncompliance, the affected Loan Parties
promptly undertake reasonable efforts to eliminate such noncompliance, and such
noncompliance and the elimination thereof, in the aggregate with any other
noncompliance with any of the foregoing and the elimination thereof, could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party will
maintain and enforce policies and procedures designed to ensure compliance by
Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.9.            Maintenance of Properties and Intellectual Property Rights. Each
Loan Party will do all things necessary to (i) maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times and
(ii) obtain and maintain in effect at all times all material franchises,
governmental authorizations, Intellectual Property Rights, licenses and permits,
which are necessary for it to own its Property or conduct its business as
conducted on the Effective Date.

 



95



 

6.10.        Inspection. Each Loan Party will permit the Agent and, at the
expense of such Lender, any Lender, by their respective employees,
representatives and agents, from time to time upon two Business Days’ prior
notice as frequently as the Agent reasonably determines (in its Permitted
Discretion) to be appropriate, to (a) inspect any of the Property, the
Collateral, and the books and financial records of such Loan Party, (b) examine,
audit and make extracts or copies of the books of accounts and other financial
records of such Loan Party, (c) have access to its properties, facilities, the
Collateral and its advisors, officers, directors and employees to discuss the
affairs, finances and accounts of such Loan Party and (d) review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of such Loan Party (it being understood that it is anticipated that
the examinations referred to in clauses (a) through (d) of this Section 6.10
will be conducted once per year, with up to two such examinations per year to be
permitted at the Agent’s sole discretion). If a Default or an Unmatured Default
has occurred and is continuing or if Availability is less than 15.0% of the
Aggregate Revolving Commitment, each Loan Party shall provide such access to the
Agent and to each Lender at all times and without advance notice. Furthermore,
so long as any Default has occurred and is continuing, each Loan Party shall
provide the Agent and each Lender with access to its suppliers. Each Loan Party
shall promptly make available to the Agent and its counsel originals or copies
of all books and records that the Agent may reasonably request. The Loan Parties
acknowledge that from time to time the Agent may prepare and may distribute to
the Lenders certain audit reports pertaining to the Loan Parties’ assets for
internal use by the Agent and the Lenders from information furnished to it by or
on behalf of the Loan Parties, after the Agent has exercised its rights of
inspection pursuant to this Agreement.

 

6.11.        Appraisals. Whenever a Default or Unmatured Default exists or
Availability is less than 15.0% of the Aggregate Revolving Commitment, and at
such other times as the Agent requests, the Loan Parties shall, at their sole
expense, provide the Agent with appraisals or updates thereof of their
Inventory, Equipment, Customer Lists and real Property from an appraiser
selected and engaged by the Agent, and prepared on a basis, satisfactory to the
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations and by the internal policies of the
Lenders (it being understood and agreed that appraisals with respect to Customer
Lists shall be required on an annual basis).

 

6.12.        Communications with Accountants. Each Loan Party executing this
Agreement authorizes (a) the Agent and (b) so long as a Default has occurred and
is continuing, each Lender, to communicate directly with its independent
certified public accountants and authorizes and shall instruct those accountants
and advisors to communicate to the Agent and each Lender information relating to
any Loan Party with respect to the business, results of operations and financial
condition of any Loan Party.

 

6.13.        Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc.

 



96



 

(a) The Loan Parties shall deliver to the Agent by no later than the date that
is 60 days after the Effective Date (or by such other date to which the Agent
may agree in its sole discretion), with respect to each parcel of owned real
Property set forth on Schedule 5.23, each of the following (to the extent
customary or reasonably requested), in form and substance reasonably
satisfactory to the Agent either:

 

(i) written or e-mail confirmation from local counsel in the jurisdiction in
which the real property subject to a Mortgage is located substantially to the
effect that: (x) the recording of the Existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Existing Mortgage as security for the Secured Obligations,
including the Secured Obligations evidenced by this Agreement and the other
documents executed in connection herewith, for the benefit of the Lenders, and
(y) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including without limitation, the payment of any
mortgage recording taxes or similar taxes are necessary or appropriate under the
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Existing Mortgage as security for the
Secured Obligations, including the Secured Obligations evidenced by this
Agreement and the other documents executed in connection herewith, for the
benefit of the Lenders; or

 

(ii) (A) an amendment to the Existing Mortgage in any form and substance
reasonably acceptable to the Agent;

 

(B) a “date-down” endorsement to the existing title insurance policy for such
parcel of real Property issued by the title company that issued such existing
title insurance policy, which endorsement shall update the effective date of
such existing title insurance policy and amend the description of the insured
Existing Mortgage to include the amendment to such Existing Mortgage;

 

(C) evidence that the Borrower has paid all premiums in respect of the
endorsement to the existing title policy for such parcel of real Property, as
well as all charges for mortgage recording taxes and mortgage filing fees
payable in connection with the recording of the amendment to the Existing
Mortgage or new Mortgage, as the case may be, covering such parcel of real
Property, and all related expenses, if any; and

 

(D) such other information, opinions, documentation, and certifications as may
be reasonably required by the Agent.

 

(b)        If requested by the Agent, each Loan Party shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Agent. With respect to such locations or warehouse space leased
or owned as of the Effective Date and thereafter, if the Agent has not received
a Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), the Eligible Inventory at that
location shall be subject to such Reserves as may be established by the Agent
(in its Permitted Discretion). After the Effective Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Effective Date, unless and until, if requested by the Agent, a Collateral Access
Agreement reasonably satisfactory to the Agent shall first have been obtained
with respect to such location (it being understood that the Borrower shall
provide the Agent with written notice prior to taking any such actions) and if
it has not been obtained, the Eligible Inventory at that location shall be
subject to the establishment of Reserves reasonably acceptable to the Agent.
Each Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.

 



97



 

6.14.        Deposit Account Control Agreements. No later than the date that is
60 days after the Effective Date (or by such other date to which the Agent may
agree in its sole discretion), the Loan Parties will provide to the Agent a
Deposit Account Control Agreement duly executed on behalf of each financial
institution holding a deposit account of a Loan Party as set forth in the
Security Agreement.

 

6.15.        Additional Collateral; Further Assurances.

 

(a)                Subject to applicable law, each Loan Party shall, unless the
Required Lenders otherwise consent, (i) cause each Subsidiary of the Parent
(excluding any Foreign Subsidiary and CaptiveCo) to become or remain a Loan
Party and a Guarantor and (ii) cause each Subsidiary of the Parent (excluding
any Foreign Subsidiary and CaptiveCo) formed or acquired after the Effective
Date in accordance with the terms of this Agreement to (1) become a party to
this Agreement by executing the Joinder Agreement set forth as Exhibit F hereto
(the “Joinder Agreement”), and (2) guarantee payment and performance of the
Guaranteed Obligations pursuant to the Guaranty.

 

(b)               Upon the request of the Agent, each Loan Party shall (i) grant
Liens to the Agent, for the benefit of the Agent and the Lenders, pursuant to
such documents as the Agent may reasonably deem necessary and deliver such
property, documents, and instruments as the Agent may request to perfect the
Liens of the Agent in any Property of such Loan Party which constitutes
Collateral (including any real Property owned by any Loan Party that is
currently subject to a Mortgage in favor of the Agent on the Effective Date but
excluding a Mortgage on all other parcels of real Property located in the U.S.
owned by any Loan Party) and (ii) in connection with the foregoing requirements,
or either of them, deliver to the Agent all items of the type required by
Section 4.1 (as applicable). Upon execution and delivery of such Loan Documents
and other instruments, certificates, and agreements, each such Person shall
automatically become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents.

 



98



 

(c)                Without limiting the foregoing, each Loan Party shall, and
shall cause each of the Parent’s Subsidiaries which is required to become a Loan
Party pursuant to the terms of this Agreement to, execute and deliver, or cause
to be executed and delivered, to the Agent such documents and agreements, and
shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents.

 

(d)               Notwithstanding anything herein to the contrary, and except
for such real Property currently subject to a Mortgage in favor of the Agent on
the Effective Date, no Loan Party shall create, incur, assume or suffer to exist
any Lien, mortgage, deed of trust or similar instrument other than Permitted
Liens upon any of its real Property, including any Material Real Property
acquired after the Closing Date.

 

6.16.        Dividends.

 

(a)                No Loan Party will declare or pay any dividends or make any
distributions on its Capital Stock (other than dividends or distributions
payable in its own common stock) or redeem, repurchase or otherwise acquire or
retire any of its Capital Stock at any time outstanding, except that (x) any
Subsidiary may declare and pay dividends or make distributions to the Borrower
or PHI or to a Wholly-Owned Subsidiary of the Borrower or PHI, (y) so long as no
Default or Unmatured Default then exists or would result therefrom, if the
Parent qualifies as a partnership for U.S. federal income tax purposes, it may
pay dividends or make distributions to its shareholders in an aggregate amount
not greater than the amount necessary for such shareholders to pay their actual
state and U.S. federal income tax liabilities in respect of income allocated to
such shareholders by the Parent and (z) so long as no Default or Unmatured
Default then exists or would result therefrom, the Borrower, PHI, Star
Acquisitions, Inc. and their respective Subsidiaries may pay dividends or make
distributions to the Parent in an aggregate amount not to exceed $10,000,000 per
Fiscal Year solely to enable the Parent to pay, as the same becomes due and
payable, its overhead expenses and any legal, accounting and other professional
fees and expenses it may incur. Notwithstanding the foregoing, any Loan Party
may make any dividends or distributions to its respective parent company (and
the Parent may make any dividends or distributions to its equity owners) or
redeem, repurchase or otherwise acquire or retire any of its Capital Stock so
long as (x) after giving pro forma effect thereto, Availability (with any
Suppressed Availability being included in each calculation of Availability
pursuant to this clause (x)) was not less than 15% of the Aggregate Revolving
Commitment for any period of three consecutive days during the six-month period
ending on the date on which such dividends, distributions, redemptions,
repurchases or other acquisitions or retirements of its Capital Stock were made
and is not projected to be less than 15% of the Aggregate Revolving Commitment
during the six-month period immediately after the date on which such dividends,
distributions, redemptions, repurchases or other acquisitions or retirements of
its Capital Stock are made (with such projected Availability to be determined by
reference to the average projected Availability on the last day of each of the
relevant six months) and (y) the Fixed Charge Coverage Ratio is not less than
1.15 to 1.00 after giving pro forma effect to such distributions as if such
distributions were paid on the first day of the relevant period; provided,
however, that (1) no Default or Unmatured Default then exists or would result
therefrom and (2) the Borrower Representative has delivered a certificate of an
Authorized Officer attesting to the matters set forth in clauses (x) and (y)
above and showing in reasonable detail all calculations with respect thereto.

 



99



 

(b)               No Loan Party shall directly or indirectly enter into or
become bound by any agreement, instrument, indenture or other obligation (other
than this Agreement and the other Loan Documents) that could directly or
indirectly restrict, prohibit or require the consent of any Person with respect
to the payment of dividends or distributions or the making or repayment of
intercompany loans by a Subsidiary of the Borrower or PHI to the Borrower or
PHI, as applicable.

 

6.17.        Indebtedness. No Loan Party will create, incur or suffer to exist
any Indebtedness, except:

 

(a)                the Obligations;

 

(b)               Indebtedness existing on the date hereof and described in
Schedule 5.21;

 

(c)                purchase money Indebtedness incurred in connection with the
purchase of any Equipment; provided that, the amount of such purchase money
Indebtedness shall be limited to an amount not in excess of the purchase price
of such Equipment and the aggregate of all such purchase money Indebtedness
incurred in any Fiscal Year shall not exceed $10,000,000 at any time
outstanding;

 

(d)               Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clauses (b), (c), (g), (h) and
(m) hereof; provided that, (i) other than with respect to any extension,
refinancing or renewal of the Indebtedness described in clause (m), the
principal amount or interest rate of such Indebtedness is not increased (except
to the extent of the capitalization of transaction fees and expenses), (ii) any
Liens securing such Indebtedness are not extended to any additional Property of
any Loan Party, (iii) no Loan Party or other Subsidiary that is not originally
obligated with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced, or renewed (and, with respect to the Indebtedness
described in clause (m), such extension, refinancing or renewal has a maturity
no earlier than six months after the Facility Termination Date), (v) the terms
of any such extension, refinancing, or renewal are not more onerous to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

 

(e)                Indebtedness owing by any Loan Party, other than the Parent,
to any other Loan Party with respect to intercompany loans, provided further,
that:

 



100



 

(i)                 the applicable Loan Parties shall have executed and
delivered to the other Loan Party, on the Effective Date, a demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by any Loan Party to another Loan Party, which
Intercompany Notes shall be in form and substance reasonably satisfactory to the
Agent and shall be pledged and delivered to the Agent pursuant to the Security
Agreement as additional collateral security for the Secured Obligations;

 

(ii)               the Loan Parties shall record all intercompany transactions
on their books and records in accordance with GAAP consistently applied;

 

(iii)             the obligations of the Loan Parties under any such
Intercompany Notes shall be subordinated to the Obligations of the Loan Parties
hereunder in a manner reasonably satisfactory to the Agent;

 

(iv)             at the time any such intercompany loan or advance is made by a
Loan Party and after giving effect thereto, such Loan Party shall be Solvent;
and

 

(v)               no Default or Unmatured Default would occur and be continuing
after giving effect to any such proposed intercompany loan;

 

(f)                (i) Contingent Obligations (A) by endorsement of instruments
for deposit or collection in the ordinary course of business, (B) consisting of
the Reimbursements Obligations and (C) consisting of the Guaranty and guarantees
of Indebtedness incurred for the benefit of any other Loan Party (other than the
Parent) if the primary obligation is not prohibited elsewhere in this Agreement
and (ii) Indebtedness consisting of the excess of the benefit obligations of
each Single Employer Plan over the fair market value of the assets of each such
Plan, so long as the amount of such Indebtedness for all such Single Employer
Plans, determined as of the most recent valuation date for each Plan using PBGC
actuarial assumptions for single employer plan termination, does not,
individually or in the aggregate, create a Material Adverse Effect;

 

(g)               Capitalized Lease Obligations which in the aggregate do not
exceed $2,500,000 in any Fiscal Year;

 

(h)               Indebtedness assumed in connection with any Permitted
Acquisition; provided that, the aggregate amount of Indebtedness assumed under
this clause (h) shall not exceed $1,000,000 and provided further that, such
Indebtedness is not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and does not attach to any asset of
the Borrower, PHI or any of their respective Subsidiaries;

 

(i)                 Indebtedness arising under Rate Management Transactions, so
long as such Rate Management Transactions (i) are entered into to hedge or
mitigate risks to which a Loan Party has actual exposure and (ii) are not
entered into for investment or speculative purposes;

 



101



 

(j)                 unsecured Indebtedness in an amount not in excess of
$150,000,000; provided that, after giving pro-forma effect thereto, the Senior
Secured Leverage Ratio, as of the date of the incurrence of such Indebtedness,
shall be no greater than (i) if such Indebtedness is incurred between April 1
and September 30 of any calendar year, 2.75 to 1.0, and (ii) if such
Indebtedness is incurred on any other date, 4.25 to 1.0;

 

(k)               Parent Subordinated Debt;

 

(l)                 other unsecured Indebtedness in an amount not in excess of
$25,000,000; and

 

(m)             unsecured Indebtedness of Parent, the Borrower and their
respective Subsidiaries evidenced by a Demand Note.

 

6.18.        Merger. No Loan Party will merge or consolidate with or into any
other Person, except that (a) any Subsidiary of the Borrower or PHI may merge
into the Borrower, PHI or a Wholly-Owned Subsidiary of the Borrower or PHI and
(b) any Loan Party (other than the Borrower) may merge with any other Loan
Party.

 

6.19.        Sale of Assets. No Loan Party will lease, sell or otherwise dispose
of its Property (including any Capital Stock owned by it) to any other Person,
except:

 

(a)                sales of Inventory in the ordinary course of business;

 

(b)               the sale or other disposition of Equipment and the sale and/or
leasing of real property that is obsolete or no longer useful in such Loan
Party’s business and having a book value not exceeding $10,000,000 in the
aggregate in any Fiscal Year; and

 

(c)                the sale or disposition of other assets having a book value
not exceeding a Substantial Portion in the aggregate in any Fiscal Year.

 

The Net Cash Proceeds of any sale or disposition permitted pursuant to this
Section (other than pursuant to Section 6.19(a)) shall be delivered to the Agent
as required by Section 2.16 and applied to the Obligations as set forth therein.

 

6.20.        Investments and Acquisitions. No Loan Party will (i) make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, (ii) create
any Subsidiary, (iii) become or remain a partner in any partnership or joint
venture, or (iv) make any Acquisition, except:

 

(a)                Cash Equivalent Investments, subject to control agreements in
favor of the Agent for the benefit of the Lenders or otherwise subject to a
perfected security interest in favor of the Agent for the benefit of the
Lenders;

 

(b)               Investments in Subsidiaries existing as of the Effective Date;

 



102



 

(c)                other Investments in existence on the Effective Date and
described in Schedule 6.20;

 

(d)               Investments consisting of loans or advances made to employees
of such Loan Party on an arms-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $250,000 to any employee and up to
a maximum of $1,000,000 in the aggregate at any one time outstanding;

 

(e)                subject to Sections 4.2(a) and 4.4 of the Security Agreement,
Investments comprised of notes payable, or stock or other securities issued by
Account Debtors to such Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices, or acquired as a result of the
bankruptcy or reorganization of such Account Debtor;

 

(f)                additional Investments in Wholly-Owned Subsidiaries which are
Loan Parties;

 

(g)               Permitted Acquisitions and the formation of Wholly-Owned
Subsidiaries of the Borrower or PHI in connection with a Permitted Acquisition;

 

(h)               other Investments not to exceed $10,000,000 in the aggregate
at any time outstanding;

 

(i)                 Investments in any existing or future, direct or indirect,
Subsidiary which exists for the sole purpose of obtaining and holding a license
which the Borrower deems necessary or advisable for its business; provided that
(i) the total Investment in such Subsidiary does not exceed $100,000 in the
aggregate for any one such Subsidiary or $200,000 in the aggregate for all such
Subsidiaries and (ii) if the failure to have such license could reasonably be
expected to have a Material Adverse Effect, the Subsidiary holding such license
shall be a Guarantor;

 

(j)                 Investments in Unrestricted Subsidiaries not to exceed
$20,000,000 in the aggregate at any time outstanding; and

 

(k)               the creation and capitalization of CaptiveCo by Parent, the
Borrower or any of their respective Subsidiaries and Investments in CaptiveCo by
Parent, the Borrower or any of their respective Subsidiaries including (i) the
initial capitalization of CaptiveCo related to the establishment thereof as a
captive insurance company and/or (ii) ongoing capital contributions by Parent,
the Borrower or such Subsidiary as may be required to satisfy applicable capital
requirements with respect to CaptiveCo (which amounts described in this clause
(ii) shall include the aggregate value of applicable insurance claims projected
by Parent, the Borrower and their advisors to be filed in a future period), in
each case, to be made in accordance with customary practice in the insurance
industry and applicable laws, rules and regulations.

 



103



 

6.21.        Liens.

 

(a)                No Loan Party will create, incur, or suffer to exist any Lien
in, of, or on the Property of such Loan Party, except the following
(collectively, “Permitted Liens”):

 

(i)                 Liens for taxes, fees, assessments, or other governmental
charges or levies on the Property of such Loan Party if such Liens (1) shall not
at the time be delinquent or (2) subject to the provisions of Section 6.6, do
not secure obligations in excess of $1,000,000, are being contested in good
faith and by appropriate proceedings diligently pursued, adequate reserves in
accordance with GAAP have been set aside on the books of such Loan Party, and a
stay of enforcement of such Lien is in effect;

 

(ii)               Liens imposed by law, such as carrier’s, warehousemen’s, and
mechanic’s Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than ten days past due or
which are being contested in good faith by appropriate proceedings diligently
pursued and for which adequate reserves shall have been set aside on such Loan
Party’s books;

 

(iii)             statutory Liens in favor of landlords of real Property leased
by such Loan Party; provided that, such Loan Party is current with respect to
payment of all rent and other amounts due to such landlord under any lease of
such real Property;

 

(iv)             Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

 

(v)               Leases or subleases granted to others in the ordinary course
of business, utility easements, building restrictions, and such other
encumbrances or charges against real Property as are of a nature generally
existing with respect to properties of a similar character, which do not in any
material way affect the marketability or impair the value of such real Property,
which do not interfere with the use thereof in the business of such Loan Party
and which do not impair the ability of the Agent or the Lenders to realize upon
the Collateral;

 

(vi)             Liens existing on the Effective Date and described in Schedule
6.21;

 



104



 

(vii)           Liens resulting from any extension, refinancing, or renewal of
the related Indebtedness as permitted pursuant to Section 6.17(d); provided
that, the Liens evidenced thereby are not increased to cover any additional
Property not originally covered thereby;

 

(viii)         Liens securing purchase money Indebtedness of such Loan Party
permitted pursuant to Section 6.17(c); provided that, such Liens attach only to
the Property which was purchased with the proceeds of such purchase money
Indebtedness;

 

(ix)             Liens on property or assets (other than Accounts and Inventory)
acquired pursuant to a Permitted Acquisition, or on property or assets (other
than Accounts and Inventory) of a Loan Party in existence at the time such Loan
Party is acquired pursuant to a Permitted Acquisition, provided that (1) any
Indebtedness that is secured by such Liens is permitted under Section 6.17, and
(2) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any other Loan Party;

 

(x)               Liens in favor of the Agent granted pursuant to any Loan
Document and Liens in respect of other Secured Obligations;

 

(xi)             [Intentionally omitted];

 

(xii)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 30 days after notice of the entry thereof, have been
discharged or execution thereof stayed pending appeal or review, or shall not
have been discharged within 30 days after expiration of any such stay; and

 

(xiii)         any beneficial interest granted by CaptiveCo in, and any
contribution of assets to, any trust account established for the benefit of a
ceding insurance company pursuant to 11 NYCRR § 126.1 et seq. (Regulation 114 of
the New York Insurance Department) or any comparable law or regulation of the
domiciliary jurisdiction of any insurance company ceding insurance business to
CaptiveCo.

 

(b)               Notwithstanding the foregoing, none of the Liens permitted
pursuant to this Section 6.21, other than (1) clauses (i), (x) and (xi) above,
may at any time attach to any Accounts of any Loan Party and (2) clauses (i)
through (iii), (x) and (xi) above, may at any time attach to any Inventory of
any Loan Party.

 

(c)                Other than as provided in the Loan Documents or in connection
with the creation or incurrence of any Indebtedness under Section 6.17(c), no
Loan Party will enter into or become subject to any negative pledge or other
restriction on the right of such Loan Party to grant Liens to the Agent and the
Lenders on any of its Property; provided that, any such negative pledge or other
restriction entered into in connection with the creation of Indebtedness under
Section 6.17(c) shall be limited to the Property securing such purchase money
Indebtedness.

 



105



 

6.22.        Change of Name or Location; Change of Fiscal Year. No Loan Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is for state law or income tax purposes, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization or (e) change its state of incorporation or organization,
in each case, unless (1) the Agent shall have received at least thirty days
prior written notice of such change and (2) the Agent shall have acknowledged in
writing that, either (i) such change will not adversely affect the validity,
perfection or priority of the Agent’s security interest in the Collateral, or
(ii) any reasonable action requested by the Agent in connection therewith has
been completed or taken (including any action to continue the perfection of any
Liens in favor of the Agent, on behalf of Lenders, in any Collateral), provided
that, any new location shall be in the continental U.S. No Loan Party shall
change its Fiscal Year. Notwithstanding the foregoing, the Parent may make an
election to be treated as a corporation or association for income tax purposes
only without meeting the requirements of (1) and (2) of this Section 6.22
provided that the Agent shall receive written notice of the election within 10
days of the date such election was made and that the election will not
materially increase the combined income tax liability of the Loan Parties.

 

6.23.        Affiliate Transactions. No Loan Party will enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer (including, without
limitation, any payment or transfer with respect to any fees or expenses for
management services) to, any Affiliate which is not a Loan Party except in the
ordinary course of business and pursuant to the reasonable requirements of such
Loan Party’s business and upon fair and reasonable terms no less favorable to
such Loan Party than such Loan Party would obtain in a comparable arms-length
transaction; provided that, solely for purposes of this Section 6.23, CaptiveCo
shall be deemed to not be an Affiliate. No Loan Party shall pay any amount in
respect of Management Fees and Expenses; provided that, so long as no Default or
Unmatured Default then exists or would result therefrom (after giving pro forma
effect thereto), the Parent may pay Management Fees and Expenses to the General
Partner pursuant to the Second Amended and Restated Agreement of Limited
Partnership, as in effect on the date hereof.

 

6.24.        Amendments to Agreements. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, amend, modify, terminate or waive any
of its rights under its articles of incorporation, charter, certificate of
formation, by-laws, operating, management or partnership agreement or other
organizational document to the extent any such amendment, modification,
termination or waiver would be materially adverse to the Lenders.

 

6.25.        Prepayment of Indebtedness; Subordinated Indebtedness.

 



106



 

(a)                No Loan Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of; (iii) Indebtedness permitted by Section 6.17(d) upon any
refinancing thereof in accordance therewith; and (iv) Indebtedness that is
refinanced with Indebtedness permitted under Section 6.17 (d).

 

(b)               No Loan Party shall make any amendment or modification that is
in any way adverse to the interests of the Lenders, to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.

 

6.26.        Financial Contracts. No Loan Party shall enter into or remain
liable upon any Financial Contract, except for Rate Management Transactions
permitted by Section 6.17 and Section 6.33.

 

6.27.        Capital Expenditures. The Loan Parties shall not expend, or be
committed to expend, in excess of $15,000,000 for Capital Expenditures during
any Fiscal Year in the aggregate for the Parent and its Subsidiaries; provided,
however, that the amount of permitted Capital Expenditures under this Section
6.27 only will be increased in any Fiscal Year by the amount, if positive, equal
to 50% of the difference between the Capital Expenditures limit specified in
this Section 6.27 minus the actual amount of any Capital Expenditures expended
pursuant this Section 6.27 during the prior Fiscal Year (the “Carry Over
Amount”). Any Carry Over Amount may only be carried over to the next succeeding
year.

 

6.28.        Financial Covenants.

 

(a)                On any date on which any Term Loans are outstanding, or any
date thereafter on which Availability is less than 12.5% of the Aggregate
Revolving Commitment, the Borrower will not permit the Fixed Charge Coverage
Ratio at any such time to be less than 1.10 to 1.00; and

 

(b)               If any Term Loans are outstanding on the last date of any
Fiscal Quarter, the Borrower will not permit the Senior Secured Leverage Ratio
on such date to be more than (i) 3.0 to 1.0 as of June 30th or September 30th of
any Fiscal Year or (ii) 4.50 to 1.0 as of December 31st or March 31st of any
Fiscal Year.

 

6.29.        Depository Banks. Each Loan Party shall maintain either (a) the
Agent or (b) any other financial institution reasonably acceptable to the Agent
that has executed and delivered to the Agent satisfactory control agreements, as
such Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

 



107



 

6.30.        Real Property Purchases. Except as otherwise permitted in
connection with a Permitted Acquisition, no Loan Party shall purchase a fee
simple ownership interest in real Property with an aggregate purchase price in
excess of $2,000,000.

 

6.31.        Sale of Accounts. No Loan Party will, nor will any Loan Party
permit its Subsidiary to, sell or otherwise dispose of any notes receivable or
accounts receivable, with or without recourse.

 

6.32.        Parent. The Parent shall not engage in any trade or business, or
own any assets (other than the Capital Stock of its Subsidiaries) or incur any
Indebtedness (other than the Secured Obligations, its existing Indebtedness;
provided that the Parent may also (x) incur Indebtedness that is subordinated to
the Obligations on terms satisfactory to the Agent in its Permitted Discretion
(“Parent Subordinated Debt”) and (y) incur Indebtedness pursuant to Section
6.17(l) to the extent no principal payments are payable with respect thereto
prior to the date which is six months after the Facility Termination Date;
provided further that, in the case of clauses (x) and (y) above, (i) the Net
Cash Proceeds of such Parent Subordinated Debt or other unsecured Indebtedness,
as the case may be, are contributed to Petro as a common equity contribution, or
as an intercompany loan in accordance with Section 6.17(e), and (ii) the Parent
has provided the Agent with all documents evidencing such Parent Subordinated
Debt or such other unsecured Indebtedness, as the case may be, at least 5
Business Days prior to the issuance or incurrence thereof.

 

6.33.        Fixed Price Supply Contracts; Certain Policies.

 

(a)                No Loan Party will at any time be a party or subject to any
contract for the purchase or supply by such parties of any product except where
(i) the purchase price is set with reference to a spot index or indices
substantially contemporaneously with the delivery of such product or (ii)
delivery of such product is to be made no more than 18 months after the purchase
price is agreed to (subject to appropriate hedging with respect to the delivery
of such products in accordance with the hedging policies of the relevant Loan
Parties).

 

(b)               No Loan Party will amend, modify or waive the hedging policy
or supply inventory position policy referred to in Section 5.33, except that any
Loan Party may enter into Commodity Hedging Agreements as permitted under the
other provisions hereof. Such Loan Party will provide the Agent and the Lenders
with prompt written notice of any such new Commodity Hedging Agreement. Subject
to the foregoing exception, each Loan Party will comply in all material respects
with such policies at all times.

 

6.34.        CaptiveCo Loans and Claim Reimbursement.. Subject to the
requirements and restrictions of applicable insurance laws, rules and
regulations, Parent or a Subsidiary of Parent shall cause CaptiveCo to (i)
distribute cash and/or make loans (such distributions and/or loans, the
“CaptiveCo Loans”) evidenced by a Demand Note from Parent or its Subsidiaries at
times and in the maximum amounts as are customary and permitted under applicable
laws, rules and regulations (which amount, for the avoidance of doubt, shall be
no greater than 50% of all assets of CaptiveCo, (ii) reimburse Parent or its
Subsidiaries for any payments made in respect of claims applicable to and
covered by CaptiveCo within one month of any such payments being made and (iii)
engage solely in business activities that are customary for captive insurance
companies in the insurance industry and permitted under applicable laws, rules
and regulations with respect thereto.

 



108



 

ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

 

(a)                any representation or warranty made or deemed made by or on
behalf of any Loan Party to any Lender or the Agent under or in connection with
this Agreement, any other Loan Document, any Credit Extension, or any
certificate or information delivered in connection with any of the foregoing
shall be materially false on the date as of which made;

 

(b)               (i) nonpayment, when due (whether upon demand or otherwise),
of any principal owing under any of the Loan Documents and (ii) nonpayment,
within 2 days after it is due, of any interest, fee, Reimbursement Obligation or
any other obligation owing under any of the Loan Documents;

 

(c)                the breach by any Loan Party of any of the terms or
provisions of Section 6.1, 6.2, 6.3(a), 6.13, 6.14, 6.16 through 6.34;

 

(d)               the breach by any Loan Party (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of (i) Section 6.3 (other than Section 6.3(a)) or 6.4
through 6.15 of this Agreement which is not remedied within 10 days after the
earlier of such breach or written notice from the Agent or any Lender or (ii)
any other Section of this Agreement which is not remedied within 20 days after
the earlier of such breach or written notice from the Agent or any Lender;

 

(e)                failure of any Loan Party to pay when due any Material
Indebtedness or a default, breach or other event occurs under any term,
provision or condition contained in any Material Indebtedness Agreement of any
Loan Party, the effect of which default, event or condition is to cause, or to
permit the holder(s) of such Material Indebtedness or the lender(s) under any
Material Indebtedness Agreement to cause, such Material Indebtedness to become
due prior to its stated maturity or any commitment to lend under any Material
Indebtedness Agreement to be terminated prior to its stated expiration date; any
Material Indebtedness of any Loan Party shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or any Loan Party shall not pay,
or admit in writing its inability to pay, its debts generally as they become
due;

 

(f)                any Loan Party shall (i) have an order for relief entered
with respect to it under the Bankruptcy Code as now or hereafter in effect, (ii)
make an assignment for the benefit of creditors, (iii) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any portion of its Property
which constitutes a Substantial Portion, (iv) institute any proceeding seeking
an order for relief under the Bankruptcy Code as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this subsection (f) or (vi) fail to contest in
good faith any appointment or proceeding described in subsection (g) below;

 



109



 

(g)               a receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any portion of its Property which
constitutes a Substantial Portion, or a proceeding described in subsection
(f)(iv) of Article VII shall be instituted against any Loan Party and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty consecutive days;

 

(h)               any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of any Loan Party which, when taken together with all
other Property of any Loan Party so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion;

 

(i)                 any loss, theft, damage or destruction of any item or items
of Collateral or other property of any Loan Party occurs which could reasonably
be expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

 

(j)                 any Loan Party shall fail within thirty days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $500,000 (or the equivalent thereof in currencies other than U.S.
Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(k)               any Change in Control shall occur;

 

(l)                 an ERISA Event shall have occurred which, together with all
such other ERISA Events that have occurred, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

(m)             any Loan Party shall (i) be the subject of any proceeding or
investigation pertaining to the release by any Loan Party or any other Person of
any Materials of Environmental Concern into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect;

 



110



 

(n)               the occurrence of any “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

 

(o)               the Guaranty or the partnership agreement of the Parent shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Guaranty or
the partnership agreement of the Parent, or any Guarantor shall fail to comply
with any of the terms or provisions of the Guaranty to which it is a party, or
any Guarantor shall deny that it has any further liability under the Guaranty to
which it is a party, or shall give notice to such effect;

 

(p)               any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

 

(q)               any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

 

(r)                 the representations and warranties set forth in Section 5.17
(Plan Assets; Prohibited Transactions) shall at any time not be true and
correct; or

 

(s)                the Borrower, PHI or any of their respective Subsidiaries
shall fail to pay when due any Operating Lease Obligation in excess of $750,000.

 

ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

 

8.1.            Remedies.

 

(a)                If any Default occurs, the Agent may in its discretion (and
at the written request of the Required Lenders, shall) (i) reduce or terminate
the Aggregate Revolving Commitment, Aggregate Term Commitment or the Commitment,
(ii) reduce the advance rates set forth in the definition of the Borrowing Base
or reduce one or more of the other elements used in computing the Borrowing
Base, (iii) terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs,
(iv) declare all or any portion of the Obligations to be due and payable,
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, (v) upon notice to the Borrower Representative and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, the Agent may either (1) make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent an amount, in immediately available funds (which funds
shall be held in the Facility LC Collateral Account), equal to 105% of the
Collateral Shortfall Amount or (2) deliver a Supporting Letter of Credit as
required by Section 2.1.3(l), whichever the Agent may specify in its sole
discretion, (vi) increase the rate of interest applicable to the Loans and the
LC Fees as set forth in this Agreement and (vii) exercise any rights and
remedies provided to the Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 



111



 

(b)               If any Default described in subsections (f) or (g) of Article
VII occurs with respect to any Loan Party, the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Facility LCs shall automatically terminate and all Obligations shall immediately
become due and payable without any election or action on the part of the Agent,
the LC Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

(c)                If, within thirty days after acceleration of the maturity of
the Obligations or termination of the obligations of the Lenders to make Loans
and the obligation and power of the LC Issuer to issue Facility LCs hereunder as
a result of any Default (other than any Default as described in subsections (f)
or (g) of Article VII with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.

 

(d)               If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower (upon notice to the Borrower
Representative) to pay, and the Borrower will, forthwith upon such demand and
without any further notice or act, pay to the Agent an amount equal to 105% of
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account. The Borrower hereby pledges, assigns, and grants to the
Agent, on behalf of and for the benefit of the Agent, the Lenders, and the LC
Issuer, a security interest in all of the Borrower’s right, title, and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations.

 



112



 

(e)                The Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, first, apply such funds to
the payment of the Obligations (other than the Obligations with respect to the
Term Loans) and any other amounts as shall from time to time have become due and
payable by the Borrower to the Revolving Lenders or the LC Issuer under the Loan
Documents and second, apply such funds to the payment of the Obligations with
respect to the Term Loans and any other amounts as shall from time to time have
become due and payable by the Borrower to the Term Lenders under the Loan
Documents.

 

(f)                At any time while any Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Secured Obligations have been indefeasibly paid in
full and the Commitment has been terminated, any funds remaining in the Facility
LC Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

 

8.2.            Waivers by Loan Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Loan Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by the Agent on which any Loan Party may in any way
be liable, and hereby ratifies and confirms whatever the Agent may do in this
regard, (b) all rights to notice and a hearing prior to the Agent’s taking
possession or control of, or to the Agent’s replevy, attachment or levy upon,
the Collateral or any bond or security that might be required by any court prior
to allowing the Agent to exercise any of its remedies, and (c) the benefit of
all valuation, appraisal, marshaling and exemption laws.

 

8.3.            Amendments.

 

(a)                Subject to the provisions of this Section 8.3, no amendment,
waiver or modification of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Loan Parties and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given; provided, however, that no such amendment, waiver or modification
shall (A) (i) include additional categories of Collateral in the Borrowing Base
if such inclusion would increase Availability, (ii) increase the amount to be
added to the calculation of the Borrowing Base pursuant to clause (e) of the
definition thereof or (iii) modify any Eligibility Definition if such
modification would increase Availability, in each case, without the prior
written consent of the Revolving Lenders in the aggregate holding at least 75%
of the Aggregate Revolving Commitments or, if the Aggregate Revolving
Commitments have been terminated, Lenders in the aggregate holding at least 75%
of the Aggregate Revolving Credit Exposure, (B) increase the percentage advance
rates set forth in the definition of Borrowing Base without the prior written
consent of each Revolving Lender, (C) amend the definition of “Excess Cash Flow”
(and its component definitions) or the provisions of Section 2.16(e) without the
consent of the Required Term Lenders or (D) amend the provisions of Section 4.2
(to the extent such amendment relates solely to conditions precedent to Credit
Extensions other than Term Loans) without the consent of the Required Revolving
Lenders.

 



113



 

(b)               Notwithstanding subsection (a) above, no such amendment,
waiver or other modification with respect to this Agreement shall

 

(i)                 without the consent of each Lender directly affected
thereby:

 

(A)              extend the final maturity of any Loan to a date after the
Facility Termination Date;

 

(B)              postpone any regularly scheduled payment of principal of any
Loan or reduce or forgive all or any portion of the principal amount of any Loan
or any Reimbursement Obligation or reduce the amount or extend the payment date
for, the mandatory payments required under Article II (other than Section
2.16(e));

 

(C)              reduce the rate or extend the time of payment of interest or
fees payable to the Lenders pursuant to any Loan Document;

 

(D)              extend the Facility Termination Date;

 

(E)               increase the amount of the Commitment of any Lender hereunder
(other than pursuant to Section 12.3); or

 

(F)               amend this Section 8.3; and

 

(ii)               without the consent of all of the Lenders:

 

(A)              change Section 2.19 hereof in any manner that would alter the
sharing of payments required thereunder;

 

(B)              reduce the percentage or number of Lenders specified in the
definition of Required Lenders, Required Revolving Lenders or Required Term
Lenders or eliminate or reduce the voting rights of any Lender under this
Section 8.3;

 

(C)              permit any Loan Party to assign its rights under this
Agreement;

 

(D)              release all or substantially all of the Guarantors; or

 

(E)               except as provided in any Collateral Document, release all or
substantially all of the Collateral.

 



114



 

(c)                No amendment of any provision of this Agreement relating to
the Agent or to the Non-Ratable Loans, the Swingline Loans, the Overadvances or
the Protective Advances shall be effective without the written consent of the
Agent. No amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. The Agent may (i) amend
Schedule I to reflect assignments entered into pursuant to Section 12.3 and (ii)
waive payment of the fee required under Section 12.3(c) without obtaining the
consent of any other party to this Agreement.

 

(d)               If, in connection with any proposed amendment, waiver or
consent (a “Proposed Change”) requiring the consent of all Lenders, the consent
of the Required Lenders is obtained, but the consent of other Lenders is not
obtained (any such Lender whose consent is not obtained being referred to herein
as a “Non-Consenting Lender”), then, so long as the Agent is not a
Non-Consenting Lender, the Borrower may elect to replace such Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Borrower and the Agent shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment Agreement (provided that, if such purchase is
otherwise made in accordance with the terms hereof, the Agent may, in its sole
discretion, deem such purchase to have been made pursuant to an Assignment
Agreement without requiring the execution of an Assignment Agreement by any
party, and each party hereto hereby agrees for all purposes hereunder and under
the other Loan Documents that such purchase shall be deemed to have been
effected pursuant to an executed Assignment Agreement in respect of such
purchased amount and each Person that would have otherwise been required to be a
party thereto shall be bound by the provisions thereof) and to become a Lender
for all purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 3.1, 3.2 and 3.5, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)                Notwithstanding the foregoing, any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by the Borrower and the Agent to (x) cure any ambiguity, omission,
mistake, defect or inconsistency (as reasonably determined by the Agent and the
Borrower) and (y) effect administrative changes of a technical or immaterial
nature (including to effect changes to the terms and conditions applicable
solely to the LC Issuers in respect of issuances of Letters of Credit)

 

8.4.            Preservation of Rights. No delay or omission of the Lenders, the
LC Issuer or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuer and the Lenders until the Obligations have been paid
in full.

 



115



 

ARTICLE IX

GENERAL PROVISIONS

 

9.1.            Survival of Representations. All representations and warranties
of the Loan Parties contained in this Agreement and the other Loan Documents
shall survive the execution and delivery of the Loan Documents and the making of
the Credit Extensions herein contemplated.

 

9.2.            Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3.            Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.            Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Loan Parties, the Agent, the LC Issuer and the
Lenders and supersede all prior agreements and understandings among the Loan
Parties, the Agent and the Lenders relating to the subject matter thereof other
than those contained in the Fee Letter which shall survive and remain in full
force and effect during the term of this Agreement.

 

9.5.            Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other lender (except to the extent to which
the Agent is authorized to act as administrative agent for the Lenders
hereunder). The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

 



116



 

9.6.            Expenses; Indemnification

 

(a)                Expenses. The Borrower shall reimburse the Agent and the
Arrangers for any costs, internal charges and reasonable out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent) paid or incurred by the Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet or
through a service such as IntraLinks), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Agent, the Arrangers, the LC Issuer and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Agent, the Arrangers, the LC Issuer and the Lenders, which
attorneys may be employees of the Agent, the Arrangers, the LC Issuer or the
Lenders) paid or incurred by the Agent, the Arrangers, the LC Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with:

 

(i)                 appraisals of all or any portion of the Collateral,
including each parcel of real Property or interest in real Property, Machinery
or Equipment described in any Collateral Document, which appraisals shall be in
conformity with the applicable requirements of any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, including, without limitation, the
provisions of Title XI of FIRREA, and any rules promulgated to implement such
provisions (including reasonable travel, lodging, meals and other out of pocket
expenses);

 

(ii)               field examinations and audits and the preparation of Reports
at the Agent’s then customary charge, plus reasonable travel, lodging, meals and
other out of pocket expenses;

 

(iii)             any amendment, modification, supplement, consent, waiver or
other documents prepared with respect to any Loan Document and the transactions
contemplated thereby;

 

(iv)             lien and title searches and title insurance;

 

(v)               taxes, fees and other charges for recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of the Agreement);

 

(vi)             sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take;

 

(vii)           any litigation, contest, dispute, proceeding or action (whether
instituted by Agent, the LC Issuer, any Lender, any Loan Party or any other
Person and whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and

 



117



 

(viii)         costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Funding Account
and lock boxes, and costs and expenses of preserving and protecting the
Collateral.

 

The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. All of the
foregoing costs and expenses may be charged to the Borrower’s Funding Account as
Revolving Loans or to another deposit account, all as described in
Section 2.18(b).

 

(b)               Indemnification. The Borrower hereby further agrees to
indemnify the Agent, the Arrangers, the LC Issuer, each Lender, their respective
Affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Agent, the Arrangers, the LC Issuer, any Lender or
any Affiliate is a party thereto) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

 

9.7.            Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.

 

9.8.            Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.5. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower (through the Borrower Representative), the Agent or the Required
Lenders shall so request the Agent, the Lenders and the Loan Parties shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of monthly, quarterly and annual financial statements required
hereunder.

 

9.9.            Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 



118



 

9.10.        Nonliability of Lenders. The relationship between any Loan Party on
the one hand and the Lenders, the LC Issuer and the Agent on the other hand
shall be solely that of debtor and creditor. Neither the Agent, the Arrangers,
the LC Issuer nor any Lender shall have any fiduciary responsibilities to any
Loan Party. Neither the Agent, the Arrangers, the LC Issuer nor any Lender
undertakes any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. The Loan Parties agree that neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have liability to any Loan Party (whether sounding
in tort, contract or otherwise) for losses suffered by any Loan Party in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arrangers, the LC Issuer
nor any Lender shall have any liability with respect to, and each Loan Party
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by any Loan Party in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

 

9.11.        Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (a) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (b) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee or proposed Transferee, (c) to regulatory officials, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which it
is a party, (f) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (g) permitted by Section 12.4, (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Credit Extensions hereunder and (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document. Without limiting Section 9.4,
the Borrower agrees that the terms of this Section 9.11 shall set forth the
entire agreement between the Borrower and each Lender (including the Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such confidential information.

 

9.12.        Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.

 

9.13.        Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that Chase and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any of the Loan Parties
and their respective Affiliates. In addition, each Loan Party and each Lender
hereby acknowledges that Chase and/or its Affiliates may also purchase certain
equity interests in one or more Loan Parties, make a subordinated loan to the
Borrower and receive a warrant from the Borrower, invest in a fund that has
invested debt or equity directly or indirectly in one or more Loan Parties
and/or act as a financial or other advisor, placement or similar agent or
underwriter for one or more Loan Parties.

 



119



 

9.14.        USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

9.15.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE X

THE AGENT

 

10.1.        Appointment; Nature of Relationship. Chase is hereby appointed by
each of the Lenders as its contractual representative (referred to in this
Section 10.1 in such capacity as the “Agent”) hereunder and under each other
Loan Document (including, without limitation, as “Collateral Agent” under each
of the Collateral Documents), and each of the Lenders irrevocably authorizes the
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Agent,” it is expressly understood and agreed that the Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

 



120



 

10.2.        Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

10.3.        General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

10.4.        No Responsibility for Credit Extensions, Recitals, etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.

 

10.5.        Action on Instructions of the Lenders. The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 



121



 

10.6.        Employment of Agents and Counsel. The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by the Agent or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

10.7.        Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it (in its Permitted Discretion) to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent. For purposes of determining compliance with the
conditions specified in Sections 4.1 and 4.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received written notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.        Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that, no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.

 

10.9.        Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, the Borrower or the
Borrower Representative referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided, that, the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.

 



122



 

10.10.    Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party
in which such Loan Party is not restricted hereby from engaging with any other
Person, all as if Chase were not the Agent and without any duty to account
therefor to Lenders. Chase and its Affiliates may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. The Agent in its
individual capacity, is not obligated to remain a Lender.

 

10.11.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Loan Parties and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arrangers hereunder, neither the Agent nor the
Arrangers shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Agent or Arrangers (whether or not in their
respective capacity as Agent or Arrangers) or any of their Affiliates.

 

10.12.    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. Upon any such resignation the Required Lenders shall
have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as the Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

 



123



 

10.13.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

10.14.    Execution of Loan Documents. Each Lender agrees that any action taken
by the Agent or the Required Lenders in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Agent or the
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders. The Lenders acknowledge that all of the
Obligations hereunder constitute one debt, secured pari passu by all of the
Collateral.

 

10.15.    Collateral Matters.

 

(a)                The Lenders hereby irrevocably authorize the Agent, at its
option and in its Permitted Discretion, to release any Liens granted to the
Agent by the Loan Parties on any Collateral (i) upon the termination of the
Commitments, payment and satisfaction in full in cash of all Obligations (other
than Unliquidated Secured Obligations), and the cash collateralization of all
Unliquidated Secured Obligations in a manner satisfactory to each affected
Lender (in its Permitted Discretion), (ii) constituting Property being sold or
disposed of if the Loan Party disposing of such Property certifies to the Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting Property in which no Loan Party has at any
time during the term of this Agreement owned any interest, (iv) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (v) owned by or
leased to any Loan Party which is subject to a purchase money security interest
or which is the subject of a Capitalized Lease, in either case, entered into by
such Loan Party pursuant to Section 6.17(c), (vi) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Agent and the Lenders pursuant to Section 8.1, (vii) of any
Unrestricted Subsidiary upon the designation of any subsidiary as an
Unrestricted Subsidiary by the Borrower in accordance with the terms of this
Agreement or (viii) constituting real property in a “special flood hazard area”.
Upon request by the Agent at any time, the Lenders will promptly confirm in
writing the Agent’s authority to release any Liens upon particular types or
items of Collateral pursuant to this Section 10.15. Except as provided in the
preceding sentence, the Agent will not release any Liens on any Substantial
Portion of the Collateral without the prior written authorization of the
Required Lenders.

 



124



 

(b)               Upon receipt by the Agent of any authorization required
pursuant to Section 10.15(a) from the Required Lenders of the Agent’s authority
to release any Liens upon particular types or items of Collateral, and upon at
least 2 Business Days prior written request by the Loan Parties, the Agent shall
(and is hereby irrevocably authorized by the Lenders to), as soon thereafter as
practicable, execute such documents as may be necessary to evidence the release
of its Liens upon such Collateral; provided that, (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion (in
its Permitted Discretion), would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

(c)                The Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected, or insured or has been encumbered, or that the Liens
granted to the Agent therein have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents; provided that, no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

 



125



 

(d)               Each Lender hereby appoints each other Lender as its agent for
the purpose of perfecting Liens, for the benefit of the Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Agent) obtain possession of any such Collateral, such Lender shall notify the
Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

 

(e)                Each Lender hereby agrees as follows: (a) such Lender is
deemed to have requested that the Agent furnish such Lender, promptly after it
becomes available, a copy of each Report prepared by or on behalf of the Agent;
(b) such Lender expressly agrees and acknowledges that neither Chase nor the
Agent (i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein, or (ii) shall be liable for any information contained in any Report;
(c) such Lender expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent, Chase, or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that Chase undertakes no obligation to update, correct or supplement the
Reports; (d) such Lender agrees to keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party and not to
distribute any Report to any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees (i)
that neither Chase nor the Agent shall be liable to such Lender or any other
Person receiving a copy of the Report for any inaccuracy or omission contained
in or relating to a Report, (ii) to conduct its own due diligence investigation
and make credit decisions with respect to the Loan Parties based on such
documents as such Lender deems appropriate without any reliance on the Reports
or on the Agent or Chase, (iii) to hold the Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, any Obligations and (iv) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by the Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

 

10.16.    Co-Agents, Co-Syndication Agents, Co-Documentation Agents, etc.
Neither any of the Lenders identified in this Agreement as a “co-agent” nor any
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

 



126



 

10.17.    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans in connection with
the Loans, the Letters of Credit or the Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Agent, in its sole discretion, and such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

 



127



 

(i)                 none of the Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)               no fee or other compensation is being paid directly to the
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

(c)                The Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 



128



 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations then due and
owing to such Lender, whether or not the Secured Obligations, or any part
thereof, shall then be due; provided, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

11.2.        Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Credit Exposure held by the other Lenders so
that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to respective Pro Rata Share of the Aggregate Credit Exposure. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.        Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Loan Parties and
the Lenders and their respective successors and assigns permitted hereby, except
that (a) the Loan Parties shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with Section
12.3, and (c) any transfer by Participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with Section
12.2. The parties to this Agreement acknowledge that clause (b) of this Section
12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Credit Extension or which
holds any Note to direct payments relating to such Credit Extension or Note to
another Person. Any assignee of the rights to any Credit Extension or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Credit Extension.

 



129



 

12.2.        Participations

 

(a)                Permitted Participants; Effect. Any Lender may at any time
sell to one or more banks or other entities (“Participants”) participating
interests in any Credit Exposure of such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Credit Exposure and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrower under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

 

(b)               Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver which would (i) require the consent of such Lender
pursuant to the terms of Section 8.3(b) or (ii) (A) modify any Eligibility
Definition or (B) include additional categories of Collateral in the Borrowing
Base which, in either case, would increase Availability, and which would require
the consent of such Lender pursuant to the terms of Section 8.3(a) or of any
other Loan Document.

 



130



 

(c)                Benefit of Certain Provisions. Each Loan Party agrees that
each Participant shall be deemed to have the right of setoff provided in Section
11.1 in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that, each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that, (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower Representative or to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any law or in the interpretation or application thereof that
occurs after the Participant acquired the applicable participation, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender. Each Lender that sells a participation shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations hereunder (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person except to the extent such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulation Section 5f.103-1(c).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent shall have no responsibility for maintaining a Participant
Register.

 

12.3.        Assignments

 

(a)                Permitted Assignments. Any Lender may at any time assign to
one or more banks or other entities (other than the Parent, its Subsidiaries or
their respective Affiliates) (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”). Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or outstanding Credit Extensions (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

 



131



 

(b)               Consents. The consent of the Borrower Representative shall be
required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender or an Approved Fund, provided that, the consent
of the Borrower Representative shall not be required if a Default has occurred
and is continuing. The consent of each of the Agent and the LC Issuer shall be
required prior to an assignment becoming effective. Any consent required under
this Section 12.3(b) shall not be unreasonably withheld or delayed.

 

(c)                Effect; Effective Date. Upon (i) delivery to the Agent of a
duly executed Assignment Agreement, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for
processing such assignment (unless such fee is waived by the Agent), such
Assignment Agreement shall become effective on the effective date specified by
the Agent in such Assignment Agreement. The Assignment Agreement shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Credit Exposure under the
applicable Assignment Agreement constitutes “plan assets” (within the meaning of
the Plan Asset Regulations) and that the rights and interests of the Purchaser
in and under the Loan Documents will not be “plan assets” (within the meaning of
the Plan Asset Regulations). On and after the effective date of such Assignment
Agreement, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent. In the case of an Assignment Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3(c), the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

 



132



 

(d)               Register. The Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the U.S. a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Credit Extensions owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

12.4.        Dissemination of Information. Each Loan Party authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties, including without
limitation any information contained in any Reports; provided that, each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

12.5.        Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the U.S. or any
state thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d); provided that in the case of a Participant, any forms will be
provided directly to the transferor Lender rather than the Borrower.

 

12.6.        Assignment by LC Issuer. Notwithstanding anything contained herein,
if at any time an LC Issuer assigns all of its Commitment and Loans pursuant to
Section 12.3, such LC Issuer may, upon thirty days’ notice to the Borrower
Representative and the Lenders, resign as an LC Issuer. In the event of any such
resignation as an LC Issuer, the Borrower Representative shall be entitled to
appoint from among the Lenders a successor LC Issuer hereunder; provided
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of such LC Issuer as an LC Issuer. If an
LC Issuer resigns as an LC Issuer, it shall retain all the rights and
obligations of an LC Issuer hereunder with respect to the Facility LCs
outstanding as of the effective date of its resignation as an LC Issuer and all
LC Obligations with respect thereto (including the right to require the Lenders
to make Revolving Loans or fund risk participations in outstanding Reimbursement
Obligations pursuant to Section 2.1.2(d)).

 

ARTICLE XIII

NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communications.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 



133



 

(i)                 if to any Loan Party, at its address or telecopier number
set forth on the signature page hereof;

 

(ii)               if to the Agent, at its address or telecopier number set
forth on the signature page hereof;

 

(iii)             if to the LC Issuer, at its address or telecopier number set
forth on the signature page hereof;

 

(iv)             if to a Lender, to it at its address or telecopier number set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Agent or as otherwise determined by the
Agent, provided that, the foregoing shall not apply to notices to any Lender or
the LC Issuer pursuant to Article II if such Lender or the LC Issuer, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or any Loan Party may,
in its respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it or as it otherwise determines, provided that such determination or approval
may be limited to particular notices or communications. Notwithstanding the
foregoing, in every instance, the Borrower Representative shall be required to
provide paper copies of the Compliance Certificates required by Section 6.1(e)
to the Agent.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 



134



 

13.2.        Change of Address, Etc.. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

ARTICLE XIV

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

ARTICLE XV

GUARANTY

 

15.1.        Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agent, the LC Issuer and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Guarantor or any other guarantor of all or any
part of the Secured Obligations (other than with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor) (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

 

15.2.        Guaranty of Payment. This Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require the Agent, the LC
Issuer or any Lender to sue the Borrower, any Guarantor, any other guarantor, or
any other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

15.3.        No Discharge or Diminishment of Guaranty.

 

(a)                Except as otherwise provided for herein and to the extent
provided for herein, the obligations of each Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:

 



135



 

(i)                 any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise;

 

(ii)               any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

 

(iii)             any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any Guarantor, or any other guarantor of or
other person liable for any of the Guaranteed Obligations, or their assets or
any resulting release or discharge of any obligation of the Borrower, any
Guarantor, or any other guarantor of or other person liable for any of the
Guaranteed Obligations; or

 

(iv)             the existence of any claim, setoff or other rights which any
Guarantor may have at any time against the Borrower, any Guarantor, any other
guarantor of the Guaranteed Obligations, the Agent, the LC Issuer, any Lender,
or any other person, whether in connection herewith or in any unrelated
transactions.

 

(b)               The obligations of each Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by the Borrower, any Guarantor or any
other guarantor of or other person liable for any of the Guaranteed Obligations,
of the Guaranteed Obligations or any part thereof.

 

(c)                Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by:

 

(i)                 the failure of the Agent, the LC Issuer or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations;

 

(ii)               any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations;

 

(iii)             any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

 

(iv)             any action or failure to act by the Agent, the LC Issuer or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations;

 



136



 

(v)               any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

15.4.        Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of the Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of the Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against the Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
the Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against the Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.

 

15.5.       Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against the Borrower, any Guarantor,
any person liable on the Guaranteed Obligations, or any collateral, until the
Loan Parties and the Guarantors have fully performed all their obligations to
the Agent, the LC Issuer and the Lenders and the Commitments have been
terminated.

 

15.6.        Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the LC Issuer and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

 



137



 

15.7.        Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that neither the
Agent, the LC Issuer nor any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

 

15.8.        Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for or on account of
Taxes. If any Guarantor or the Agent is required by law to deduct any Taxes from
or in respect of any sum payable to the Lenders under this Guaranty, (a) if such
Tax is an Indemnified Tax, the sum payable must be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this provision) the Lenders receive an amount
equal to the sum it would have received had no such deductions been made, (b)
the Guarantors or the Agent must then make such deductions, and must pay the
full amount deducted to the relevant authority in accordance with applicable
law, and (c) the Guarantors must furnish to the Agent as promptly as possible
but in any case within forty-five days after their due date certified copies of
all official receipts evidencing payment thereof.

 

15.9.        Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

15.10.    Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

 



138



 

15.11.    Lending Installations. The Guaranteed Obligations may be booked at any
Lending Installation. All terms of this Guaranty apply to and may be enforced by
or on behalf of any Lending Installation.

 

15.12.    Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agent, the LC Issuer and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

15.13.    Discharge of Guaranty Upon Certain Events. If a Guarantor is
designated as an Unrestricted Subsidiary in accordance with the provisions of
this Agreement or the Capital Stock of any Guarantor is sold in accordance with
the provisions of this Agreement such that the Guarantor is no longer a direct
or indirect Subsidiary of the Borrower, then in each case the Guaranty of such
Guarantor and any subsidiary of such Guarantor that is a Guarantor hereunder
shall automatically be discharged and released.

 

15.14.    Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 15.14 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 15.14, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 15.14 shall remain in full force and effect until all of the Secured
Obligations have been indefeasibly paid and performed in full (or with respect
to any outstanding Facility LCs, a cash deposit or Supporting Letter of Credit
has been delivered to the Collateral Agent as required by the Credit Agreement)
and no commitments of the Collateral Agent or the Lenders which would give rise
to any Secured Obligations are outstanding. Each Qualified Keepwell Provider
intends that this Section 15.14 constitute, and this Section 15.14 shall be
deemed to constitute, a “keepwell, support, or other agreement” or the benefit
of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 



139



 

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.        CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.        CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY LOAN PARTY AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE
OF NEW YORK.

 

16.3.        WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 



140



 

ARTICLE XVII

THE BORROWER REPRESENTATIVE

 

17.1.        Appointment; Nature of Relationship. PHI is hereby appointed by the
Borrower as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and the Borrower
irrevocably authorizes the Borrower Representative to act as the contractual
representative of the Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XVII. Additionally, the Borrower hereby appoints the Borrower
Representative as its agent to receive all of the proceeds of the Loans in the
Funding Account, at which time the Borrower Representative shall promptly
disburse such Loans to the Borrower. The Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or the Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrower pursuant to this Section
17.1.

 

17.2.        Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrower, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

17.3.        Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.

 

17.4.        Notices. The Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to the
Borrower on the date received by the Borrower Representative.

 

17.5.        Successor Borrower Representative. Upon the prior written consent
of the Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative. The Agent shall give prompt written notice of such resignation
to the Lenders.

 

17.6.        Execution of Loan Documents; Borrowing Base Certificate. The
Borrower hereby empowers and authorizes the Borrower Representative, on behalf
of the Borrower, to execute and deliver to the Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Borrowing Base Certificates and the Compliance
Certificates. The Borrower agrees that any action taken by the Borrower
Representative or the Borrower in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Borrower Representative of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrower.

 



141



 

17.7.        Reporting. The Borrower hereby agrees that it shall furnish
promptly to the Borrower Representative a copy of any certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

ARTICLE XVIII

Effect of Amendment and Restatement of Existing Credit AGREEMENT

 

On the Effective Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 



142



 

IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the Agent
have executed this Agreement as of the date first above written.

 



  BORROWER:             PETROLEUM HEAT AND POWER CO., INC.           By: /S/
RICHARD F. AMBURY             Name: Richard F. Ambury             Title: Chief
Financial Officer                     OTHER LOAN PARTIES:             A.P.
WOODSON COMPANY     CFS LLC     Champion Energy LLC     COLUMBIA PETROLEUM    
   TRANSPORTATION, LLC     GRIFFITH ENERGY SERVICES, INC.     GRIFFITH-ALLIED
TRUCKING, LLC     Hoffman Fuel Company of Bridgeport   Hoffman Fuel Company of
Danbury   MEENAN HOLDINGS LLC     MEENAN OIL LLC     Milro GROUP LLC    
MINNWHALE LLC     ORTEP OF PENNSYLVANIA, INC.     PETRO HOLDINGS, INC.     PETRO
PLUMBING CORPORATION   PETRO, INC.     REGIONOIL PLUMBING, HEATING AND COOLING
CO., INC.   RICHLAND PARTNERS, LLC     Rye Fuel Company     STAR ACQUISITIONS,
INC.     STAR GAS FINANCE COMPANY                     By: /S/ RICHARD F. AMBURY
            Name: Richard F. Ambury             Title: Chief Financial Officer  



 







 



  STAR GROUP, L.P.             By: KESTREL HEAT, LLC, its General Partner      
    By:  /S/ RICHARD F. AMBURY             Name:  Richard F. Ambury            
Title:  Chief Financial Officer                     MEENAN OIL CO., L.P.        
    By: MEENAN OIL LLC, its General Partner           By:  /S/ RICHARD F. AMBURY
            Name:  Richard F. Ambury             Title:  Chief Financial Officer
                    NOTICE ADDRESS FOR LOAN PARTIES:   9 West Broad Street    
Stamford, CT 06902  



 

 







 

 



  LENDERS:               JPMORGAN CHASE BANK, N.A.,   as Agent, an LC Issuer and
Lender             By:  /S/ DONNA DiFORIO               Name:  Donna DiForio    
          Title:  Authorized Officer                         NOTICE ADDRESS:    
          925 Westchester Avenue, 3rd Floor   White Plains, NY 10604            
Attention: Donna DiForio     Telephone: 914-993-7967     Facsimile: 914-949-4871
 



 

 

 

 







 



  BANK OF AMERICA, N.A.,     as Co-Syndication Agent, an LC Issuer and Lender  
        By:  /S/ MATTHEW T. O’KEEFE             Name:  Matthew T. O’Keefe      
      Title:  Senior Vice President                      NOTICE ADDRESS:        
    100 Federal Street     MA5-11-09-12     Boston, MA 02110            
Attention:     Telephone:     Facsimile:     Email:  



 

 

 

 







 

 



  CITIZENS BANK, N.A.,     as Co-Syndication Agent and Lender             By: 
/S/ DONALD A. WRIGHT                Name:  Donald A. Wright              
Title:  SVP                         NOTICE ADDRESS:               28 State
Street     MS 1505       Boston, MA 02109               Attention: Donald A.
Wright   Telephone: 617-994-7058     Email: Donald.A.Wright@citizensbank.com

 

 







 



  KEYBANK NATIONAL ASSOCIATION,   as Lender                 By:  /S/ JONATHAN
ROE               Name:  Jonathan Roe               Title:  Vice President     
                    NOTICE ADDRESS:               KeyBank National Association  
  127 Public Square     Mailcode: OH-01-13-1300       Cleveland, OH 44134      
      Attention: Jonathan Roe     Telephone: 216-689-3342     Facsimile:
216-689-8470  



 

 

 

 

 







 

 



  REGIONS BANK,     as Lender               By:  /s/ BRUCE KASPER              
Name:  Bruce Kasper               Title:  Managing Director                    
    NOTICE ADDRESS:               250 Park Avenue, 6th Floor              
Attention: Bruce Kasper   Telephone: 212-935-2215   Facsimile: 212-935-7458



 

 

 

 

 

 

 

 







 



  WELLS FARGO BANK, N.A.,   as Lender                 By:  /s/MARIA QUINTANILLA
              Name:  Maria Quintanilla               Title:  Authorized
Signatory                         NOTICE ADDRESS:               2450 Colorado
Avenue, Suite 3000W   Santa Monica, CA 90404               Attention: Maria
Quintanilla   Telephone: 310-453-6567  



 

 

 

 

 

 

 

 

 







 

 



  BMO HARRIS BANK, N.A.,   as Lender               By:  /S/ KIMBERLY PTAK      
        Name:  Kimberly Ptak               Title:  Authorized Officer          
              NOTICE ADDRESS:               111 W. Monroe, Floor 20 East  
Chicago, IL 60603               Attention: Kimberly Ptak   Telephone:
312-461-6596   Facsimile:    



 

 

 

 

 







 

 

 



  PNC BANK, N.A.,     as Lender               By:  /S/ MATTHEW LEIGHTON        
      Name:  Matthew Leighton               Title:  Vice President              
          NOTICE ADDRESS:               340 Madison Ave, 11fl     New York, NY
10173               Attention: Marc Hansen     Telephone: 212-752-6043  
Facsimile:    



 

 

 

 

 

 

 

 







 

 



  TD BANK, N.A.,     as Lender               By:  /s/ VIJAY PRASAD              
Name:  Vijay Prasad               Title:  Senior Vice President                
        NOTICE ADDRESS:               444 Madison Ave., Floor 2     New York, NY
10022               Attention: Vijay Prasad     Telephone: 646-652-1427  
Facsimile: 212-308-0486



 

 

 

 

 

 

 

 







 



  CITIBANK,     as Lender             By:  /S/ PETER F. CRISPINO            
Name:  Peter F. Crispino             Title:  Authorized Signatory              
      NOTICE ADDRESS:             Citibank, N.A.     601 Lexington Avenue, 21st
Floor   NY, NY 10022             Telephone:     Facsimile:  



 



 

 







 



  ISRAEL DISCOUNT BANK OF NEW YORK,   as Lender               By: /S/ DIONNE S.
RICE               Name: Dionne S. Rice               Title: First Vice
President               By: /s/ RICHARD MILLER               Name: Richard
Miller               Title: Senior Vice President                         NOTICE
ADDRESS:               Israel Discount Bank of New York   511 Fifth Ave.     New
York, NY               Attention: Dionne S. Rice   Telephone: (212) 551-8174  
Facsimile: (212) 551-8857



 

 







 

 

 



  WEBSTER BUSINESS CREDIT CORPORATION,   as Lender               By:  /S/ CHRIS
MAGNANTE               Name:  Chris Magnante               Title:  Vice
President                          NOTICE ADDRESS:               360 Lexington
Avenue     New York, NY 10017               Attention:   Petro Account Officer –
Chris Magnante      Telephone:  860-612-5441     Facsimile:  860-612-2918  



 

 

 

 

 

 

 

 



[Signature Page to Fourth Amended and Restated Credit Agreement]



 



 